Exhibit 10.25.1
EXECUTION

--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as administrative agent
(“Administrative Agent”),
CREDIT SUISSE AG, a company incorporated in Switzerland, acting through its
CAYMAN ISLANDS BRANCH (“CS Cayman”, a “Committed Buyer” and a “Buyer”), ALPINE
SECURITIZATION LTD (“Alpine” and a “Buyer”), BARCLAYS BANK PLC (“Barclays”, a
“Committed Buyer” and a “Buyer”), and other Buyers from time to time (“Buyers”),
REVERSE MORTGAGE SOLUTIONS, INC., as seller (“Seller”),
RMS REO CS, LLC (“CS REO Subsidiary”), and
RMS REO BRC, LLC (the “Barclays REO Subsidiary”).


Dated November 30, 2017 but effective as of the Amendment Effective Date








LEGAL02/37648106v16

--------------------------------------------------------------------------------


    


TABLE OF CONTENTS
Page
1.
Applicability........................................................................................................2

2.
Definitions...........................................................................................................3

3.
Program; Initiation of
Transactions...................................................................23

4.
Repurchase; Conversion to REO
Property........................................................25

5.
Price
Differential...............................................................................................26

6.
Margin
Maintenance.........................................................................................27

7.
Income
Payments..............................................................................................27

8.
Security
Interest................................................................................................28

9.
Payment and
Transfer.......................................................................................32

10.
Conditions
Precedent........................................................................................32

11.
Program;
Costs.................................................................................................34

12.
Servicing...........................................................................................................37

13.
Representations and
Warranties........................................................................39

14.
Covenants.........................................................................................................44

15.
Events of
Default..............................................................................................50

16.
Remedies Upon
Default....................................................................................53

17.
Reports..............................................................................................................56

18.
Repurchase
Transactions..................................................................................58

19.
Single
Agreement.............................................................................................59

20.
Notices and Other
Communications................................................................59

21.
Entire Agreement;
Severability........................................................................61

22.
Non
assignability..............................................................................................62

23.
Set‑off;
Netting................................................................................................63



- i -
LEGAL02/37648106v16

--------------------------------------------------------------------------------





24.
Binding Effect; Governing Law;
Jurisdiction..................................................63

25.
No Waivers,
Etc...............................................................................................63

26.
Intent................................................................................................................63

27.
Disclosure Relating to Certain Federal
Protections.........................................64

28.
Power of
Attorney............................................................................................65

29.
Buyers May Act Through Administrative
Agent.............................................65

30.
Indemnification;
Obligations...........................................................................65

31.
Counterparts.....................................................................................................66

32.
Confidentiality..................................................................................................66

33.
Recording of
Communications.........................................................................68

34.
Periodic Due Diligence
Review........................................................................68

35.
Authorizations...................................................................................................69

36.
Acknowledgment of Assignment and Administration of Repurchase Agreement.69

37.
Acknowledgement Of Anti‑Predatory Lending
Policies..................................69

38.
Documents Mutually
Drafted...........................................................................69

39.
General Interpretive
Principles.........................................................................70

40.
Conflicts............................................................................................................70

41.
Bankruptcy
Non-Petition..................................................................................70

42.
Limited
Recourse..............................................................................................71

43.
Nominee............................................................................................................71

44.
Termination of
Agreement................................................................................71

45.
Seller Parties Joint and Several; Buyers
Several..............................................72

46.
Amendment and
Restatement...........................................................................73









- ii -
LEGAL02/37648106v16

--------------------------------------------------------------------------------






SCHEDULES


Schedule 1-A – Representations and Warranties with Respect to Transaction
Mortgage Loans
Schedule 1-B – Representations and Warranties with Respect to REO Subsidiary
Interests
Schedule 1-C – Representations and Warranties with Respect to REO Property
Schedule 1-D – Representations and Warranties with Respect to GNMA HMBS
Schedule 2 –
Authorized Representatives

EXHIBITS
Exhibit A –
Reserved

Exhibit B –
Form of Trade Assignment

Exhibit C –
Reserved

Exhibit D –
Form of Seller Party Power of Attorney

Exhibit E –
Reserved

Exhibit F –
Reserved

Exhibit G –
Seller’s and REO Subsidiaries’ Tax Identification Number

Exhibit H –
Reserved

Exhibit I –
Reserved

Exhibit J –
Form of Servicer Notice









- iii -
LEGAL02/37648106v16

--------------------------------------------------------------------------------


    


This is a SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of
November 30, 2017, but effective as of the Amendment Effective Date (as defined
in the Omnibus Master Refinancing Amendment) by and among CREDIT SUISSE FIRST
BOSTON MORTGAGE CAPITAL LLC (the “Administrative Agent”), on behalf of Buyers,
including but not limited to CREDIT SUISSE AG, a company incorporated in
Switzerland, acting through its CAYMAN ISLANDS BRANCH (“CS Cayman”), ALPINE
SECURITIZATION LTD (“Alpine” and together with CS Cayman, “CS Buyers”) and
BARCLAYS BANK PLC (“Barclays”, and together with CS Buyers, the “Buyers” or
“Committed Buyers”), REVERSE MORTGAGE SOLUTIONS, INC. (the “Seller”), RMS REO
CS, LLC (the “CS REO Subsidiary”) and RMS REO BRC, LLC (the “Barclays REO
Subsidiary”, and, together with the CS REO Subsidiary, the “REO Subsidiaries”)
and together with the Seller, each a “Seller Party” and collectively, the
“Seller Parties”).
The Administrative Agent, CS Buyers and the Seller Parties previously entered
into an Amended and Restated Master Repurchase Agreement, dated as of February
21, 2017 (as amended, restated, modified and/or supplemented from time to time,
the “Existing CS Repurchase Agreement”), which amended and restated that certain
Master Repurchase Agreement, dated as of February 23, 2016;
Barclays and RMS previously entered into that certain Amended and Restated
Master Repurchase Agreement, dated as of May 22, 2017 (as amended, restated,
modified and/or supplemented from time to time, the “Existing Barclays
Repurchase Agreement” and, together with the Existing CS Repurchase Agreement,
the “Existing Repurchase Agreements”).
As a condition precedent to amending, restating and consolidating the Existing
Repurchase Agreements, the Administrative Agent and Buyers have required the
Prepetition Guarantor to deliver the DIP Guaranty on the date hereof and, as a
condition subsequent, to deliver the Exit Guaranty from the Reorganized
Guarantor in favor of Administrative Agent for the benefit of Buyers, as set
forth in more detail herein (as each capitalized term is defined herein).
Pursuant to the Administration Agreement (as defined herein), (a) CS Buyers sold
and assigned a portion of their respective right, title and interest in the
Transactions under the Existing CS Repurchase Agreement to Barclays, (b)
Barclays sold and assigned a portion of its right, title and interest in the
transactions under the Existing Barclays Repurchase Agreement to CS Buyers, and
(c) Credit Suisse First Boston Mortgage Capital LLC was retained as
Administrative Agent hereunder;
Following such sales and assignments under the Administration Agreement,
Barclays shall hold the Barclays Pro Rata Portion and CS Buyers shall hold the
CS Pro Rata Portion in the Transactions and related Repurchase Assets under this
Agreement.
The parties hereto have requested that the Existing CS Repurchase Agreement and
Existing Barclays Repurchase Agreement be consolidated, amended and restated, in
their entirety, on the terms and subject to the conditions set forth herein;




LEGAL02/37648106v16    

--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1.Applicability
a.    On the initial Purchase Date, Administrative Agent purchased the CS
Certificate (as defined herein) from the Seller in connection with the
Transaction on such date, with a simultaneous agreement by Administrative Agent
to transfer to Seller the Certificate at a date certain, against the transfer of
funds by Seller, in an amount equal to the related Repurchase Price. On the
initial purchase date of the Existing Barclays Repurchase Agreement, Barclays
purchased the Barclays Certificate and, on the date hereof, assigned it to the
Administrative Agent for the benefit of the Buyers. From time to time the
parties hereto may enter into Transactions in which Seller agrees to initiate
(a) the purchase of Transaction Mortgage Loans and/or (b) the purchase of GNMA
HMBS and/or (c) the transfer of REO Properties to an REO Subsidiary, against the
transfer of funds by Administrative Agent on behalf of Buyers to Seller in an
amount equal to the Purchase Price of the related Transaction Mortgage Loan in
the case of clause (a) above, in an amount equal to the Purchase Price of the
related GNMA HMBS in the case of clause (b) above, or the Purchase Price
Increase as the result of the increase in value with respect to the REO
Properties transferred to an REO Subsidiary in the case of clause (c) above, as
applicable, with a simultaneous agreement by Administrative Agent on behalf of
Buyers to (x) transfer to Seller such Mortgage Loans on a servicing released
basis at a date certain or on demand upon payment by Seller of the Repurchase
Price for the related Transaction Mortgage Loan, (y) transfer to Seller such
GNMA HMBS at a date certain or on demand upon payment by Seller of the
Repurchase Price for the related GNMA HMBS or (z) permit the release of REO
Properties, with respect thereto from an REO Subsidiary, to or for the benefit
of Seller upon payment by Seller of a portion of the Repurchase Price for the
Certificate representing the Allocated Repurchase Price in respect of the
related REO Properties, in all cases subject to the terms of this Agreement.
This Agreement is a commitment by the Committed Buyers to engage in the
Transactions as set forth herein in their respective Pro Rata Portions up to the
Maximum Available Purchase Price; provided, that Committed Buyer shall have no
commitment to enter into any Transaction requested that would result in the
aggregate Purchase Price of then-outstanding Transactions exceeding the Maximum
Available Purchase Price, and in no event shall the aggregate Purchase Price of
outstanding Transactions exceed the Maximum Available Purchase Price at any
time. Each such transaction involving any acquisition or transfer of Transaction
Mortgage Loans, GNMA HMBS and REO Properties, as applicable, with a resulting
increase in the Purchase Price shall be referred to herein as a “Transaction”
and, unless otherwise agreed in writing, shall be governed by this Agreement,
including any supplemental terms or conditions contained in any annexes
identified herein, as applicable hereunder. For the avoidance of doubt, and for
administrative and tracking purposes, the purchase and sale of each Purchased
Asset shall be deemed a separate Transaction.
Seller owned 100% of the Capital Stock in the CS REO Subsidiary on the initial
Purchase Date under the Existing CS Repurchase Agreement. Seller owned 100% of
the Capital Stock in the Barclays REO Subsidiary on the initial purchase date
under the Existing Barclays Repurchase Agreement. On the initial purchase date
under the applicable Existing Repurchase


2
LEGAL02/37648106v16

--------------------------------------------------------------------------------





Agreement, Barclays and CS Buyers purchased the REO Subsidiary Interests from
the Seller in connection with the transactions on such date.
In order to further secure the Obligations hereunder, the interests in the
assets of each REO Subsidiary were pledged by each REO Subsidiary to the Buyer.

2.    Definitions
Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:
“1933 Act” means the Securities Act of 1933, as amended from time to time.
“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.
“Acceptable State” means any state acceptable pursuant to Seller’s Underwriting
Guidelines.
“Accepted Servicing Practices” means, with respect to any Mortgage Loan or REO
Property, those mortgage servicing practices or property management practices,
as applicable, of prudent mortgage lending institutions (including as set forth
in the GNMA Guide, the FHA Regulations and the VA Regulations) which service
mortgage loans and manage real estate properties, as applicable, of the same
type as such Mortgage Loan or REO Property in the jurisdiction where the related
Mortgaged Property is located in accordance with applicable law.
“Act of Insolvency” means, with respect to any Person or its Affiliates, (a) the
filing of a petition, commencing, or authorizing the commencement of any case or
proceeding, or the voluntary joining of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or suffering any such petition or
proceeding to be commenced by another which is consented to, not timely
contested or results in entry of an order for relief; (b) the seeking of the
appointment of a receiver, trustee, custodian or similar official for such party
or an Affiliate or any substantial part of the property of either; (c) the
appointment of a receiver, conservator, or manager for such party or an
Affiliate by any governmental agency or authority having the jurisdiction to do
so; (d) the making or offering by such party or an Affiliate of a composition
with its creditors or a general assignment for the benefit of creditors; (e) the
admission by such party or an Affiliate of such party of its inability to pay
its debts or discharge its obligations as they become due or mature; or (f) that
any governmental authority or agency or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the property of such party or of any of its Affiliates, or
shall have taken any action to displace the management of such party or of any
of its Affiliates or to curtail its authority in the conduct of the business of
such party or of any of its Affiliates.
“Additional Buyers” has the meaning set forth in Section 36 hereof.
“Adjusted Tangible Net Worth” has the meaning assigned to such term in the
Pricing Side Letter.


3
LEGAL02/37648106v16

--------------------------------------------------------------------------------





“Administration Agreement” means that certain Master Administration Agreement,
dated as of the date hereof and effective as of the Amendment Effective Date, by
and among Administrative Agent and certain Buyers identified therein, Seller and
Ditech Financial, LLC, as amended from time to time.
“Administrative Agent” means CSFBMC or any successor thereto under the
Administration Agreement.
“Adjusted Principal Balance” means for a HECM Buyout, the FHA HECM Principal
Balance as of the date of repurchase from a GNMA Security reduced by all amounts
received or collected in respect of principal on such HECM Buyout.
“Affiliate” means, (i) with respect to any Person, other than a Seller Party or
the Guarantor, any “affiliate” of such Person, as such term is defined in the
Bankruptcy Code, which shall also include, for the avoidance of doubt, with
respect to Administrative Agent and CS Buyers only, any CP Conduit, and (ii)
with respect to a Seller Party, the Guarantor and (iii) with respect to the
Guarantor, a Seller Party.
“Agency” means Freddie Mac, Fannie Mae or GNMA, as applicable.
“Agency Approvals” means approval by Fannie Mae and GNMA, as applicable, as an
approved issuer, by FHA as an approved mortgagee, in each case in good standing,
and, to the extent necessary, by the Secretary of Housing and Urban Development
pursuant to Sections 203 and 211 of the National Housing Act.
“Agency Security” means a mortgage-backed security issued by an Agency including
a GNMA Security.
“Agreement” means this Second Amended and Restated Master Repurchase Agreement,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.
“Allocated Repurchase Price” means, as of any date of determination, for each
REO Property, as applicable, the portion of the Purchase Price allocated to such
REO Property as of such date, as applicable, together with the related accrued
and unpaid Price Differential.
“Appraised Value” means, with respect to any Mortgage Loan, the lesser of (i)
the value set forth on the appraisal (or similar valuation approved by the
applicable Agency for the related product) made in connection with the
origination of the related Mortgage Loan as the value of the related Mortgaged
Property, or (ii) the purchase price paid for the Mortgaged Property, provided,
however, that in the case of a Mortgage Loan the proceeds of which are not used
for the purchase of the Mortgaged Property, such value shall be based solely on
the appraisal made in connection with the origination of such Mortgage Loan.
“Asset Documents” means the documents in the related Asset File to be delivered
to the Custodian.


4
LEGAL02/37648106v16

--------------------------------------------------------------------------------





“Asset File” means, with respect to a Mortgage Loan or REO Property, the
documents and instruments relating to such Mortgage Loan or REO Property and set
forth in an exhibit to the Custodial Agreement.
“Asset Schedule” means, with respect to any Transaction as of any date, a
schedule in the form of a computer tape or other electronic medium generated by
Seller, and delivered to Administrative Agent and Custodian, which provides
information required by Administrative Agent to enter into Transactions relating
to the Transaction Mortgage Loans and Contributed REO Properties in a format
acceptable to Administrative Agent.
“Asset Value” has the meaning assigned to such term in the Pricing Side Letter.
“Assignment and Acceptance” has the meaning assigned to such term in Section 22
hereof.
“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
transfer of the Mortgage.
“Bailee Letter” has the meaning assigned to such term in the Custodial
Agreement.
“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.
“Barclays” means Barclays Bank PLC.
“Barclays REO Subsidiary” has the meaning set forth in the recitals hereto.
“Barclays Certificate” means any certificate evidencing Capital Stock of the
Barclays REO Subsidiary.
“Barclays Pro Rata Portion” means an undivided interest in all Transactions
hereunder, as set forth in and adjusted from time to time pursuant to the
Administration Agreement and pursuant to Section 3(c) hereof.
“Business Day” means any day other than (i) a Saturday or Sunday; (ii) a day on
which the New York Stock Exchange, the Federal Reserve Bank of New York or the
Custodian is authorized or obligated by law or executive order to be closed or
(iii) a public or bank holiday in New York City.
“Buyer” means CS Cayman, Alpine, Barclays and each Buyer identified by the
Administrative Agent from time to time pursuant to the Administration Agreement
and their successors in interest and assigns pursuant to Section 22 and, with
respect to Section 11, its participants.
“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a


5
LEGAL02/37648106v16

--------------------------------------------------------------------------------





balance sheet of such Person under GAAP, and, for purposes of this Agreement,
the amount of such obligations shall be the capitalized amount thereof,
determined in accordance with GAAP.
“Capital Stock” means, as to any Person, any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent equity ownership interests in a Person which
is not a corporation, including, without limitation, any and all member or other
equivalent interests in any limited liability company, limited partnership,
trust, and any and all warrants or options to purchase any of the foregoing, in
each case, designated as “securities” (as defined in Section 8-102 of the
Uniform Commercial Code) in such Person, including, without limitation, all
rights to participate in the operation or management of such Person and all
rights to such Person’s properties, assets, interests and distributions under
the related organizational documents in respect of such Person. “Capital Stock”
also includes (i) all accounts receivable arising out of the related
organizational documents of such Person; (ii) all general intangibles arising
out of the related organizational documents of such Person; and (iii) to the
extent not otherwise included, all proceeds of any and all of the foregoing
(including within proceeds, whether or not otherwise included therein, any and
all contractual rights under any revenue sharing or similar agreement to receive
all or any portion of the revenues or profits of such Person).
“Cash Equivalents” means (a) securities with maturities of ninety (90) calendar
days or less from the date of acquisition issued or fully guaranteed or insured
by the United States Government or any agency thereof, (b) certificates of
deposit and Eurodollar time deposits with maturities of ninety (90) calendar
days or less from the date of acquisition and overnight bank deposits of
Administrative Agent or of any commercial bank having capital and surplus in
excess of $500,000,000, (c) repurchase obligations of Administrative Agent on
behalf of Buyers or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than seven days with respect
to securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A 1 or the
equivalent thereof by S&P or P 1 or the equivalent thereof by Moody’s and in
either case maturing within ninety (90) calendar days after the day of
acquisition, (e) securities with maturities of ninety (90) calendar days or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s, (f) securities with maturities of
ninety (90) calendar days or less from the date of acquisition backed by standby
letters of credit issued by Administrative Agent or any commercial bank
satisfying the requirements of clause (b) of this definition or (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.
“Certificate” means, collectively, the CS Certificate and the Barclays
Certificate.
“Change in Control” means:
1.any transaction or event as a result of which Guarantor ceases to own,
directly or indirectly, at least 51% of the stock of Seller; or


6
LEGAL02/37648106v16

--------------------------------------------------------------------------------





2.other than in connection with the Transactions under this Agreement, any
transaction or event as a result of which Seller fails to own 100% of the
Capital Stock of each REO Subsidiary; or
3.the sale, transfer, or other disposition of all or substantially all of any
Seller Party’s assets (excluding any such action taken in connection with any
securitization transaction or sales of mortgage loans or mortgage servicing
rights in the ordinary course of business for the Seller or as otherwise
permitted hereunder); or
4.the consummation of a merger or consolidation of Seller with or into another
entity or any other corporate reorganization, if more than 50% of the combined
voting power of the continuing or surviving entity’s equity outstanding
immediately after such merger, consolidation or such other reorganization is
owned by persons who were not equityholders of the Seller immediately prior to
such merger, consolidation or other reorganization.
“Clearing Account” has the meaning assigned to such term in Section 7(b) hereof.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committed Buyer” means, with respect to their respective Pro Rata Portions, CS
Cayman, Barclays or any of their respective successors thereto or assigns
thereof as permitted under the Administration Agreement.
“Commitment Fee” has the meaning assigned to such term in the Master Exit Fee
Letter.
“Committed Mortgage Loan” means a Transaction Mortgage Loan which is the subject
of a Take‑out Commitment with a Take‑out Investor.
“Confidential Information” has the meaning assigned to such term in Section
32(b). hereof.
“Contributed REO Properties” means the REO Properties converted from HECM Buyout
together with the Repurchase Assets related to such REO Properties transferred
by Seller to an REO Subsidiary or acquired by an REO Subsidiary directly in
connection with a Transaction under this Agreement, listed on the related Asset
Schedule, until the Buyer releases its interest in such Contributed REO
Properties in accordance with the terms of this Agreement.
“Conversion Date” means the later of (x) the date an REO Property is contributed
to an REO Subsidiary or (y) such Purchased Asset becomes an REO Property.
“Correspondent Mortgage Loan” means a Mortgage Loan which is (a) originated by a
Correspondent Seller and underwritten in accordance with the Underwriting
Guidelines and (b) acquired by the Seller from a Correspondent Seller in the
ordinary course of business.
“Correspondent Seller” means a mortgage loan originator that sells Mortgage
Loans originated by it to Seller as a “correspondent” or “private label” client
approved by Administrative Agent in writing.


7
LEGAL02/37648106v16

--------------------------------------------------------------------------------





“Correspondent Seller Release” means, with respect to any Correspondent Mortgage
Loan, a release by the related Correspondent Seller, substantially in the form
of Exhibit H hereto or as otherwise approved by Administrative Agent in writing,
of all right, title and interest, including any security interest, in such
Correspondent Mortgage Loan.
“CP Conduit” means a commercial paper conduit, including but not limited to
Alpine Securitization LTD, administered, managed or supported by CSFBMC or an
Affiliate of CSFBMC.
“CSFBMC” means Credit Suisse First Boston Mortgage Capital LLC, or any
successors or assigns.
“CS Certificate” means any certificate evidencing Capital Stock of the CS REO
Subsidiary.
“CS Pro Rata Portion” means, on the Plan Effective Date, an undivided interest
in all Transactions hereunder, as set forth in and adjusted from time to time
pursuant to the Administration Agreement and pursuant to Section 3(c) hereof.
“CS REO Subsidiary” has the meaning set forth in the recitals hereto.
“Custodial Agreement” means the Amended and Restated Custodial Agreement, dated
as of February 21, 2017, among each Seller Party, Administrative Agent, Buyers
and Custodian, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Custodial Asset Schedule” has the meaning assigned to such term in the
Custodial Agreement.
“Custodian” means Deutsche Bank National Trust Company or such other party
specified by Administrative Agent and agreed to by Seller, which approval shall
not be unreasonably withheld.
“Deed” means the deed issued in connection with a foreclosure sale of a
Mortgaged Property with respect to a FHA HECM or in connection with receiving a
deed in lieu of foreclosure evidencing title to the related REO Property.
“Default” means an Event of Default or an event that with notice or lapse of
time or both would become an Event of Default.
“Delinquency Advance” means any advance made by the Servicer, under the
Servicing Agreements, to cover due, but uncollected or unavailable as a result
of funds not yet being cleared, principal and interest payments on the FHA HECMs
included in the portfolio of FHA HECMs serviced by Servicers.
“DIP Guaranty” means that certain Amended, Restated and Consolidated Master DIP
Guaranty, dated as of the date hereof and effective as of the Amendment
Effective Date, by the Prepetition Guaranty in favor of Administrative Agent for
the benefit of Buyers, in form and substance acceptable to Administrative Agent,
as amended, restated, supplemented or otherwise modified from time to time.


8
LEGAL02/37648106v16

--------------------------------------------------------------------------------





“DIP Initial Transaction Condition Precedent” has the meaning assigned to such
term in the Omnibus Master Refinancing Amendment.
“DIP Warehouse Facility Agreements” has the meaning assigned to such term in the
Omnibus Master Refinancing Amendment.
“Ditech Repurchase Agreement” means that certain Amended and Restated Master
Repurchase Agreement, dated as of November 18, 2016, among Administrative Agent,
Buyers and Ditech Financial LLC, as amended, restated, supplemented or otherwise
modified from time to time.
“Dollars” and “$” means dollars in lawful currency of the United States of
America.
“Early Buyout” means the purchase of a modified or defaulted FHA HECM by the
Seller Parties from a GNMA Security.
“Effective Date” means the date upon which the conditions precedent set forth in
Section 10(a) shall have been satisfied.
“Electronic Tracking Agreement” means the Amended and Restated Electronic
Tracking Agreement, dated as of March 3, 2017 among Administrative Agent, Seller
Parties, MERS and MERSCORP Holdings, Inc., to the extent applicable as the same
may be amended, restated, supplemented or otherwise modified from time to time.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto, and the regulations promulgated
and administrative rulings issued thereunder.
“ERISA Affiliate” means any corporation or trade or business that, together with
Seller Parties is treated as a single employer under Section 414(b) or (c) of
the Code or solely for purposes of Section 302 of ERISA and Section 412 of the
Code is treated as single employer described in Section 414 of the Code.
“Escrow Payments” means, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.
“Event of Default” has the meaning assigned to such term in Section 15 hereof.
“Event of Termination” means with respect to any Seller Party, as applicable to
such Seller Party, as the case may be, (a) with respect to any Plan, a
reportable event, as defined in Section 4043 of ERISA, as to which the PBGC has
not by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event, or (b) the
withdrawal of such Seller Party or any ERISA Affiliate thereof from a Plan
during a plan year in which it is a substantial employer, as defined in Section
4001(a)(2) of ERISA, or (c) the failure


9
LEGAL02/37648106v16

--------------------------------------------------------------------------------





by such Seller Party or any ERISA Affiliate thereof to meet the minimum funding
standard of Section 412 of the Code or Section 302 of ERISA with respect to any
Plan, including, without limitation, the failure to make on or before its due
date a required installment under Section 412(m) of the Code (or Section 430(j)
of the Code as amended by the Pension Protection Act) or Section 302(e) of ERISA
(or Section 303(j) of ERISA, as amended by the Pension Protection Act), or (d)
the distribution under Section 4041 of ERISA of a notice of intent to terminate
any Plan or any action taken by such Seller Party or any ERISA Affiliate thereof
to terminate any plan, or (e) the failure to meet requirements of Section 436 of
the Code resulting in the loss of qualified status under Section 401(a)(29) of
the Code, or (f) the institution by the PBGC of proceedings under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Plan, or (g) the receipt by such Seller Party or any ERISA Affiliate thereof
of a notice from a Multiemployer Plan that action of the type described in the
previous clause (f) has been taken by the PBGC with respect to such
Multiemployer Plan, or (h) any event or circumstance exists which may reasonably
be expected to constitute grounds for such Seller Party or any ERISA Affiliate
thereof to incur liability under Title IV of ERISA or under Sections 412(b) or
430(k) of the Code with respect to any Plan.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Buyer or other recipient of any payment hereunder or required to be withheld
or deducted from a payment to such Buyer or such other recipient: (a) Taxes
based on (or measured by) net income or net profits, franchise Taxes and branch
profits Taxes that are imposed on a Buyer or other recipient of any payment
hereunder as a result of (i) being organized under the laws of, or having its
principal office or its applicable lending office located in the jurisdiction
imposing such Tax (or any political subdivision thereof), or (ii) a present or
former connection between such Buyer or other recipient and the jurisdiction of
the Governmental Authority imposing such Tax or any political subdivision or
taxing authority thereof (other than connections arising from such Buyer or
other recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced under
this Agreement or any Program Agreement, or sold or assigned an interest in any
Purchased Asset); (b) any Tax imposed on a Buyer or other recipient of a payment
hereunder that is attributable to such Buyer’s or other recipient’s failure to
comply with relevant requirements set forth in Section 11(e); (c) any
withholding Tax that is imposed on amounts payable to or for the account of such
Buyer or other recipient of a payment hereunder pursuant to a law in effect on
the date such person becomes a party to or under this Agreement, or such person
changes its lending office, except in each case to the extent that amounts with
respect to Taxes were payable either to such person’s assignor immediately
before such person became a party hereto or to such person immediately before it
changed its lending office; and (d) any U.S. federal withholding Taxes imposed
under FATCA.
“Exit Guaranty” means that certain Guaranty of the Reorganized Guarantor dated
as of the Plan Effective Date in favor of the Administrative Agent for the
benefit of Buyers, as each may be amended, restated, supplemented or otherwise
modified from time to time, pursuant to which the Reorganized Guarantor, as
applicable, fully and unconditionally guarantees the obligations of the Seller
Parties hereunder.


10
LEGAL02/37648106v16

--------------------------------------------------------------------------------





“Exit Indenture” has the meaning assigned to such term in the Omnibus Master
Refinancing Amendment.
“Fannie Mae” means Fannie Mae, the government sponsored enterprise formerly
known as the Federal National Mortgage Association or any successor thereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“FHA” means the Federal Housing Administration, an agency within HUD, or any
successor thereto, and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
Regulations.
“FHA Approved Mortgagee” means a corporation or institution approved as a
mortgagee by the FHA under the National Housing Act, as amended from time to
time, and applicable FHA Regulations, and eligible to own and service mortgage
loans such as the FHA Loans.
“FHA HECM” means a home equity conversion Mortgage Loan which is (a) secured by
a first lien and (b) is insured by FHA.
“FHA HECM Principal Balance” means the principal balance of an FHA HECM
(including without limitation all scheduled payments and/or unscheduled
payments, accrued interest and MIP Payments and other amounts capitalized into
the principal balance) reduced by all amounts received or collected in respect
of principal on such FHA HECM.
“FHA HERMIT System” means the FHA’s Home Equity Reverse Mortgage Information
Technology, together with any successor FHA electronic access portal.
“FHA Loan” means a Mortgage Loan which is the subject of an FHA Mortgage
Insurance Contract.
“FHA Mortgage Insurance” means, mortgage insurance authorized under the National
Housing Act, as amended from time to time, and provided by the FHA.
“FHA Mortgage Insurance Contract” means the contractual obligation of the FHA
respecting the insurance of a Mortgage Loan.
“FHA Regulations” means the regulations promulgated by HUD under the National
Housing Act, as amended from time to time and codified in 24 Code of Federal
Regulations, and other HUD issuances relating to FHA Loans, including the
related handbooks, circulars, notices and mortgagee letters.
“Freddie Mac” means the Federal Home Loan Mortgage Corporation or any successor
thereto.


11
LEGAL02/37648106v16

--------------------------------------------------------------------------------





“Fidelity Insurance” means insurance coverage with respect to employee errors,
omissions, dishonesty, forgery, theft, disappearance and destruction, robbery
and safe burglary, property (other than money and securities) and computer fraud
in an aggregate amount acceptable to Seller’s regulators.
“Flow Assignment Agreements” means (i) that certain Flow Assignment Agreement,
dated as of February 21, 2017 between Seller, as assignor, and CS REO
Subsidiary, as assignee, as the same may be amended, restated, supplemented or
otherwise modified from time to time, (ii) that certain Flow Assignment
Agreement, dated as of February 21, 2017 between Seller, as assignee, and CS REO
Subsidiary, as assignor, as the same may be amended, restated, supplemented or
otherwise modified from time to time, (iii) that certain Flow Assignment
Agreement, dated as of September 29, 2015 between Barclays REO Subsidiary, as
assignee, and Seller, as assignor, as the same may be amended, restated,
supplemented or otherwise modified from time to time and (iv) that certain Flow
Assignment Agreement, dated as of October 15, 2015 between Seller, as assignee,
and Barclays REO Subsidiary, as assignor, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America and applied on a consistent basis.
“GNMA” means the Government National Mortgage Association and any successor
thereto.
“GNMA Guide” means the GNMA Mortgage-Backed Security Guide, Handbook 5500.3,
Rev. 1, as amended from time to time, and any related announcements, directives
and correspondence issued by GNMA.
“GNMA HECM Repurchase Trigger” means, with respect to a FHA HECM, the lesser of
(a) 98% of the Maximum Claim Amount and (b) such lesser percentage of the
Maximum Claim Amount allowed by GNMA.
“GNMA HMBS” means a GNMA Security backed by HECM Tails, also commonly referred
to as “Tail Securitizations”.
“GNMA Security” means a mortgage-backed security guaranteed by GNMA pursuant to
the GNMA Guide.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over any Seller Party,
Administrative Agent or any Buyer, as applicable.
“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep‑well, to purchase assets, goods,
securities or services, or to take‑or‑pay or otherwise); provided that the term
“Guarantee” shall not include (a) endorsements for collection or deposit in the
ordinary course of business, or


12
LEGAL02/37648106v16

--------------------------------------------------------------------------------





(b) obligations to make servicing advances for delinquent taxes and insurance or
other obligations in respect of a Mortgage Loan or Mortgaged Property, to the
extent required by Administrative Agent. The amount of any Guarantee of a Person
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Guarantee is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith. The terms “Guarantee” and
“Guaranteed” used as verbs shall have correlative meanings.
“Guarantor” means (a) prior to the Plan Effective Date, Prepetition Guarantor
and (b) on and after the Plan Effective Date, Reorganized Guarantor
“Guaranty” means (a) prior to the Plan Effective Date, the DIP Guaranty, and (b)
on and after the Plan Effective Date, the Exit Guaranty.
“HECM Buyout” means a FHA HECM which is subject to an Early Buyout as a result
of the FHA HECM Principal Balance equaling or exceeding the GNMA HECM Repurchase
Trigger.
“HECM Obligor” shall mean the Person or Persons obligated to pay the
indebtedness which is the subject of a Transaction Mortgage Loan.
“HECM Tail” shall mean the aggregate of any additional amounts, including but
not limited to amounts created by additional draws by the HECM Obligor, interest
accruals, mortgage insurance premiums, fees, or charges, which accrue, are
disbursed, or are added to the balance of a previously-securitized Mortgage Loan
after the closing date of any prior securitization of the Mortgage Loan or any
prior HECM Tail related thereto.
“High Cost Mortgage Loan” means a Mortgage Loan classified as a “high cost,”
“threshold,” “covered,” or “predatory” loan under any other applicable state or
local law (or a similarly classified loan using different terminology under a
law, regulation or ordinance imposing heightened regulatory scrutiny or
additional legal liability for residential mortgage loans having high interest
rates, points and/or fees).
“HUD” means the United States Department of Housing and Urban Development or any
successor thereto.
“Inbound Account” has the meaning set forth in Section 7 hereof.
“Income” means, without duplication, with respect to any Purchased Asset or
Contributed REO Property, at any time until repurchased, or removed from, an REO
Subsidiary, by Seller, any principal received thereon or in respect thereof and
all interest, dividends or other distributions thereon.
“Indebtedness” means, for any Person: at any time, and only to the extent
outstanding at such time: (a) obligations created, issued or incurred by such
Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of Property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such Property from such


13
LEGAL02/37648106v16

--------------------------------------------------------------------------------





Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; (e) Capital Lease Obligations of such Person; (f) obligations of such
Person under repurchase agreements or like arrangements; (g) indebtedness of
others Guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person;
(i) indebtedness of general partnerships of which such Person is a general
partner; and (j) any other indebtedness of such Person evidenced by a note,
bond, debenture or similar instrument.
“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of Seller hereunder or under any Program Agreement.
“Investment Company Act” has the meaning assigned to such term in Section
10(a)(8) hereof.
“Interest Rate Protection Agreement” means, with respect to any or all of the
Transaction Mortgage Loans that are FHA HECMs, any short sale of a U.S. Treasury
Security, or futures contract, or mortgage related security, or Eurodollar
futures contract, or options related contract, or interest rate swap, cap or
collar agreement or Take‑out Commitment, or similar arrangement providing for
protection against fluctuations in interest rates or the exchange of nominal
interest obligations, either generally or under specific contingencies, entered
into by a Seller Party and an Affiliate of Administrative Agent or such other
party acceptable to Administrative Agent in its good faith discretion, which
agreement is acceptable to Administrative Agent in its good faith discretion.
“IRS” has the meaning assigned to such term in Section 11(e)(ii)(A) hereof.
“Lender Insurance Authority” means the permission granted to certain
FHA‑approved lenders to process single family mortgage applications without
first submitting documentation to HUD as set forth in 12 U.S.C. §1715z‑21 and
the regulations enacted thereunder set forth in 24 CFR §203.6.
“Lien” means any mortgage, lien, pledge, charge, security interest or similar
encumbrance.
“Loan to Value Ratio” or “LTV” means with respect to any FHA HECM, the ratio of
the original outstanding principal amount of such Mortgage Loan to the lesser of
(a) the Appraised Value of the Mortgaged Property at origination or (b) if the
Mortgaged Property was purchased within twelve (12) months of the origination of
such Mortgage Loan, the purchase price of the Mortgaged Property.


14
LEGAL02/37648106v16

--------------------------------------------------------------------------------





“Margin Call” has the meaning assigned to such term in Section 6(a) hereof.
“Margin Deadlines” has the meaning assigned to such term in Section 6(b) hereof.
“Margin Deficit” has the meaning assigned to such term in Section 6(a) hereof.
“Market Value” has the meaning assigned to such term in the Pricing Side Letter.
“Master Exit Fee Letter” means that certain Master Exit Fee Letter, dated as of
the Plan Effective Date, among Administrative Agent, Buyers, Seller Parties,
Ditech Financial, LLC and acknowledged by Reorganized Guarantor, as amended,
restated and supplemented from time to time.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or condition
(financial or otherwise) of any Seller Party, Guarantor, or any Affiliate that
is a party to any Program Agreement taken as a whole; (b) a material impairment
of the ability of any Seller Party, Guarantor or any Affiliate that is a party
to any Program Agreement to perform under any Program Agreement and to avoid any
Event of Default; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability of any Program Agreement against any Seller
Party, Guarantor or any Affiliate that is a party to any Program Agreement, in
each case as determined by the Administrative Agent in its sole discretion.
“Maximum Available Purchase Price” has the meaning assigned to such term in the
Pricing Side Letter.
“Maximum Claim Amount” means the amount of insurance coverage for an FHA HECM
provided by the related HUD/FHA insurance thereon.
“Maximum Committed Purchase Price” has the meaning assigned to such term in the
Pricing Side Letter.
“MERS” means Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.
“MIP Payment” means with respect to a Mortgage Loan, all mortgage insurance
premiums payable to either HUD or a private mortgage insurer, as set forth in
the related Asset File.
“Moody’s” means Moody’s Investors Service, Inc. or any successors thereto.
“Mortgage” means each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a lien on real
property and other property and rights incidental thereto.
“Mortgage Interest Rate” means the rate of interest borne on a Mortgage Loan
from time to time in accordance with the terms of the related Mortgage Note.


15
LEGAL02/37648106v16

--------------------------------------------------------------------------------





“Mortgage Loan” means any HECM Buyout evidenced by a promissory note and secured
by a first lien mortgage, which satisfies the requirements set forth in the
Underwriting Guidelines and Section 13(b) hereof.
“Mortgage Note” means the promissory note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage.
“Mortgaged Property” means the real property securing repayment of the debt
evidenced by a Mortgage Note.
“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.
“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by a Seller
Party or any ERISA Affiliate and that is covered by Title IV of ERISA.
“Netting Agreement” that certain Margin, Setoff And Netting Agreement dated as
of the date hereof and effective as of the Amendment Effective Date, among
Administrative Agent, CS Buyers, CS (USA) (collectively, “CS Parties”), Barclays
and Barclays Capital, Inc. (collectively, “Barclays Parties”) (and with respect
to Barclays Parties or CS Parties, any Person who, directly or indirectly is in
control of, or is controlled by, or is under common control with Barclays
Parties or CS Parties), Seller Parties and Ditech Financial LLC, with respect to
netting and set-off related to this Agreement, in form and substance acceptable
to Administrative Agent, as amended, restated, supplemented or otherwise
modified from time to time.
“Nominee” means Reverse Mortgage Solutions, Inc., or any successor Nominee
appointed by Administrative Agent following an Event of Default.
“Nominee Agreement” means that certain Amended and Restated Nominee Agreement
dated as of February 21, 2017, by and between CS REO Subsidiary and Seller, as
joined to by the Barclays REO Subsidiary, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Obligations” means (a) all of Seller Parties’ obligations to pay the Repurchase
Price on the Repurchase Date, the Price Differential on each Payment Date, and
other obligations and liabilities, to Administrative Agent and Buyers or
Custodian arising under, or in connection with, the Program Agreements, whether
now existing or hereafter arising; (b) any and all sums paid by Administrative
Agent, Buyers or Administrative Agent on behalf of Buyers in order to preserve
any Purchased Asset or Contributed REO Property or its interest therein; (c) in
the event of any proceeding for the collection or enforcement of any of Seller
Parties’ indebtedness, obligations or liabilities referred to in clause (a), the
reasonable expenses of retaking, holding, collecting, preparing for sale,
selling or otherwise disposing of, or realizing on, any Purchased Asset or
Contributed REO Property, or of any exercise by Administrative Agent or Buyers
of their rights under the Program Agreements, including, without limitation,
attorneys’ fees and disbursements and court costs; and


16
LEGAL02/37648106v16

--------------------------------------------------------------------------------





(d) all of Seller Parties’ indemnity obligations to Administrative Agent, Buyers
and Custodian pursuant to the Program Agreements.
“OFAC” has the meaning set forth in Section 13(a)(27) hereof.
“Officer’s Compliance Certificate” has the meaning assigned to such term in the
Pricing Side Letter.
“Omnibus Master Refinancing Amendment” means that certain Omnibus Master
Refinancing Amendment dated as of the date hereof, among Seller Parties,
Guarantor, the Administrative Agent, the Buyers, Barclays Bank PLC, and Ditech
Financial LLC, as it may be amended, supplemented or otherwise modified from
time to time. To the extent provisions of the Omnibus Master Refinancing
Amendment are incorporated by reference and such provisions use other defined
terms set forth in the Omnibus Master Refinancing Amendment, such defined terms
are hereby incorporated by reference as well; provided that if any such
provisions or defined terms are subsequently amended or modified, the provisions
and defined terms that are incorporated by reference shall be deemed to be such
amended or modified provisions and defined terms.
“Optional Repurchase” has the meaning assigned to such term in Section 4(b)
hereof.
“Optional Repurchase Date” has the meaning assigned to such term in Section 4(b)
hereof.
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any excise, sales, goods and
services or transfer taxes, charges or similar levies arising from any payment
made hereunder or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Program Agreement.
“Payee Number”: means the code used by Fannie Mae to indicate the wire transfer
instructions that will be used by Fannie Mae to purchase a Mortgage Loan.
“Payment Date” means, with respect to a Purchased Asset, the fifth (5th) day of
the month following the related Purchase Date and each succeeding fifth (5th)
day of the month thereafter; provided, that, with respect to such Purchased
Asset, the final Payment Date shall be the related Repurchase Date; and
provided, further, that if any such day is not a Business Day, the Payment Date
shall be the next succeeding Business Day.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Pension Protection Act” means the Pension Protection Act of 2006.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.


17
LEGAL02/37648106v16

--------------------------------------------------------------------------------





“Plan” means an employee benefit or other plan established or maintained by any
Seller Party or any ERISA Affiliate and covered by Title IV of ERISA, other than
a Multiemployer Plan.
“Plan Effective Date” has the meaning assigned to such term in the Omnibus
Master Refinancing Amendment.
“Post-Default Rate” has the meaning assigned to such term in the Pricing Side
Letter.
“Power of Attorney” means a Power of Attorney delivered by each Seller Party
substantially in the form of Exhibit D hereto.
“Prepetition Guarantor” means Walter Investment Management Corp.
“Prepetition Warehouse Facility Agreement” has the meaning assigned to such term
in the Omnibus Master Refinancing Amendment.
“Price Differential” means with respect to any Purchased Asset and/or
Contributed REO Property as of any date of determination, the aggregate amount
obtained by daily application of, for each Purchased Asset or Contributed REO
Property, the amount equal to the product of (a) the Pricing Rate for such
Purchased Asset or Contributed REO Property, as applicable (or during the
continuation of an Event of Default, the Post-Default Rate) and (b) the Purchase
Price for such Purchased Asset or Contributed REO Property, as applicable,
calculated daily on the basis of a 360-day year for the actual number of days
during the period commencing on (and including) the Purchase Date for such
Purchased Asset or Contributed REO Property, as applicable and ending on (but
excluding) the Repurchase Date.
“Pricing Rate” has the meaning assigned to such term in the Pricing Side Letter.
“Pricing Side Letter” means, that certain second amended and restated letter
agreement dated as of the date hereof, among Administrative Agent, Buyers and
Seller Parties, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Primary Repurchase Assets” has the meaning set forth in Section 8(a)(1) hereof.
“Pro Rata Portions” means the Barclays Pro Rata Portion and the CS Pro Rata
Portion, as applicable.
“Program Agreements” means, collectively, this Agreement, the Custodial
Agreement, the Pricing Side Letter, the Electronic Tracking Agreement, each
Guaranty, the Master Exit Fee Letter, each Power of Attorney, an REO Subsidiary
Agreements, the Netting Agreement, the Nominee Agreement, the Flow Assignment
Agreements, the Administration Agreement, the Servicing Agreement, if any, and
the Servicer Notice, if entered into.
“Prohibited Person” has the meaning set forth in Section 13(a)(27) hereof.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.


18
LEGAL02/37648106v16

--------------------------------------------------------------------------------





“Protective Advance” means any servicing advance (including, but not limited to,
any advance made to pay taxes and insurance premiums; any advance to pay the
costs of protecting the value of any real property or other security for a
mortgage loan; and any advance to pay the costs of realizing on the value of any
such security) made by the Seller Parties in connection with any FHA HECMs.
“Purchase Date” means the date on which a Purchased Asset is to be transferred
by Seller to Administrative Agent for the benefit of Buyers, or a Purchase Price
Increase Date, as applicable.
“Purchase Price” means, without duplication:
(a)    on the Purchase Date of the Purchased Asset or Contributed REO Property,
the Asset Value of such Purchased Asset or Contributed REO Property as of the
Purchase Date;
(b)    on any day after the Purchase Date, except where Buyer and the Seller
agree otherwise, the amount determined under the immediately preceding clause
decreased by the amount of any cash applied to reduce the Seller’s obligations
hereunder with respect to such Transaction Mortgage Loan, GNMA HMBS or
Contributed REO Property.
“Purchase Price Increase” means an increase in the Purchase Price for the
Certificate based upon an REO Subsidiary acquiring additional REO Properties to
which such portion of the Purchase Price is allocated.
“Purchase Price Increase Date” means the date on which a Purchase Price Increase
is made with respect to the acquisition of additional REO Properties by an REO
Subsidiary.
“Purchase Price Percentage” has the meaning assigned to such term in the Pricing
Side Letter.
“Purchased Assets” means the collective reference to (a) Transaction Mortgage
Loans, together with the Repurchase Assets related to such Transaction Mortgage
Loans, (b) REO Subsidiary Interests, together with the indirect beneficial
interest in the Contributed REO Properties represented by the REO Subsidiary
Interests, together with the Repurchase Assets related to such Contributed REO
Properties and REO Subsidiary Interests, and (c) Purchased GNMA HMBS, together
with the Repurchase Assets related thereto, which are (in the case of clause (a)
above) transferred or (in case of clause (b) above) transferred and/or pledged
or (in the case of clause (c) above) transferred, which security has been
transferred by Seller to Administrative Agent for the benefit of Buyers in a
Transaction hereunder, and/or listed on the related Asset Schedule attached to
the related Transaction Request, which such Asset Files the Custodian has been
instructed to hold for the benefit of Administrative Agent pursuant to the
Custodial Agreement.
“Purchased GNMA HMBS” shall mean each GNMA HMBS that is subject to a Transaction
and which has not been repurchased by Seller hereunder.


19
LEGAL02/37648106v16

--------------------------------------------------------------------------------





“Qualified Insurer” means an insurance company duly authorized and licensed
where required by law to transact insurance business and approved as an insurer
by Fannie Mae or Freddie Mac or GNMA, as applicable.
“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by any Seller Party, Servicer or any other person or entity with
respect to a Purchased Asset or Contributed REO Property. Records shall include
the Mortgage Notes, any Mortgages, the Asset Files, the Deeds, the credit files
related to the Purchased Asset and any other instruments necessary to document
or service a Mortgage Loan or REO Property.
“Register” has the meaning assigned to such term in Section 22 hereof.
“Reorganized Guarantor” means Walter Investment Management Corp.’s successor
following the Plan Effective Date.
“REO Property” means real property acquired by each REO Subsidiary through
foreclosure of a HECM Buyout or by deed in lieu of such foreclosure.
“REO Subsidiaries” means, collectively, (i) RMS REO CS, LLC, a Delaware limited
liability company and (ii) RMS REO BRC, LLC, a Delaware limited liability
company.
“REO Subsidiary Agreements” means, collectively, (i) the limited liability
company agreement, dated as of February 23, 2016, between RMS REO CS, LLC and
Reverse Mortgage Solutions, Inc. and (ii) the limited liability company
agreement, dated as of October 15, 2015, among RMS REO BRC, LLC, Cheryl Collins
and Reverse Mortgage Solutions, Inc., as each may be amended, restated,
supplemented or otherwise modified from time to time.
“REO Subsidiary Interests” means any and all of the Capital Stock of each REO
Subsidiary.
“REO Subsidiary Repurchase Assets” has the meaning set forth in Section 8(a)(2)
hereof.
“Repledge Transaction” has the meaning set forth in Section 18 hereof.
“Repledgee” means each Repledgee identified by the Administrative Agent from
time to time pursuant to the Administration Agreement.
“Reporting Date” means the seventh (7th) Business Day of each month.
“Repurchase Assets” has the meaning assigned to such term in Section 8 hereof.
“Repurchase Date” means the earliest of (a) the Termination Date, (b) the date
requested pursuant to Section 4(a), (c) any Optional Repurchase Date, or (d) the
date determined by application of Section 16 hereof.
“Repurchase Price” means the price at which (a) Purchased Assets are to be
transferred from Administrative Agent for the benefit of Buyers, to Seller
termination of any Transaction or (b) the


20
LEGAL02/37648106v16

--------------------------------------------------------------------------------





REO Subsidiary Interests are to be reduced in value with respect to Contributed
REO Properties, released therefrom to Seller upon an Optional Repurchase or
termination of a Transaction, each of which will be determined in each case
(including Transactions terminable upon demand) as the sum of the Purchase Price
for such Purchased Asset or Contributed REO Property and the accrued but unpaid
Price Differential relating to such Purchased Asset or Contributed REO Property
as of the date of such determination.
“Request for Certification” means a notice sent to the Custodian reflecting that
one or more of the Transaction Mortgage Loans or REO Properties shall be made
subject to a Transaction with the Administrative Agent for the benefit of Buyers
hereunder.
“Responsible Officer” means as to any Person, the chief executive officer or,
with respect to financial matters, any vice president, senior vice president or
financial officer primarily responsible for financial matters.
“S&P” means Standard & Poor’s Ratings Services, or any successor thereto.
“Scheduled HECM Payments” shall mean, on any date, the term or tenure monthly
disbursements made to the borrower of an FHA HECM.
“SEC” means the Securities and Exchange Commission, or any successor thereto.
“Seller” means Reverse Mortgage Solutions, Inc. or its permitted successors and
assigns.
“Seller Party(ies)” means, individually or collectively, as applicable, Seller,
CS REO Subsidiary and/or Barclays REO Subsidiary, as applicable.
“Servicer” means any servicer or subservicer approved by Administrative Agent in
its sole discretion, which may be Seller.
“Servicer Advance” means a Delinquency Advance or a Protective Advance, which
advances shall be owned by the Seller, and to the extent first advanced by
Servicer shall be reimbursed by Seller pursuant to the terms of the Servicing
Agreement. For the avoidance of doubt, the rights of Servicer to reimbursement
are a contractual right derived solely from the Servicing Agreement and shall be
subordinated to the rights of the Seller Parties, and Administrative Agent on
behalf of Buyers hereunder.
“Servicer Notice” means the notice acknowledged by a third party Servicer
substantially in the form of Exhibit J hereto, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Servicing Agreement” means any servicing agreement entered into between Seller
and a third party Servicer with respect to any Purchased Assets or Contributed
REO Properties, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Servicing Rights” means the rights of any Person to administer, service or
subservice, the Transaction Mortgage Loans or REO Properties or to possess
related Records.
“SIPA” means the Securities Investor Protection Act of 1970, as amended from
time to time.


21
LEGAL02/37648106v16

--------------------------------------------------------------------------------





“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, trust or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, limited
liability company, partnership, trust or other entity (irrespective of whether
or not at the time securities or other ownership interests of any other class or
classes of such corporation, limited liability company, partnership, trust or
other entity shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person.
“Take‑out Commitment” means a commitment of Seller to either (a) sell one or
more identified Transaction Mortgage Loans (other than a HECM Buyout) to a
Take‑out Investor or (b) (i) swap one or more identified Transaction Mortgage
Loans (other than a HECM Buyout) with a Take‑out Investor that is an Agency for
an Agency Security, and (ii) sell the related Agency Security (including, for
the avoidance of doubt, any GNMA HMBS) to a Take‑out Investor, and in each case,
the corresponding Take‑out Investor’s commitment back to Seller to effectuate
any of the foregoing, as applicable. With respect to any Take‑out Commitment
with an Agency, the applicable agency documents list Administrative Agent or
Administrative Agent’s agent from an intercreditor agreement as sole subscriber.
“Take‑out Investor” means (a) an Agency or (b) other institution which has made
a Take‑out Commitment that has not been rejected in writing by Administrative
Agent for the benefit of Buyers.
“Taxes” means any and all present or future taxes (including social security
contributions and value added taxes), levies, imposts, duties (including stamp
duties), deductions, charges (including ad valorem charges), withholdings
(including backup withholding), assessments, fees or other charges of any nature
whatsoever imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Termination Date” has the meaning assigned to such term in the Pricing Side
Letter.
“TILA-RESPA Integrated Disclosure Rule” means the Truth-in-Lending Act and Real
Estate Settlement Procedures Act Integrated Disclosure Rule, adopted by the
Consumer Finance Protection Bureau, which is effective for residential mortgage
loan applications received on or after October 3, 2015.
“Trade Assignment” means an assignment to Administrative Agent for the benefit
of Buyers under an intercreditor agreement of a forward trade between a Take‑out
Investor and Seller with respect to one or more Transaction Mortgage Loans that
are Pooled Mortgage Loans substantially in the form of Exhibit B hereto.
“Transaction” has the meaning set forth in Section 1 hereof.
“Transaction Mortgage Loan” means a Mortgage Loan which is subject to a
Transaction under this Agreement.


22
LEGAL02/37648106v16

--------------------------------------------------------------------------------





“Transaction Request” means a request via email from Seller to Administrative
Agent notifying Administrative Agent that Seller wishes to enter into a
Transaction, including a Purchase Price Increase, hereunder that indicates that
it is a Transaction Request under this Agreement and that contains language
substantially in the form attached hereto as Exhibit A. For the avoidance of
doubt, a Transaction Request may refer to multiple Mortgage Loans; provided that
each Mortgage Loan shall be deemed to be subject to its own Transaction.
“Trust Receipt” means, with respect to any Transaction as of any date, a receipt
in the form attached as an exhibit to the Custodial Agreement.
“Underwriting Guidelines” means the standards, procedures and guidelines which
conform to the guidelines of the applicable Agency of the Seller for
underwriting and acquiring Mortgage Loans, which are set forth in the written
policies and procedures of the Seller, a copy of which have been provided to
Administrative Agent and such other guidelines as are identified to and approved
in writing by Administrative Agent.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect on the date hereof in the State of New York or the Uniform Commercial
Code as in effect in the applicable jurisdiction.
“Unscheduled HECM Payments” shall mean, on any date, any disbursement made to a
borrower of an FHA HECM under the terms of the related FHA HECM documents other
than a Scheduled HECM Payment.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 11(e)(ii)(A) hereof.
“VA” means the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.
“VA Approved Lender” means a lender which is approved by the VA to act as a
lender in connection with the origination of VA Loans.
“VA Loan” means a Mortgage Loan which is subject of a VA Loan Guaranty Agreement
as evidenced by a loan guaranty certificate.
“VA Loan Guaranty Agreement” means the obligation of the United States to pay a
specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended.
“VA Regulations” means the regulations promulgated by the U.S. Department of
Veterans Affairs and codified in Title 38 Code of Federal Regulations, and other
U.S. Department of Veterans Affairs issuances relating to VA Loans, including
the related handbooks, circulars, notices and mortgagee letters.
“Wire Instruction Data” has the meaning assigned to such term in the Custodial
Agreement.

3.    Program; Initiation of Transactions


23
LEGAL02/37648106v16

--------------------------------------------------------------------------------





a.    On the initial Purchase Date, Administrative Agent on behalf of Buyers
purchased the REO Subsidiary Interests. From time to time, Seller may request,
and Barclays and CS Buyers, with respect to their Pro Rata Portion, (i) will
facilitate the purchase by Buyers from Seller of certain GNMA HMBS or any
Transaction Mortgage Loans that have been either originated by Seller or
purchased by Seller from other originators and (ii) may fund additional Purchase
Price Increases in connection with the conveyance of Contributed REO Properties
to an REO Subsidiary and the corresponding increases of the Purchase Price on
account of the REO Subsidiary Interests. This Agreement is a commitment by
Committed Buyers to enter into Transactions with Seller with respect to their
Pro Rata Portions up to an aggregate amount equal to the Maximum Available
Purchase Price. This Agreement is not a commitment by Administrative Agent on
behalf of Buyers to enter into Transactions with Seller for amounts exceeding
the Maximum Available Purchase Price, but rather, sets forth the procedures to
be used in connection with periodic requests for Administrative Agent on behalf
of Buyers to enter into Transactions with Seller. Seller hereby acknowledges
that, beyond the Maximum Available Purchase Price, Administrative Agent on
behalf of Buyers is under no obligation to agree to enter into, or to enter
into, any Transaction pursuant to this Agreement; provided that once
Administrative Agent for the benefit of Buyers and Seller enter into a
Transaction with respect to one or more Mortgage Loans, GNMA HMBS or Contributed
REO Properties, Administrative Agent shall not require Seller to repurchase any
such Mortgage Loans, GNMA HMBS or Contributed REO Properties unless such
repurchase is otherwise permitted by the terms of this Agreement. All
Transaction Mortgage Loans shall exceed or meet the Underwriting Guidelines, and
shall be serviced by Seller or Servicer, as applicable. The aggregate Purchase
Price of the Purchased Assets (adjusted for any Purchase Price Increases or
reductions in Purchase Price, as applicable) subject to outstanding Transactions
shall not exceed the Maximum Available Purchase Price.
b.    Seller shall request that Administrative Agent enter into a Transaction
with respect to Transaction Mortgage Loans by delivering (i) to Administrative
Agent, a Transaction Request one (1) Business Day prior to the proposed Purchase
Date and (ii) to Administrative Agent and Custodian an Asset Schedule in
accordance with the Custodial Agreement. In the event the Asset Schedule
provided by Seller contains erroneous computer data, is not formatted properly
or the computer fields are otherwise improperly aligned, Administrative Agent
shall provide written or electronic notice to Seller describing such error and
Seller shall correct the computer data, reformat or properly align the computer
fields itself and resubmit the Asset Schedule as required herein.
c.    Seller shall request that Administrative Agent enter into a Transaction
with respect to GNMA HMBS by delivering to Administrative Agent, a Transaction
Request at least one (1) Business Day prior to the proposed Purchase Date, which
such Transaction Request shall include a description of the GNMA HMBS subject to
such Transaction, including the applicable CUSIP, principal balance, and coupon
rate.
d.    Upon satisfaction of the applicable conditions precedent set forth in
Section 10 hereof, if Barclays fails to provide its Pro Rata Portion of the
related Purchase Price or Purchase Price Increase to Administrative Agent for
disbursement when due hereunder and pursuant to the terms of the Administration
Agreement, then CS Buyers may, in their sole and absolute discretion, elect to
provide such funds to Seller (such funding, an “Intraday Funding”). If CS Buyers
elect to


24
LEGAL02/37648106v16

--------------------------------------------------------------------------------





make an Intraday Funding, (i) the respective Pro Rata Portions of CS Buyers and
Barclays shall be automatically adjusted such that the CS Buyer’s Pro Rata
Portion reflects such Intraday Funding and (ii) Barclays shall have the
obligation to remit funds in an amount equal to such Intraday Funding by no
later than the end of the same Business Day as such Intraday Funding to
Administrative Agent for the benefit of CS Buyers as more particularly set forth
in the Administration Agreement, at which time the respective Pro Rata Portions
shall be adjusted to account for such payment. Without limiting the generality
of the foregoing, in the event CS Buyers elect not to make Intraday Fundings, in
their sole discretion, they shall promptly notify Barclays and the Seller (such
day, the “Stop Funding Notice Date”). In such instance, Barclays shall provide
its Pro Rata Portion of the related Purchase Price or Purchase Price Increase to
Administrative Agent for disbursement (i) with respect to a Transaction Request
received on or prior to 1:00 p.m. (New York City time) on the Stop Funding
Notice Date, prior to close of business on the Stop Funding Notice Date, (ii)
with respect to a Transaction Request received after 1:00 p.m. (New York City
time) on the Stop Funding Notice Date, prior to close of business on the
following Business Day and (ii) with respect to any Transaction Request
delivered on any day following the Stop Funding Notice Date, in accordance with
the Agreement. Notwithstanding anything herein to the contrary, any Intraday
Funding by CS Buyers shall not be deemed a commitment by CS Buyers, nor shall
any prior course of dealing obligate CS Buyers, to make any future Intraday
Funding, it being understood that such Intraday Funding is discretionary.
e.    Upon the satisfaction of the applicable conditions precedent set forth in
Section 10 hereof, all of Seller’s interest in the applicable Purchased Assets
shall pass to, and/or be pledged to, Administrative Agent for the benefit of
Buyers on the Purchase Date, against the transfer of the Purchase Price for such
Purchased Assets to Seller. Upon transfer of the Purchased Assets to
Administrative Agent on behalf of Buyers as set forth in this Section and until
termination of any related Transactions or the release of Contributed REO
Property as set forth in Sections 4 or 16 of this Agreement, ownership of each
Purchased Asset, including beneficial ownership interest in the related
Contributed REO Property and each document in the related Asset File and
Records, is vested in the Administrative Agent for the benefit of Buyers;
provided that, prior to the recordation by the Custodian as provided for in the
Custodial Agreement, record title in the name of Seller to each Transaction
Mortgage Loan shall be retained by Seller in trust and as Nominee, for the
Administrative Agent for the benefit of Buyers, for the sole purpose of
facilitating the servicing and the supervision of the servicing of the
Transaction Mortgage Loans.

4.    Repurchase; Conversion to REO Property
a.    Seller shall repurchase the Purchased Assets from Administrative Agent for
the benefit of Buyers on the Termination Date. In addition, Seller may
repurchase Purchased Assets or effect an Optional Repurchase with respect to
Purchased Assets or Contributed REO Property without penalty or premium on any
date pursuant to Section 4(b) below. If Seller intends to make such a
repurchase, Seller shall give one (1) Business Day’s prior written notice to
Administrative Agent, designating the Purchased Assets or Contributed REO
Property to be repurchased. Such obligation to repurchase exists without regard
to any prior or intervening liquidation or foreclosure with respect to any
Purchased Asset or Contributed REO Property (but liquidation or foreclosure
proceeds received by Administrative Agent shall be applied to reduce the
Repurchase Price for such


25
LEGAL02/37648106v16

--------------------------------------------------------------------------------





Purchased Asset or Contributed REO Property on each Payment Date except as
otherwise provided herein). Seller is obligated to repurchase and take physical
possession of the Purchased Assets or Contributed REO Property and related Asset
Files from Administrative Agent or its designee (including the Custodian) at
Seller’s expense on the related Repurchase Date.
b.    When any Purchased Asset or Contributed REO Property is desired by Seller
to be released, sold or otherwise liquidated, Seller shall make payment to
Administrative Agent for the benefit of Buyers of the applicable Repurchase
Price attributable to such Purchased Asset or Contributed REO Properties,
supporting the portion of the Purchase Price of the Transaction related to such
Purchased Asset or Contributed REO Property, as applicable, in order to prepay
the applicable Repurchase Price (an “Optional Repurchase”) in an amount equal to
the applicable Repurchase Price on each date such Purchased Assets or
Contributed REO Properties, as applicable, are desired to be repurchased, sold
or otherwise liquidated (each, an “Optional Repurchase Date”). Such payment
shall serve as a partial prepayment of the Repurchase Price in connection with
the Transaction with respect to such Purchased Assets or Contributed REO
Properties, as applicable. Seller shall pay the applicable Repurchase Price and
take (or cause its designee to take) physical possession of the Purchased Assets
or Contributed REO Properties, as applicable from the Seller, an REO Subsidiary
or their respective designees (including the Custodian) at Seller’s expense on
the related Optional Repurchase Date. Immediately following such payment, the
related Purchased Asset or Contributed REO Property, as applicable, shall cease
to be subject to this Agreement or the other Program Agreements, and
Administrative Agent, any Repledgee or assignee of Buyer, as the case may be,
shall be deemed to have released all of its interests in such Purchased Asset or
Contributed REO Property, as applicable, without further action by any Person
and shall direct Custodian to release the related Asset File to the Seller or
its designee pursuant to the Custodial Agreement, failing which Seller may
direct the Custodian or any other custodian to release the related Asset File to
the Seller.
c.    Provided that no Default shall have occurred and is continuing, and
Administrative Agent has received the related Repurchase Price (excluding
accrued and unpaid Price Differential, which, for the avoidance of doubt, shall
be paid on the next succeeding Payment Date) upon repurchase of the Purchased
Assets or release of Contributed REO Property from an REO Subsidiary, as
applicable, Administrative Agent and Buyers agree to release (or permit the
release of) their ownership interest hereunder, as applicable in the Purchased
Assets or lien on the Contributed REO Property (including the Repurchase Assets
related thereto), as applicable, at the request of Seller. The applicable
Purchased Assets or Contributed REO Properties (including the Repurchase Assets
related thereto) shall be delivered to Seller free and clear of any lien,
encumbrance or claim of Administrative Agent or the Buyers. With respect to
payments in full by the related Mortgagor of a Transaction Mortgage Loan, Seller
agrees to immediately remit (or cause to be remitted) to Administrative Agent
for the benefit of Buyers the Repurchase Price with respect to such Transaction
Mortgage Loan. Administrative Agent and Buyers agree to release the Transaction
Mortgage Loans which have been prepaid in full after receipt of evidence of
compliance with the immediately preceding sentence.
d.    Pursuant to that certain Flow Assignment Agreement between Seller, as
assignor and REO Subsidiary, as assignee, the Seller may from time to time
assign certain Transaction


26
LEGAL02/37648106v16

--------------------------------------------------------------------------------





Mortgage Loans to an REO Subsidiary. Upon the assignment of any such Transaction
Mortgage Loan to an REO Subsidiary, Seller and such REO Subsidiary shall provide
notice thereof to Administrative Agent and deliver to Administrative Agent an
updated Asset Schedule showing updated ownership of Transaction Mortgage Loans
subject to a Transaction. Any such assignment shall be made subject to the Lien
of Administrative Agent for the benefit of Buyers hereunder.
e.    Promptly upon a HECM Buyout becoming an REO Property as contemplated by
Section 8, Seller shall (i) notify Administrative Agent in writing that such
HECM Buyout has become an REO Property and the value attributed to such REO
Property by Seller, (ii) deliver to Administrative Agent and Custodian an Asset
Schedule with respect to such REO Property, (iii) be deemed to make the
representations and warranties listed on Schedule 1-C hereto with respect to
such REO Property, and (iv) the Purchase Price on account of such Transaction
Mortgage Loans shall be decreased and the Purchase Price on account of the REO
Subsidiary Interests shall be increased by the same amount. Such REO Property
(x) shall be deemed a Contributed REO Property owned by an REO Subsidiary
hereunder and its Asset Value as determined by Administrative Agent shall be
included in the Asset Value of the REO Subsidiary Interests and (y) to the
extent that such conversion results in a Margin Deficit, Seller shall pay such
amount in accordance with Section 6.

5.    Price Differential
a.    On each Business Day that a Transaction is outstanding, the applicable
Pricing Rate shall be reset and, unless otherwise agreed, the accrued and unpaid
Price Differential shall be settled in cash on each related Payment Date. Two
(2) Business Days prior to the Payment Date, Administrative Agent shall give
Seller written or electronic notice of the amount of the Price Differential due
on such Payment Date. On the Payment Date, Seller shall pay to Administrative
Agent the Price Differential for the benefit of Buyers for such Payment Date
(along with any other amounts to be paid pursuant to Section 7 hereof and
Section 3 of the Pricing Side Letter), by wire transfer in immediately available
funds.
b.    If Seller fails to pay all or part of the Price Differential by 3:00 p.m.
(New York City time) on the related Payment Date, with respect to any Purchased
Asset, Seller shall be obligated to pay to Administrative Agent for the benefit
of Buyers (in addition to, and together with, the amount of such Price
Differential) interest on the unpaid Repurchase Price at a rate per annum equal
to the Post-Default Rate until the Price Differential is received in full by
Administrative Agent for the benefit of Buyers.

6.    Margin Maintenance
a.    If at any time the outstanding Purchase Price allocated to any Purchased
Asset or Contributed REO Property subject to a Transaction is greater than the
Asset Value allocated to such Purchased Asset or Contributed REO Property
subject to a Transaction (a “Margin Deficit”), then Administrative Agent may by
notice to Seller require Seller to transfer to Administrative Agent for the
benefit of Buyers cash in an amount at least equal to the Margin Deficit (such
requirement, a “Margin Call”).


27
LEGAL02/37648106v16

--------------------------------------------------------------------------------





b.    Notice delivered pursuant to Section 6(a) above may be given by any
written or electronic means. Any notice given before 10:00 a.m. (New York City
time) on a Business Day shall be met, and the related Margin Call satisfied, no
later than 5:00 p.m. (New York City time) on such Business Day; notice given
after 10:00 a.m. (New York City time) on a Business Day shall be met, and the
related Margin Call satisfied, no later than 5:00 p.m. (New York City time) on
the following Business Day (the foregoing time requirements for satisfaction of
a Margin Call are referred to as the “Margin Deadlines”). The failure of
Administrative Agent, on any one or more occasions, to exercise its rights
hereunder, shall not change or alter the terms and conditions to which this
Agreement is subject or limit the right of Administrative Agent to do so at a
later date. Seller and Administrative Agent each agree that a failure or delay
by Administrative Agent to exercise its rights hereunder shall not limit or
waive Administrative Agent’s or Buyers’ rights under this Agreement or otherwise
existing by law or in any way create additional rights for Seller.
c.    In the event that a Margin Deficit exists with respect to any Purchased
Asset or Contributed REO Property, Administrative Agent may retain any funds
received by it to which the Seller would otherwise be entitled hereunder, which
funds (i) shall be held by Administrative Agent against the related Margin
Deficit for a Purchased Asset or Contributed REO Property and (ii) may be
applied by Administrative Agent against the Allocated Repurchase Price related
to such Purchased Asset or Contributed REO Property for which the related Margin
Deficit remains otherwise unsatisfied. Notwithstanding the foregoing, the
Administrative Agent retains the right, in its sole discretion, to make a Margin
Call in accordance with the provisions of this Section 6.

7.    Income Payments
a.    All Income received on account of the Purchased Assets and Contributed REO
Property during the term of a Transaction shall be the property of
Administrative Agent for the benefit of Buyers, subject to, and applied in
accordance with, subsections (b) through (d) of this Section 7.
b.    Notwithstanding that certain Contributed REO Property is owned by an REO
Subsidiary, the Seller, as Nominee, shall be listed as the mortgagee of record
and shall deposit all claims submitted on account of HECM Buyout into the payee
account (the “Clearing Account”) and shall transfer all such amounts so received
into the Inbound Account as set forth below.
c.    With respect to HECM Buyout, GNMA HMBS and Contributed REO Properties,
Seller shall, and shall cause the applicable Servicer to, deposit all Income
related to any (w) payments of interest or income with respect to GNMA HMBS, (x)
prepayment of principal in full with respect to any Transaction Mortgage Loan,
(y) HUD claim payments or (z) liquidation proceeds from any REO Property into
the Inbound Account (x) within one (1) Business Day following receipt thereof if
received by 3:00 p.m. (New York City time) and (y) within two (2) Business Days
following receipt thereof if received after 3:00 p.m. (New York City time). To
the extent HUD deducts from amounts otherwise due on account of a HECM Buyout
subject to the Agreement, any amounts owing by Servicer to HUD, Seller shall
give prompt written notice thereof to Administrative Agent and shall deposit,
within one (1) Business Day following notice or knowledge of such deduction by
HUD, such deducted amounts into the Inbound Account. Provided no Event of
Default has occurred and is continuing, funds deposited in the Inbound Account
(including, with respect to


28
LEGAL02/37648106v16

--------------------------------------------------------------------------------





GNMA HMBS) shall be held therein and shall be applied on each Business Day
following receipt thereof prior to the occurrence of an Event of Default as
follows:
(1)    first, to Administrative Agent amounts then due and owing to the
Administrative Agent for the benefit of Buyers (including, without limitation,
any amount sufficient to eliminate any outstanding Margin Deficit ) from the
Seller under this Agreement;
(2)    second, to Administrative Agent for the benefit of Buyers to reduce the
outstanding Repurchase Price;
(3)    third, all remaining amounts (if any), to the Seller.
d.    Notwithstanding any provision to the contrary in this Section 7, (i) upon
the occurrence and continuance of an Event of Default or on the Termination
Date, Seller shall and shall cause Servicer to deposit all Income to the Inbound
Account upon receipt thereof and Administrative Agent shall apply all Income in
the Inbound Account (including amounts received on account of GNMA HMBS) to
reduce the Obligations hereunder to zero; and (ii) within one (1) Business Day
after receipt by Seller of any (x) prepayment of principal in full with respect
to any Transaction Mortgage Loan, (y) HUD claims payments or (z) liquidation
proceeds from any REO Property, Seller shall remit such amount to Administrative
Agent for the benefit of Buyers and Administrative Agent shall apply any such
amount received by Administrative Agent for the benefit of Buyers to reduce the
amount of the Repurchase Price due upon termination of the related Transaction.

8.    Security Interest
a.    Conveyance; Security Interest; REO Property.
(1)    On each Purchase Date, Seller hereby sells, assigns and conveys all of
Seller’s rights and interests in the Purchased Assets, including, without
limitation, the beneficial interests in the Contributed REO Property identified
on the related Asset Schedule, the related Repurchase Assets and the related
Servicing Rights and Asset Documents to Administrative Agent for the benefit of
Buyers and Repledgees. Although the parties intend that all Transactions
hereunder be sales and purchases and not loans, in the event any such
Transactions are deemed to be loans, and in any event, Seller hereby pledges to
Administrative Agent as security for the performance by Seller of its
Obligations and hereby grants, assigns and pledges to Administrative Agent a
fully perfected first priority security interest in the Purchased Assets
(including, without limitation, all Scheduled HECM Payments, all Unscheduled
HECM Payments and all MIP Payments), including related Servicing Rights,
Servicer Advances payable by HUD and/or VA, all debenture interest payable by
HUD on account of any HECM Buyout, and Asset Documents, the beneficial interest
in the Contributed REO Property, any Agency Security or right to receive such
Agency Security when issued to the extent backed by any of the Purchased Assets
and Contributed REO Property, the Records, the Program Agreements (to the extent
such Program Agreements and Seller’s rights thereunder relate to the Purchased
Assets or Contributed REO Property), any related Take‑out Commitments, any
Property relating to the Purchased Assets or Contributed REO Property, all
insurance policies and insurance proceeds relating to any Purchased Asset,
Contributed REO


29
LEGAL02/37648106v16

--------------------------------------------------------------------------------





Property or the related Mortgaged Property, including, but not limited to, any
payments or proceeds under any related primary insurance, hazard insurance and
FHA Mortgage Insurance Contracts and VA Loan Guaranty Agreements (if any),
Income, Interest Rate Protection Agreements, accounts (including any interest of
Seller in escrow accounts) and any other contract rights (other than those
rights retained by GNMA pursuant to the GNMA Guide), instruments, accounts,
payments, rights to payment (including payments of interest or finance charges),
general intangibles related to the Purchased Assets, and other assets relating
to the Purchased Assets or Contributed REO Property (including, without
limitation, any other accounts) or any interest in the Purchased Assets or
Contributed REO Property, and any proceeds (including the related securitization
proceeds) and distributions with respect to any of the foregoing and any other
property, rights, title or interests as are specified on a Transaction Request
and/or Trust Receipt and/or delivered to Administrative Agent pursuant to a
Transaction, in all instances, whether now owned or hereafter acquired, now
existing or hereafter created (collectively, the “Primary Repurchase Assets”).
(2)    In order to further secure the Obligations hereunder, each REO Subsidiary
hereby grants, assigns and pledges to Administrative Agent a fully perfected
first priority security interest in the REO Properties, all related Servicing
Rights, Asset Documents, the Records, the Program Agreements (to the extent such
Program Agreements and each REO Subsidiary’s rights thereunder relate to the REO
Properties), any related Take-out Commitments, any Property relating to the REO
Properties, all insurance policies and insurance proceeds relating to any REO
Property, as applicable, including, but not limited to, any payments or proceeds
under any related primary insurance, hazard insurance and FHA Mortgage Insurance
Contracts and VA Loan Guaranty Agreements (if any), Income, Interest Rate
Protection Agreements, accounts (including any interest of each REO Subsidiary
in escrow accounts) and any other contract rights (other than those rights
retained by GNMA pursuant to the GNMA Guide), instruments, accounts, payments,
rights to payment (including payments of interest or finance charges), general
intangibles and other assets relating to the REO Properties (including, without
limitation, any other accounts) or any interest in the REO Properties, and any
proceeds (including the related securitization proceeds) and distributions with
respect to any of the foregoing and any other property, rights, title or
interests as are specified on a Transaction Request and/or Trust Receipt and/or
delivered to Administrative Agent pursuant to a Transaction, in all instances,
whether now owned or hereafter acquired, now existing or hereafter created
(collectively, the “REO Subsidiary Repurchase Assets” and together with the
Primary Repurchase Assets, the “Repurchase Assets”).
(3)    The provisions of paragraphs (a), (b) and (c) are intended to constitute
a security agreement or other arrangement or other credit enhancement related to
this Agreement and transactions hereunder as defined under Section 101(47)(v)
and 741(7)(xi) of the Bankruptcy Code, and are further intended to be a guaranty
of the Obligations to the Buyer by each REO Subsidiary, to the extent of its
Repurchase Assets.
b.    Release of Security Interest upon Sale. Notwithstanding the foregoing,
upon the repurchase of any Purchased Asset by the Seller or release of a
Contributed REO Property from an REO Subsidiary or the sale of a Purchased Asset
or Contributed REO Property to any third party and receipt by Administrative
Agent for the benefit of Buyers and Repledgees in each case of the related
Repurchase Price, the security interest of Administrative Agent for the benefit
of Buyers


30
LEGAL02/37648106v16

--------------------------------------------------------------------------------





and Repledgees in such Purchased Asset or Contributed REO Property and all
related Repurchase Assets will be released with no further action on the part of
Administrative Agent, Seller or an REO Subsidiary.
c.    Acquisition of REO Property. If an REO Subsidiary acquires any REO
Property by extinguishing any Mortgage Note in connection with the foreclosure
of the related Transaction Mortgage Loan, transferring the real property
underlying the Mortgage Note in lieu of foreclosure or otherwise transferring of
such real property, such REO Subsidiary shall cause such real property to be
taken by Deed, or by means of such instruments as is provided by the
Governmental Authority governing the transfer, or right to request transfer and
issuance of the Deed, or such instrument as is provided by the related
Governmental Authority, or to be acquired through foreclosure sale in the
jurisdiction in which the REO Property is located, in the name of the Nominee in
accordance with Section 43 hereof.
d.    REO Subsidiary Interests as Securities. The parties acknowledge and agree
that the REO Subsidiary Interests shall constitute and remain “securities” as
defined in Section 8-102 of the Uniform Commercial Code; Seller Parties covenant
and agree that (i) the REO Subsidiary Interests are not and will not be dealt in
or traded on securities exchanges or securities markets, and (ii) the REO
Subsidiary Interests are not and will not be investment company securities
within the meaning of Section 8-103 of the Uniform Commercial Code. Seller
shall, at its sole cost and expense, take all steps as may be necessary in
connection with the re-registration, indorsement, transfer, delivery and pledge
of all REO Subsidiary Interests to Administrative Agent for the benefit of
Buyers.
e.    Additional Interests. If Seller shall, as a result of ownership of the REO
Subsidiary Interests, become entitled to receive or shall receive any
certificate evidencing any REO Subsidiary Interests or other equity interest,
any option rights, or any equity interest in the REO Subsidiary Interests,
whether in addition to, in substitution for, as a conversion of, or in exchange
for the REO Subsidiary Interests, or otherwise in respect thereof, Seller shall
accept the same as the Administrative Agent’s agent, hold the same in trust for
the Administrative Agent and deliver the same forthwith to the Administrative
Agent in the exact form received, duly indorsed by the Seller to the
Administrative Agent for the benefit of Buyers, if required, together with an
undated transfer power, if required, covering such certificate duly executed in
blank, or if requested, deliver the Certificate re-registered in the name of
Administrative Agent for the benefit of Buyers, to be held by the Administrative
Agent subject to the terms hereof as additional security for the Obligations.
Any sums paid upon or in respect of the REO Subsidiary Interests upon the
liquidation or dissolution of such REO Subsidiary, or otherwise shall be paid
over to the Administrative Agent as additional security for the Obligations. If
following the occurrence and during the continuation of an Event of Default, any
sums of money or property so paid or distributed in respect of the REO
Subsidiary Interests shall be received by Seller, Seller shall, until such money
or property is paid or delivered to the Administrative Agent for the benefit of
Buyers, hold such money or property in trust for the Administrative Agent for
the benefit of Buyers segregated from other funds of Seller as additional
security for the Obligations.


31
LEGAL02/37648106v16

--------------------------------------------------------------------------------





f.    Voting Rights. Subject to this Section, Administrative Agent as the
holder, may exercise all voting and member rights with respect to the REO
Subsidiary Interests. Notwithstanding the foregoing, so long as no Event of
Default has occurred and is continuing, (a) Administrative Agent shall notify
and consult with Seller prior to the exercise of any rights under this Section,
and (b) Seller will have the right to direct Administrative Agent, with respect
to any action or inaction related to the REO Subsidiary Interests (in the event
any action is requested or required to be taken), and the Administrative Agent
shall comply with such direction unless the Administrative Agent determines in
its good faith discretion that such compliance with such direction will result
in a Material Adverse Effect or conflict with any Program Agreement. In no event
shall Administrative Agent be required to vote or exercise any right or take any
other action which would impair the REO Subsidiary Interests or which would be
inconsistent with or result in a violation of any provision of this Agreement.
Without limiting the generality of the foregoing, Administrative Agent shall
have no obligation (other than as expressly set forth in this Agreement) to (i)
vote to enable, or take any other action to permit, an REO Subsidiary to issue
any interests of any nature or to issue any other interests convertible into or
granting the right to purchase or exchange for any interests of such entity;
(ii) sell, assign, transfer, exchange or otherwise dispose of, or grant any
option with respect to, the REO Subsidiary Interests; or (iii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, the Seller’s interest in the Purchased Assets except for the Lien
provided for by this Agreement. In no event shall Buyer enter into any agreement
or undertaking restricting the right or ability of Seller to sell, assign or
transfer the Purchased Assets prior to an Event of Default. For the avoidance of
doubt, prior to the occurrence and continuance of an Event of Default, the
related REO Subsidiary shall not need the consent of Administrative Agent with
respect to the day-to-day operations thereof and any related resolution required
to verify authority for such transactions, so long as such day-to-day operations
are performed in accordance with the terms of the related REO Subsidiary
Agreement and this Agreement, as applicable.
g.    Servicing Rights. Each Seller Party acknowledges that it has no rights to
service the Transaction Mortgage Loans and Contributed REO Properties, except as
required hereunder. Without limiting the generality of the foregoing and in the
event that any Seller Party is deemed to retain any residual Servicing Rights,
and for the avoidance of doubt, subject and subordinate to any rights retained
by GNMA in the Servicing Rights or any prohibition on the grant of a security
interest in the Servicing Rights without the prior express written approval of
GNMA, each Seller Party grants, assigns and pledges to Administrative Agent, for
its benefit and the benefit of each applicable Buyer, a security interest in the
Servicing Rights and proceeds related thereto and in all instances, whether now
owned or hereafter acquired, now existing or hereafter created. The foregoing
provision is intended to constitute a security agreement or other arrangement or
other credit enhancement related to this Agreement and Transactions hereunder as
defined under Sections 101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code.
h.    Financing Statements. Seller Parties agree to execute, deliver and/or file
such documents and perform such acts as may be reasonably necessary to fully
perfect Administrative Agent’s security interest created hereby. Furthermore,
the Seller Parties hereby authorize the Administrative Agent to file financing
statements relating to the Repurchase Assets, as the Administrative Agent, at
its option, may deem appropriate. The Seller shall pay the filing costs for any
financing statement or statements prepared pursuant to this Section 8.


32
LEGAL02/37648106v16

--------------------------------------------------------------------------------





i.    Powers of Attorney. In addition to the foregoing, each Seller Party agrees
to execute a Power of Attorney, in the form of Exhibit D hereto, to be delivered
on the date hereof which may be used only in accordance with Section 28 hereof.
j.    Intent. The foregoing provisions in this Section 8 are each intended to
constitute a security agreement or other arrangement or other credit enhancement
related to this Agreement and Transactions hereunder as defined under Sections
101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code.
k.    Priority of Liens. The parties acknowledge and agree that the intent of
the parties is for the Seller to grant a Lien to Administrative Agent for the
benefit of Buyers on an REO Subsidiary Repurchase Assets prior to such REO
Subsidiary Repurchase Assets having been conveyed to an REO Subsidiary and that
such REO Subsidiary is acquiring any REO Subsidiary Repurchase Assets subject to
and subordinate to Administrative Agent’s Lien hereunder. It is further intended
that simultaneous with the acquisition by an REO Subsidiary of an REO Subsidiary
Assets, as applicable, such REO Subsidiary intends to grant a Lien on such REO
Subsidiary Repurchase Assets to Administrative Agent hereunder.

9.    Payment and Transfer
Unless otherwise mutually agreed in writing, all transfers of funds to be made
by Seller hereunder shall be made in Dollars, in immediately available funds,
without deduction, set‑off or counterclaim, to Administrative Agent at the
following account maintained by Administrative Agent: Account No. 31018027, for
the account of CS ADMINISTRATIVE AGENT/REVERSE MORTG INBOUND, Citibank, ABA No.
021 000 089 or such other account as Administrative Agent shall specify to
Seller in writing. Each Seller Party acknowledges that it has no rights of
withdrawal from the foregoing account. All Repurchase Assets transferred by one
party hereto to the other party shall be in the case of a purchase by a Buyer in
suitable form for transfer or shall be accompanied by duly executed instruments
of transfer or assignment in blank and such other documentation as
Administrative Agent may reasonably request. All Repurchase Assets shall be
evidenced by a Trust Receipt, Certificate or CUSIP. Any Repurchase Price
received by Administrative Agent after 2:00 p.m. (New York City time) shall be
deemed received on the next succeeding Business Day.

10.    Conditions Precedent
a.    Continuing Transactions. As conditions precedent to the continuing
Transactions:
(1)    Prior to the Plan Effective Date, Administrative Agent shall have
received evidence, in form and substance reasonably satisfactory to
Administrative Agent, of satisfaction of each DIP Initial Transaction Condition
Precedent; and
(2)    Upon and after the Plan Effective Date, satisfaction of the Exit
Conditions as set forth in the Omnibus Master Refinancing Amendment shall have
occurred.


33
LEGAL02/37648106v16

--------------------------------------------------------------------------------





b.    All Transactions. The obligation of Administrative Agent for the benefit
of Buyers to enter into each Transaction pursuant to this Agreement on or after
the Plan Effective Date is subject to the following conditions precedent:
(1)Due Diligence. Buyers shall have completed, to their satisfaction, with
respect to mortgage loans, their operational due diligence review, in each case,
so as to enable Buyers to confirm the accuracy of the Seller Parties’
representations and warranties as to the Repurchase Assets;
(2)No Default. No uncured Event of Default or uncured Default under this
Agreement shall exist;
(3)Representations and Warranties. Accuracy in all material respects of
representations and warranties provided by Seller Parties and the Guarantor in
the Program Agreements, as applicable;
(4)Material Adverse Change. None of the following shall have occurred and/or be
continuing (it being understood that Administrative Agent will make the
following determinations acting in good faith):
i.
Credit Suisse AG, New York Branch’s or Barclays’ corporate bond rating as
calculated by S&P or Moody’s has been lowered or downgraded to a rating below
investment grade by S&P or Moody’s; or

ii.
an event or events shall have occurred in the good faith determination of
Administrative Agent resulting in the effective absence of a “repo market” or
comparable “lending market” for financing debt obligations secured by mortgage
loans or securities or an event or events shall have occurred resulting in a
Buyer not being able to finance Transaction Mortgage Loans or REO Properties
through the “repo market” or “lending market” with traditional counterparties at
rates which would have been reasonable prior to the occurrence of such event or
events; or

iii.
an event or events shall have occurred resulting in the effective absence of a
“securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in a Buyer not being able to sell
securities backed by mortgage loans at prices which would have been reasonable
prior to such event or events; or

iv.
there shall have occurred a material adverse change in the financial condition
of a Buyer which affects (or can reasonably be expected to affect) materially
and adversely the ability of such Buyer to fund its obligations under this
Agreement.



34
LEGAL02/37648106v16

--------------------------------------------------------------------------------





(5)No Material Disruption. No material disruption of claims payments on FHA
insured loans shall have occurred (other than any such material disruption that
is generally affecting non-bank mortgage servicers and originators with similar
claims);
(6)Required Documents. Delivery of the following:
(A)
With respect to Transaction Mortgage Loans:

i.
An Asset Schedule, in form and substance acceptable to Administrative Agent;

ii.
A Request for Certification and the related asset schedule to the applicable
custodian, in form and substance acceptable to Administrative Agent; and

iii.
A Trust Receipt and Custodial Asset Schedule from the applicable Custodian, in
form and substance acceptable to Administrative Agent.

(B)
With respect to GNMA HMBS:

i.
A Transaction Request including a description of the GNMA HMBS subject to such
Transaction, including the applicable CUISP, principal balance, and coupon rate.


11.    Program; Costs
a.    Seller shall reimburse Administrative Agent and Buyers for any of
Administrative Agent’s and Buyers’ reasonable out-of-pocket costs, including due
diligence review costs and reasonable attorney’s fees, incurred by
Administrative Agent and Buyers in determining the acceptability to
Administrative Agent and Buyers of any Repurchase Assets; provided that
Administrative Agent shall provide notice to Seller at such time such
out-of-pocket costs and expenses reaches $25,000; provided, however, that
failure to deliver such notice shall not affect Seller’s obligations hereunder.
Seller shall also pay, or reimburse Administrative Agent and Buyers if
Administrative Agent or Buyers shall pay, any termination fee, which may be due
any Servicer. Seller shall pay the fees and expenses of Administrative Agent’s
and Buyers’ counsel in connection with the Program Agreements. Legal fees for
any subsequent amendments to this Agreement or related documents shall be borne
by Seller. Seller shall pay ongoing custodial fees and expenses as set forth in
the Custodial Agreement, and any other ongoing fees and expenses under any other
Program Agreement.
b.    If any Buyer determines, in good faith, that, due to the introduction of,
any change in, or the compliance by such Buyer with (i) any eurocurrency reserve
requirement or (ii) the interpretation of any law, regulation or any guideline
or request from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be an increase in the cost to such Buyer
in engaging in the present or any future Transactions, then Seller agrees to pay


35
LEGAL02/37648106v16

--------------------------------------------------------------------------------





to such Buyer, from time to time, upon demand by such Buyer (with a copy to
Custodian) the actual cost of additional amounts as specified by such Buyer to
compensate such Buyer for such increased costs.
c.    With respect to any Transaction, Administrative Agent and Buyers may
conclusively rely upon, and shall incur no liability to any Seller Party in
acting upon, any request or other communication that Administrative Agent and
Buyers reasonably believe to have been given or made by a person authorized to
enter into a Transaction on such Seller Party’s behalf, whether or not such
person is listed on the certificate delivered pursuant to Section 10.a(5)
hereof.
d.    Notwithstanding the assignment of the Program Agreements with respect to
each Purchased Asset to Administrative Agent for the benefit of Buyers, each
Seller Party agrees and covenants with Administrative Agent and Buyers to
enforce diligently their rights and remedies set forth in the Program
Agreements.
e.    (i) Any payments made by Seller to Administrative Agent, a Buyer or a
Buyer assignee or participant hereunder or any Program Agreement shall be made
free and clear of and without deduction or withholding for any Taxes, except as
required by applicable law. If Seller shall be required by applicable law (as
determined in the good faith discretion of the applicable withholding agent) to
deduct or withhold any Tax from any sums payable to Administrative Agent, a
Buyer or a Buyer assignee or participant, then (i) the Seller shall make such
deductions or withholdings and pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law; (ii) to the extent the
withheld or deducted Tax is an Indemnified Tax or Other Tax, the sum payable
shall be increased as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 11(e)) the Administrative Agent receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made; and (iii) the Seller shall notify the Administrative
Agent of the amount paid and shall provide the original or a certified copy of a
receipt issued by the relevant Governmental Authority evidencing such payment
within ten (10) days thereafter. Seller shall otherwise indemnify Administrative
Agent and such Buyer, within ten (10) days after demand therefor, for any
Indemnified Taxes or Other Taxes imposed on Administrative Agent or such Buyer
(including Indemnified Taxes and Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 11(e)) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally asserted by the
relevant Governmental Authority.
(ii) Administrative Agent shall cause each Buyer and Buyer assignee and
participant to deliver to the Seller, at the time or times reasonably requested
by the Seller, such properly completed and executed documentation reasonably
requested by the Seller as will permit payments made hereunder to be made
without withholding or at a reduced rate of withholding. In addition,
Administrative Agent shall cause each Buyer and Buyer assignee and participant,
if reasonably requested by Seller, to deliver such other documentation
prescribed by applicable law or reasonably requested by the Seller as will
enable the Seller to determine whether or not such Buyer or Buyer assignee or
participant is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in this Section 11, the
completion, execution and


36
LEGAL02/37648106v16

--------------------------------------------------------------------------------





submission of such documentation (other than such documentation in Section
11(e)(ii)(A), (B) and (C) below) shall not be required if in the Buyer’s or
Buyer’s assignee’s or participant’s judgment such completion, execution or
submission would subject such Buyer or Buyer assignee or participant to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Buyer or Buyer assignee or participant. Without
limiting the generality of the foregoing, Administrative Agent shall cause a
Buyer or Buyer assignee or participant to deliver to each of the Seller Parties,
to the extent legally entitled to do so:
(A) in the case of a Buyer or Buyer assignee or participant which is a “U.S.
Person” as defined in section 7701(a)(30) of the Code, a properly completed and
executed Internal Revenue Service (“IRS”) Form W-9 certifying that it is not
subject to U.S. federal backup withholding tax;
(B) in the case of a Buyer or Buyer assignee or participant which is not a “U.S.
Person” as defined in Code section 7701(a)(30): (I) a properly completed and
executed IRS Form W-8BEN or W-8ECI, as appropriate, evidencing entitlement to a
zero percent or reduced rate of U.S. federal income tax withholding on any
payments made hereunder, (II) in the case of such non-U.S. Person claiming
exemption from the withholding of U.S. federal income tax under Code sections
871(h) or 881(c) with respect to payments of “portfolio interest,” a duly
executed certificate (a “U.S. Tax Compliance Certificate”) to the effect that
such non-U.S. Person is not (x) a “bank” within the meaning of Code section
881(c)(3)(A), (y) a “10 percent shareholder” of Seller or affiliate thereof,
within the meaning of Code section 881(c)(3)(B), or (z) a “controlled foreign
corporation” described in Code section 881(c)(3)(C), (III) to the extent such
non-U.S. person is not the beneficial owner, executed originals of IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance
Certificate, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if such non-U.S. person is a
partnership and one or more direct or indirect partners of such non-U.S. person
are claiming the portfolio interest exemption, such non-U.S. person may provide
a U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner, and (IV) executed originals of any other form or supplementary
documentation prescribed by law as a basis for claiming exemption from or a
reduction in United States federal withholding tax together with such
supplementary documentation as may be prescribed by law to permit the Seller to
determine the withholding or deduction required to be made.
(C) if a payment made to a Buyer or Buyer assignee or participant under this
Agreement would be subject to U.S. federal withholding tax imposed by FATCA if
such Buyer or assignee or participant were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), Administrative Agent on behalf of such
Buyer or assignee or participant shall deliver to the Seller at the time or
times prescribed by law and at such time or times reasonably requested by the
Seller such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Seller as may be necessary for the Seller to comply
with their obligations under FATCA or to determine the amount to deduct and


37
LEGAL02/37648106v16

--------------------------------------------------------------------------------





withhold from such payment. Solely for purposes of this Section 11(e), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
The applicable IRS forms referred to above shall be delivered by Administrative
Agent on behalf of each applicable Buyer or Buyer assignee or participant on or
prior to the date on which such person becomes a Buyer or Buyer assignee or
participant under this Agreement, as the case may be, and upon the obsolescence
or invalidity of any IRS form previously delivered by it hereunder.
f.    Any indemnification payable by Seller to Administrative Agent or a Buyer
or Buyer assignee or participant for Indemnified Taxes or Other Taxes that are
imposed on such Buyer or a Buyer assignee or participant, as described in
Section 11(e)(i) hereof, shall be paid by Seller within ten (10) days after
demand therefor from Administrative Agent. A certificate as to the amount of
such payment or liability delivered to the Seller by Administrative Agent on
behalf of a Buyer or a Buyer assignee or participant shall be conclusive absent
manifest error.
g.    Each party’s obligations under this Section 11 shall survive any
assignment of rights by, or the replacement of, a Buyer or a Buyer assignee or
participant, and the repayment, satisfaction or discharge of all obligations
under any Program Agreement.
h.    Each party to this Agreement acknowledges that it is its intent for
purposes of U.S. federal, state and local income and franchise taxes to treat
each Transaction as indebtedness of Seller that is secured by the Purchased
Assets and Contributed REO Property, and the Purchased Assets, as owned by
Seller, and the Contributed REO Properties, as owned by each REO Subsidiary, in
the absence of an Event of Default by Seller. Administrative Agent on behalf of
Buyers and Seller agree that they will treat and report for all tax purposes the
Transactions entered into hereunder as one or more loans from a Buyer to Seller
secured by the Purchased Assets and Contributed REO Properties, unless otherwise
prohibited by law or upon a final determination by any taxing authority that the
Transactions are not loans for tax purposes.

12.    Servicing
a.    Each Seller Party, on Administrative Agent’s and Buyers’ behalf, shall
contract with Servicer to, or if Seller is the Servicer, Seller shall, service
the Transaction Mortgage Loans and Contributed REO Properties for each Seller
Party hereunder consistent with the degree of skill and care that Seller
customarily requires with respect to similar Transaction Mortgage Loans and
Contributed REO Properties owned or managed by it and in accordance with
Accepted Servicing Practices. Each Seller Party and Servicer shall (i) comply
with all applicable federal, state and local laws and regulations, (ii) maintain
all state and federal licenses necessary for it to perform its servicing
responsibilities (if any) hereunder and (iii) not impair the rights of
Administrative Agent or Buyers in any Transaction Mortgage Loan or Contributed
REO Property or any payment thereunder. Upon the occurrence and during the
continuance of an Event of Default, Administrative Agent may terminate the
servicing of any Transaction Mortgage Loan or Contributed REO Property with the
then-existing Servicer in accordance with Section 12.e) hereof.
b.    Each Seller Party shall and shall cause the Servicer to hold or cause to
be held all escrow funds collected by such Seller Party and Servicer with
respect to any Transaction Mortgage


38
LEGAL02/37648106v16

--------------------------------------------------------------------------------





Loans and Contributed REO Properties in trust accounts and shall apply the same
for the purposes for which such funds were collected.
c.    Reserved.
d.    In the event there is a third party Servicer other than Seller and upon
Administrative Agent’s request, Seller shall provide promptly to Administrative
Agent a Servicer Notice addressed to and agreed to by the Servicer of the
related Transaction Mortgage Loans and Contributed REO Properties, advising such
Servicer of such matters as Administrative Agent may reasonably request,
including, without limitation, recognition by the Servicer of Administrative
Agent’s and Buyers’ interest in such Transaction Mortgage Loans and Contributed
REO Properties and the Servicer’s agreement that upon receipt of notice of an
Event of Default from Administrative Agent, it will follow the instructions of
Administrative Agent with respect to the Transaction Mortgage Loans and
Contributed REO Properties and any related Income with respect thereto.
e.    Upon the occurrence and during the continuance of an Event of Default and
upon written notice, Administrative Agent shall have the right to immediately
terminate the Servicer’s right to service the Transaction Mortgage Loans and
Contributed REO Properties without payment of any penalty or termination fee.
Each Seller Party and the Servicer shall cooperate in transferring the servicing
of the Transaction Mortgage Loans and Contributed REO Properties to a successor
servicer appointed by Administrative Agent on behalf of Buyers in its sole
discretion. For the avoidance of doubt any termination of the Servicer’s rights
to service by the Administrative Agent as a result of an Event of Default shall
be deemed part of an exercise of the Administrative Agent’s rights to cause the
liquidation, termination or acceleration of this Agreement.
f.    If any Seller Party should discover that, for any reason whatsoever, such
Seller Party or any entity responsible to such Seller Party for managing or
servicing any such Transaction Mortgage Loan or Contributed REO Property has
failed to perform fully such Seller Party’s obligations under the Program
Agreements or any of the obligations of such entities with respect to the
Transaction Mortgage Loans and Contributed REO Properties, such Seller Party
shall promptly notify Administrative Agent.
g.    Reserved.
h.    For the avoidance of doubt, the Seller Parties do not retain any economic
rights to the servicing of the Transaction Mortgage Loans and Contributed REO
Properties; provided that Seller shall, and shall cause the Servicer to,
continue to service the Transaction Mortgage Loans and Contributed REO
Properties hereunder as part of its Obligations hereunder. As such, each Seller
Party expressly acknowledges that (i) the Transaction Mortgage Loans are sold to
Administrative Agent for the benefit of Buyers on a “servicing released” basis
and (ii) the Contributed REO Property is transferred to each REO Subsidiary on a
“servicing released” basis and pledged to Administrative Agent for the benefit
of Buyers on a “servicing released” basis.

13.    Representations and Warranties


39
LEGAL02/37648106v16

--------------------------------------------------------------------------------





a.    Seller represents and warrants to Administrative Agent and Buyers as of
the date hereof and as of each Purchase Date for any Transaction that:
(1)    Seller Party Existence. Seller has been duly organized and is validly
existing as a corporation in good standing under the laws of the State of
Delaware. Each REO Subsidiary has been duly organized and is validly existing as
a limited liability company in good standing under the laws of the State of
Delaware.
(2)    Licenses. Each Seller Party is duly licensed or is otherwise qualified in
each jurisdiction in which it transacts business for the business which it
conducts and is not in default of any applicable federal, state or local laws,
rules and regulations unless, in either instance, the failure to take such
action is not reasonably likely (either individually or in the aggregate) to
cause a Material Adverse Effect. Each Seller Party has the requisite power and
authority and legal right to originate and purchase each Transaction Mortgage
Loan (as applicable) and to own, sell and grant a lien on all of its right,
title and interest in and to the Transaction Mortgage Loans, and to execute and
deliver, engage in the transactions contemplated by, and perform and observe the
terms and conditions of, each Program Agreement and any Transaction Request.
Seller is an FHA Approved Mortgagee and, to the extent Seller is originating VA
Loans, a VA Approved Lender.
(3)    Power. Each Seller Party has all requisite corporate or other power, and
has all governmental licenses, authorizations, consents and approvals necessary
to own its assets and carry on its business as now being or as proposed to be
conducted, except where the lack of such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Material Adverse Effect.
(4)    Due Authorization. Each Seller Party has all necessary corporate or other
power, authority and legal right to execute, deliver and perform its obligations
under each of the Program Agreements, as applicable. Each Program Agreement has
been (or, in the case of Program Agreements not yet executed, will be) duly
authorized, executed and delivered by such Seller Party, all requisite or other
corporate action having been taken, and each is valid, binding and enforceable
against such Seller Party in accordance with its terms except as such
enforcement may be affected by bankruptcy, by other insolvency laws, or by
general principles of equity.
(5)    Reserved.
(6)    Event of Default. There exists no Event of Default under Section 15
hereof.
(7)    Solvency. Each Seller Party is solvent and will not be rendered insolvent
by any Transaction and, after giving effect to such Transaction, will not be
left with an unreasonably small amount of capital with which to engage in its
business. No Seller Party is contemplating the commencement of insolvency,
bankruptcy, liquidation or consolidation proceedings or the appointment of a
receiver, liquidator, conservator, trustee or similar official in respect of
such entity or any of its assets. The amount of consideration being received by
Seller upon the sale of the Purchased Assets to Administrative Agent for the
benefit of Buyers constitutes reasonably equivalent value and fair consideration
for such Purchased Assets. The amount of consideration being received by Seller
upon the transfer of the Contributed REO Properties to each REO Subsidiary
constitutes


40
LEGAL02/37648106v16

--------------------------------------------------------------------------------





reasonably equivalent value and fair consideration for such Contributed REO
Properties. Seller is not transferring any Purchased Assets to Administrative
Agent for the benefit of Buyers or any Contributed REO Property to any REO
Subsidiary with any intent to hinder, delay or defraud any of its creditors.
(8)    No Conflicts. The execution, delivery and performance by each Seller
Party of each Program Agreement do not conflict with any term or provision of
the formation documents or by‑laws of such Seller Party or any law, rule,
regulation, order, judgment, writ, injunction or decree applicable to such
Seller Party of any court, regulatory body, administrative agency or
governmental body having jurisdiction over such Seller Party, which conflict
would have a Material Adverse Effect and will not result in any violation of any
such mortgage, instrument, agreement or obligation to which such Seller Party is
a party.
(9)    True and Complete Disclosure. All information, reports, exhibits,
schedules, financial statements or certificates of Seller Parties or any
Affiliate thereof or any of their officers furnished or to be furnished to
Administrative Agent or Buyers in connection with the initial or any ongoing due
diligence of any Seller Party or any Affiliate or officer thereof, and the
negotiation, preparation, or delivery of the Program Agreements, when taken as a
whole, (i) are true and complete and do not omit to disclose any material facts
necessary to make the statements herein or therein, in light of the
circumstances in which they are made, not misleading and (ii) with respect to
financial statements, present fairly, in all material respects, the financial
condition and results of operations of Seller as of the dates and for the
periods indicated. All financial statements have been prepared in accordance
with GAAP (other than monthly financial statements solely with respect to
footnotes, year‑end adjustments and cash flow statements). Except as disclosed
in such financial statements or pursuant to Section 17(b) hereof, Seller is not
subject to any contingent liabilities or commitments that, individually or in
the aggregate, have a material possibility of causing a Material Adverse Effect
with respect to Seller.
(10)    Approvals. No consent, approval, authorization or order of, registration
or filing with, or notice to any governmental authority or court is required
under applicable law in connection with the execution, delivery and performance
by any Seller Party of each Program Agreement.
(11)    Litigation. There is no action, proceeding or investigation pending with
respect to which any Seller Party has received service of process or, to the
best of such Seller Party’s knowledge threatened against it before any court,
administrative agency or other tribunal (A) asserting the invalidity of any
Program Agreement, (B) seeking to prevent the consummation of any of the
transactions contemplated by any Program Agreement or (C)  which is reasonably
likely to be determined adversely and, if adversely determined, is reasonably
likely to materially and adversely affect the validity of the Purchased Assets
or Contributed REO Properties or the performance by it of its obligations under,
or the validity or enforceability of any Program Agreement.
(12)    Material Adverse Change. There has been no material adverse change in
the business, operations, financial condition or properties of any Seller Party
or its Affiliates since the


41
LEGAL02/37648106v16

--------------------------------------------------------------------------------





date set forth in the most recent financial statements supplied to
Administrative Agent as determined by Administrative Agent in its sole
discretion.
(13)    Ownership. Upon (a) payment of the Purchase Price and the filing of the
financing statement and delivery of the Purchased Assets to the Custodian,
delivery to Administrative Agent or Custodian of the originals of the
Certificate re-registered in Administrative Agent’s name and the Custodian’s
receipt of the related Request for Certification, Administrative Agent shall
become the sole owner of the Purchased Assets and have a Lien on the related
Repurchase Assets for the benefit of the Buyers and Repledgees, free and clear
of all liens and encumbrances and (b) transfer of each Contributed REO Property
to any REO Subsidiary by Seller, such REO Subsidiary shall become the sole owner
of the Contributed REO Property transferred thereto, subject to the Lien of the
Administrative Agent.
(14)    Underwriting Guidelines. The Underwriting Guidelines provided to
Administrative Agent are the true and correct Underwriting Guidelines in all
material respects of the Seller.
(15)    Taxes. Each Seller Party and its Subsidiaries have timely filed all
material tax returns that are required to be filed by them and have paid all
material taxes, except for any such taxes as are being appropriately contested
in good faith by appropriate proceedings diligently conducted and with respect
to which adequate reserves have been provided. The charges, accruals and
reserves on the books of such Seller Party and its Subsidiaries in respect of
taxes and other governmental charges are, in the opinion of Seller, adequate.
(16)    Investment Company. (i) No Seller Party nor any of its Subsidiaries is
an “investment company”, or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act and (ii) it is not necessary to
register any REO Subsidiary under the Investment Company Act, for specified
reasons other than the exemption provided by Section 3(c)(1) or Section 3(c)(7)
of the Investment Company Act.
(17)    Chief Executive Office; Jurisdiction of Organization. On the Effective
Date, Seller Parties’ chief executive office, is, and has been, located at 14405
Walters Road, Suite 200, Houston, TX 77014. On the Effective Date, Seller
Parties’ jurisdiction of organization is Delaware. Seller shall provide
Administrative Agent with thirty (30) days advance notice of any change in any
Seller Party’s principal office or place of business or jurisdiction. Seller has
no trade name. During the preceding five years, no Seller Party has been known
by or done business under any other name, corporate or fictitious, and has not
filed or had filed against it any bankruptcy receivership or similar petitions
nor has it made any assignments for the benefit of creditors.
(18)    Location of Books and Records. The location where Seller Parties keep
their books and records, including all computer tapes and records relating to
the Purchased Assets or Contributed REO Properties and the related Repurchase
Assets, as applicable, is their chief executive office.
(19)    Adjusted Tangible Net Worth. On the Effective Date, Seller’s Adjusted
Tangible Net Worth is not less than the amount set forth in Section 2.1 of the
Pricing Side Letter.


42
LEGAL02/37648106v16

--------------------------------------------------------------------------------





(20)    ERISA. Each Plan to which each Seller Party or its Subsidiaries make
direct contributions, and, to the knowledge of such Seller Party, each other
Plan and each Multiemployer Plan, is in compliance in all material respects
with, and has been administered in all material respects in compliance with, the
applicable provisions of ERISA, the Code and any other federal or state law.
(21)    Adverse Selection. No Seller Party has selected the Purchased Assets or
Contributed REO Properties in a manner so as to adversely affect Buyers’
interests.
(22)    Reserved.
(23)    Reserved.
(24)    Agency Approvals. With respect to each Agency Security and to the extent
necessary, Seller is an FHA Approved Mortgagee and a GNMA approved issuer.
Seller is also approved by Fannie Mae as an approved lender and, to the extent
necessary, approved by the Secretary of Housing and Urban Development pursuant
to Sections 203 and 211 of the National Housing Act. In each such case, Seller
is in good standing, with no event having occurred or Seller having any reason
whatsoever to believe or suspect will occur prior to the issuance of the Agency
Security or the consummation of the Take-out Commitment, as the case may be,
including, without limitation, a change in insurance coverage which would either
make Seller unable to comply with the eligibility requirements for maintaining
all such applicable approvals or require notification to the relevant Agency or
to HUD or FHA but only to the extent that such notification to the relevant
Agency or to HUD or FHA is expected to result in a Material Adverse Effect.
Should Seller for any reason cease to possess all such applicable approvals, or
should notification to the relevant Agency or to HUD or FHA be required, Seller
shall so notify Administrative Agent immediately in writing. Seller may,
however, after providing prior written notice to Administrative Agent,
voluntarily surrender or terminate its status as a Fannie Mae lender/servicer,
notwithstanding any term, condition or provision of this Agreement to the
contrary.
(25)    No Reliance. Each Seller Party has made its own independent decisions to
enter into the Program Agreements and each Transaction and as to whether such
Transaction is appropriate and proper for it based upon its own judgment and
upon advice from such advisors (including without limitation, legal counsel and
accountants) as it has deemed necessary. No Seller Party is relying upon any
advice from Administrative Agent or Buyers as to any aspect of the Transactions,
including without limitation, the legal, accounting or tax treatment of such
Transactions.
(26)    Plan Assets. No Seller Party is an employee benefit plan as defined in
Section 3 of Title I of ERISA, or a plan described in Section 4975(e)(1) of the
Code, and the Purchased Assets and REO Properties are not “plan assets” within
the meaning of 29 CFR §2510.3 101 as amended by Section 3(42) of ERISA, in any
Seller Party’s hands, and transactions by or with any Seller Party are not
subject to any state or local statute regulating investments or fiduciary
obligations with respect to governmental plans within the meaning of
Section 3(32) of ERISA.


43
LEGAL02/37648106v16

--------------------------------------------------------------------------------





(27)    No Prohibited Persons. No Seller Party nor any of its Affiliates,
officers, directors, partners or members, is an entity or person (or to such
Seller Party’s knowledge, owned or controlled by an entity or person): (i) that
is listed in the Annex to, or is otherwise subject to the provisions of
Executive Order 13224 issued on September 24, 2001 (“EO13224”); (ii) whose name
appears on the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) most current list of “Specifically Designated National and
Blocked Persons” (which list may be published from time to time in various
mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).
(28)    Servicing. Seller services the Transaction Mortgage Loans and
Contributed REO Properties in accordance with Accepted Servicing Practices.
(29)    Compliance with 1933 Act. Except as contemplated herein, neither Seller
nor anyone acting on its behalf has offered, transferred, pledged, sold or
otherwise disposed of any Certificate, any interest in any Certificate or any
other similar security to, or solicited any offer to buy or accept a transfer,
pledge or other disposition of any Certificate, any interest in any Certificate
or any other similar security from, or otherwise approached or negotiated with
respect to any Certificate, any interest in any Certificate or any other similar
security with, any person in any manner, or made any general solicitation by
means of general advertising or in any other manner, or taken any other action
which would constitute a distribution of any Certificate under the 1933 Act or
which would render the disposition of any Certificate a violation of Section 5
of the 1933 Act or require registration pursuant thereto.
(30)    Margin Regulations. The use of all funds acquired by Seller under this
Agreement will not conflict with or contravene any of Regulations D, T, U or X
promulgated by the Board of Governors of the Federal Reserve System as the same
may from time to time be amended, supplemented or otherwise modified.
b.    With respect to every Purchased Asset and Contributed REO Property, Seller
represents and warrants to Administrative Agent and Buyers as of the applicable
Purchase Date for any Transaction and each date thereafter that each
representation and warranty set forth on Schedule 1-A, Schedule 1-B, Schedule
1-C, and Schedule 1-D as applicable, is true and correct.
c.    The representations and warranties set forth in this Agreement shall
survive transfer of the Purchased Assets and the pledge of Contributed REO
Properties to Administrative Agent for the benefit of Buyers and to each Buyer
and shall continue for so long as the Purchased Assets and Contributed REO
Properties are subject to this Agreement. Upon discovery by Seller, Servicer or
Administrative Agent of any breach of any of the representations or warranties
set forth in this Agreement, the party discovering such breach shall promptly
give notice of such discovery to the others. Administrative Agent has the right
to require, in its unreviewable discretion, Seller to repurchase within one (1)
Business Day after receipt of notice from Administrative Agent any Purchased
Asset or pay the Allocated Repurchase Price for any Contributed REO Property for
which a breach of one or more of the representations and warranties referenced
in Section 13.b) exists and


44
LEGAL02/37648106v16

--------------------------------------------------------------------------------





which breach has a material adverse effect on the value of such Purchased Asset,
Contributed REO Property or Transaction Mortgage Loan or the interests of
Administrative Agent or Buyers.

14.    Covenants
Seller as to itself, and each Seller Party, as applicable, covenants with
Administrative Agent and Buyers that, during the term of this facility:
a.    Litigation. Seller Parties will promptly, and to the extent permitted by
applicable, law, rule or regulation, and in any event within ten (10) calendar
days after service of process on any of the following, give to Administrative
Agent notice of all litigation, actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are threatened or
pending) or other legal or arbitrable proceedings affecting any Seller Party or
any of its Subsidiaries or affecting any of the Property of any of them before
any Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Program Agreements or any action to be taken in
connection with the transactions contemplated hereby or (ii) which, individually
or in the aggregate, is reasonably likely to be adversely determined, and if
adversely determined, could be reasonably likely to have a Material Adverse
Effect. Seller will promptly provide notice of any judgment, which with the
passage of time, could cause an Event of Default hereunder; provided, that, if
disclosure of such information is not permitted by any law, rule or regulation,
for as long as such disclosure is not permitted, Seller Parties shall (x)
disclose to Administrative Agent any portion of such information that is
permitted, (y) notify Administrative Agent of any material event in a level of
specificity that would not violate such law, rule or regulation and (z) promptly
seek permission to disclose the information from the necessary authorities and
shall provide Administrative Agent such information upon receipt of such
permission.
b.    Prohibition of Fundamental Changes. No Seller Party shall enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or sell
all or substantially all of its assets (other than the sale or securitization of
Mortgage Loans, servicing rights, each REO Subsidiary in connection with the
Transactions under this Agreement, or interests in real property, foreclosed or
otherwise, in the ordinary course of business of a Seller Party) provided, that
Seller may merge or consolidate with (a) any wholly owned subsidiary of
Guarantor or Seller (other than the REO Subsidiaries), or (b) any other Person
if Seller is the surviving corporation; and provided further, that if after
giving effect thereto, no Default would exist hereunder.
c.    Servicing. Seller Parties shall not cause the Transaction Mortgage Loans
and Contributed REO Properties to be serviced by any Servicer other than a
Servicer expressly approved in writing by Administrative Agent on behalf of
Buyers, which approval shall be deemed granted by Administrative Agent on behalf
of Buyers with respect to Seller with the execution of this Agreement.
d.    Insurance. The Seller shall continue to maintain, for Seller and its
Subsidiaries, Fidelity Insurance in an aggregate amount at least equal to the
amount required by GNMA to be maintained. The Seller shall maintain, for Seller
and its Subsidiaries, Fidelity Insurance in respect of its officers, employees
and agents, with respect to any claims made in connection with all or any


45
LEGAL02/37648106v16

--------------------------------------------------------------------------------





portion of the Repurchase Assets. The Seller shall notify the Administrative
Agent of any material change in the terms of any such Fidelity Insurance.
e.    No Adverse Claims. Each Seller Party warrants and will defend, and shall
cause any Servicer to defend, the right, title and interest of Administrative
Agent and Buyers in and to all Purchased Assets, Contributed REO Properties and
the related Repurchase Assets.
f.    Assignment. Except as permitted herein, no Seller Party nor any Servicer
shall sell, assign, transfer or otherwise dispose of, or grant any option with
respect to, or pledge, hypothecate or grant a security interest in or lien on or
otherwise encumber (except pursuant to the Program Agreements), any of the
Purchased Assets or Contributed REO Properties or any interest therein to the
extent of such Seller Party’s interest therein, provided that this Section shall
not prevent any transfer of Purchased Assets or Contributed REO Properties in
accordance with the Program Agreements.
g.    Security Interest. Seller Parties shall do all things necessary to
preserve the Purchased Assets, Contributed REO Properties and the related
Repurchase Assets, as applicable, so that they remain subject to a first
priority perfected security interest hereunder. Without limiting the foregoing,
each Seller Party will comply with all rules, regulations and other laws of any
Governmental Authority and cause the Purchased Assets, Contributed REO
Properties or the related Repurchase Assets, as applicable, to comply, in all
material respects, with all applicable rules, regulations and other laws. No
Seller Party will allow any default for which such Seller Party is responsible
to occur under any Purchased Assets, Contributed REO Properties or the related
Repurchase Assets or any Program Agreement and each Seller Party shall fully
perform or cause to be performed when due all of its obligations under any
Purchased Assets, Contributed REO Properties or the related Repurchase Assets
and any Program Agreement.
h.    Records.
(1)    Seller shall collect and maintain or cause to be collected and maintained
all Records relating to the Purchased Assets, Contributed REO Properties and
Repurchase Assets in accordance with industry custom and practice for assets
similar to Purchased Assets, Contributed REO Properties and the Repurchase
Assets, including those maintained pursuant to the preceding subparagraph, and
all such Records shall be in Custodian’s possession unless Administrative Agent
otherwise approves. Except in accordance with the Custodial Agreement, no Seller
Party will allow any such papers, records or files that are an original or an
only copy to leave Custodian’s possession, except for individual items removed
in connection with servicing a specific Transaction Mortgage Loan or REO
Property, in which event such Seller Party will obtain or cause to be obtained a
receipt from a financially responsible person for any such paper, record or
file. Seller Parties or the Servicer of the Purchased Assets and Contributed REO
Properties will maintain all such Records not in the possession of Custodian in
good and complete condition in accordance with industry practices for assets
similar to the Purchased Assets and Contributed REO Properties and preserve them
against loss.
(2)    For so long as Administrative Agent has an interest in or lien on any
Purchased Asset or Contributed REO Property, Seller Parties will hold or cause
to be held all related Records


46
LEGAL02/37648106v16

--------------------------------------------------------------------------------





in trust for Administrative Agent. Seller Parties shall notify, or cause to be
notified, every other party holding any such Records of the interests and liens
in favor of Administrative Agent granted hereby.
(3)    Upon reasonable advance notice from Custodian or Administrative Agent,
Seller Parties shall (x) make any and all such Records available to Custodian,
Administrative Agent and a Buyer to examine any such Records, either by its own
officers or employees, or by agents or contractors, or both, and make copies of
all or any portion thereof, and (y) permit Administrative Agent or a Buyer or
its authorized agents to discuss the affairs, finances and accounts of Seller
with its chief operating officer and chief financial officer and to discuss the
affairs, finances and accounts of Seller with its independent certified public
accountants.
i.    Books. Each Seller Party shall keep or cause to be kept in reasonable
detail books and records of account of its assets and business and shall clearly
reflect therein the transfer of Purchased Assets and REO Properties to
Administrative Agent for the benefit of Buyers.
j.    Approvals. Seller shall maintain all material licenses, permits or other
approvals necessary for Seller to conduct its business and to perform its
obligations under the Program Agreements.
k.    Material Change in Business. Seller shall not make any material change in
the nature of its business as carried on at the date hereof.
l.    Underwriting Guidelines. Seller shall not permit any material
modifications to be made to the Underwriting Guidelines (other than those
required by HUD or GNMA) that will impact either Administrative Agent or any
Buyer or the Transaction Mortgage Loans without the prior consent of
Administrative Agent (such consent not to be unreasonably withheld). Seller
agrees to deliver to Administrative Agent copies of the Underwriting Guidelines
in the event that any changes are made to the Underwriting Guidelines following
the Effective Date that could reasonably be expected to affect any of the
Purchased Assets or REO Properties.
m.    Use of Proceeds. Seller Parties shall use the Purchase Price from the
Transactions following the Plan Effective Date to (i) pay off any outstanding
obligations of the DIP Warehouse Facility Agreements (ii) acquire Purchased
Assets hereunder, and (iii) to pay customary fees and closing costs in
connection with this Agreement.
n.    Applicable Law. Each Seller Party shall comply, in all material respects,
with the requirements of all applicable laws, rules, regulations and orders of
any Governmental Authority except where the failure to comply is not reasonably
likely to have a Material Adverse Effect on Seller or any Purchased Assets.
o.    Existence. Each Seller Party shall preserve and maintain its legal
existence in the State of its formation and all of its material rights,
privileges, licenses and franchises.
p.    Chief Executive Office; Jurisdiction of Organization. No Seller Party
shall move its chief executive office from the address referred to in Section
13(a)(17) or change its jurisdiction


47
LEGAL02/37648106v16

--------------------------------------------------------------------------------





of organization from the jurisdiction referred to in Section 13(a)(17) unless it
shall have provided Administrative Agent thirty (30) days’ prior written notice
of such change.
q.    Taxes. Each Seller Party shall timely file all material tax returns that
are required to be filed by it and shall timely pay and discharge all material
taxes, assessments and governmental charges or levies imposed on it or on its
income or profits or on any of its property prior to the date on which penalties
attach thereto, except for any such tax, assessment, charge or levy the payment
of which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained.
r.    Transactions with Affiliates. Without providing Administrative Agent with
not less than forty-five (45) calendar days’ prior written notice of such event,
Seller will not, nor shall Seller permit any other Seller Party to, enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transaction is (x) otherwise permitted under the Program Agreements or (y)
(A) in the ordinary course of such Seller Party’s business and (B) upon fair and
reasonable terms no less favorable to such Seller Party than it would obtain in
a comparable arm’s length transaction with a Person which is not an Affiliate.
s.    Exit Guaranty. On the Plan Effective Date, Seller shall deliver to
Administrative Agent (a) the Exit Guaranty, duly executed and delivered by
Reorganized Guarantor, in form and substance acceptable to Administrative Agent
in its sole discretion, (b) Seller’s counsel opinion with respect to Reorganized
Guarantor substantially similar to the opinion delivered in connection with the
Prepetition Guarantor, in form and substance acceptable to Administrative Agent
in its sole discretion, (c) a certificate of the duly authorized Person of
Reorganized Guarantor, attaching certified copies of Reorganized Guarantor’s
organizational documents and resolutions approving the Program Agreements and
transactions thereunder (either specifically or by general resolution) and all
documents evidencing other necessary action or governmental approvals as may be
required in connection with the Program Agreements, (d) an incumbency
certificate of Reorganized Guarantor, certifying the names, true signatures and
titles of the representatives duly authorized to request transactions hereunder
and to execute the Program Agreements and (e) a certified copy of a good
standing certificate from the jurisdiction of organization of Reorganized
Guarantor, dated as of no earlier than the date ten (10) Business Days prior to
the Plan Effective Date.
t.    HUD and FHA Matters Regarding Income and Accounts with Respect to HECM
Buyout.
(1)    With respect to each HECM Buyout that is an FHA Loan, Seller Parties
shall cause the Servicer to list the Servicer as the servicer on FHA HERMIT
System, as applicable, and the Seller to be identified as the mortgagee of
record on such system under mortgagee number 2461100006, and shall cause
Servicer to submit all claims to HUD under such applicable number for remittance
of amounts to the Clearing Account.
(2)    Seller shall maintain HUD and GNMA approvals (including any waivers).
Should Seller for any reason cease to possess a HUD or GNMA approval (including
any waivers), Seller shall so notify Administrative Agent in writing.
Administrative Agent hereby acknowledges


48
LEGAL02/37648106v16

--------------------------------------------------------------------------------





that Seller has obtained a waiver in respect of its GNMA approval and that such
waiver constitutes a part of its GNMA approval.
u.    Reserved.
v.    True and Correct Information. All information, reports, exhibits,
schedules, financial statements or certificates of Seller Parties, any Affiliate
thereof or any of their officers furnished to Administrative Agent and/or Buyers
hereunder and during Administrative Agent’s and/or Buyers’ diligence of Seller
Parties are and will be, when taken as a whole, true and complete and do not
omit to disclose any material facts necessary to make the statements herein or
therein, in light of the circumstances in which they are made, not misleading.
All required financial statements, information and reports delivered by Seller
to Administrative Agent and/or Buyers pursuant to this Agreement shall be
prepared in accordance with U.S. GAAP, or, if applicable, to SEC filings, the
appropriate SEC accounting regulations.
w.    Agency Approvals. Seller shall maintain all Agency Approvals. Seller shall
service all Transaction Mortgage Loans which are Committed Mortgage Loans in
accordance with the applicable Agency Guide, in all material respects. Should
Seller, for any reason, cease to possess all such applicable Agency Approvals,
or should notification to the relevant Agency or to HUD, the FHA or the VA be
required, such Seller shall so notify Administrative Agent immediately in
writing, but only to the extent that such notification to the relevant Agency or
HUD, the FHA or the VA is expected to result in a Material Adverse Effect.
Notwithstanding the preceding sentence, Seller shall take all necessary action
to maintain all of their applicable Agency Approvals at all times during the
term of this Agreement and each outstanding Transaction.
x.    Take‑out Payments. With respect to each Committed Mortgage Loan, Seller
shall arrange that all payments under the related Take‑out Commitment shall be
paid directly to Administrative Agent at the Inbound Account, or to an account
approved by Administrative Agent in writing prior to such payment. With respect
to any Take‑out Commitment with an Agency, if applicable, (1) with respect to
the wire transfer instructions as set forth in Freddie Mac Form 987 (Wire
Transfer Authorization for a Cash Warehouse Delivery) such wire transfer
instructions are identical to Administrative Agent’s wire instructions or
Administrative Agent has approved such wire transfer instructions in writing in
its sole discretion, or (2) the Payee Number set forth on Fannie Mae Form 1068
(Fixed‑Rate, Graduated-Payment, or Growing-Equity Mortgage Loan Schedule) or
Fannie Mae Form 1069 (Adjustable-Rate Mortgage Loan Schedule), as applicable,
shall be identical to the Payee Number that has been identified by
Administrative Agent in writing as Administrative Agent’s Payee Number or
Administrative Agent shall have previously approved the related Payee Number in
writing in its sole discretion; with respect to any Take‑out Commitment with an
Agency, the applicable agency documents shall list Administrative Agent as sole
subscriber, unless otherwise agreed to in writing by Administrative Agent, in
Administrative Agent’s sole discretion.
y.    Reserved.
z.    Plan Assets. No Seller Party shall be an employee benefit plan as defined
in Section 3 of Title I of ERISA, or a plan described in Section 4975(e)(1) of
the Code and the Seller Parties


49
LEGAL02/37648106v16

--------------------------------------------------------------------------------





shall not use “plan assets” within the meaning of 29 CFR §2510.3 101, as amended
by Section 3(42) of ERISA to engage in this Agreement or any Transaction
hereunder. Transactions by or with any Seller Party shall not be subject to any
state or local statute regulating investments of or fiduciary obligations with
respect to governmental plans within the meaning of Section 3(32) of ERISA.
aa.    Sharing of Information. Upon an event which in the good faith discretion
of Administrative Agent could result in a Default, the Seller Parties shall
allow the Administrative Agent and Buyers to exchange information related to the
Seller and the Transaction hereunder with third party lenders and the Seller
shall permit each third party lender to share such information with the
Administrative Agent and Buyers.
bb.    Lender Insurance Authority. In the event that Seller has on the date
hereof or subsequently receives Lender Insurance Authority, such authority shall
not be revoked or suspended.
cc.    Quality Control. Seller shall maintain an internal quality control
program that verifies, on a regular basis, the existence and accuracy of all
legal documents, credit documents, property appraisals, and underwriting
decisions related to Mortgage Loans. Such program shall be capable of evaluating
and monitoring the overall quality of Seller’s loan production and servicing
activities. Such program shall (i) ensure that the Mortgage Loans are originated
and serviced in accordance with prudent mortgage banking practices and
accounting principles; (ii) guard against dishonest, fraudulent, or negligent
acts; and (iii) guard against errors and omissions by officers, employees, or
other authorized persons.
dd.    Financial Covenants. Seller shall comply with all financial covenants
and/or financial ratios set forth in Section 2 of the Pricing Side Letter as of
the dates set forth therein.
ee.    Most Favored Status. Seller and Administrative Agent each agree that
should Seller or any Subsidiary thereof enter into a repurchase agreement,
warehouse facility or similar credit facility in each case providing mortgage
warehouse financing with any Person (including, without limitation,
Administrative Agent or any of its Affiliates) which by its terms provides more
favorable financial covenants covering the same or similar matters set forth in
Section 14(dd) hereof (each, a “More Favorable Agreement”) then the Seller shall
provide the Administrative Agent with notice of such more favorable terms
contained in such More Favorable Agreement within five (5) Business Days of
entering into such More Favorable Agreement and the terms of this Agreement or
the Pricing Side Letter, as applicable, shall be deemed automatically amended to
include such more favorable terms contained in such More Favorable Agreement,
such that such terms operate in favor of Administrative Agent or an Affiliate of
Administrative Agent; provided, that in the event that such More Favorable
Agreement is terminated, upon notice by Seller to Administrative Agent of such
termination, the original terms of this Agreement shall be deemed to be
automatically reinstated.
ff.    SPE Covenant; Separateness. Except as permitted by this Agreement, each
REO Subsidiary shall (a) own no assets, and will not engage in any business,
other than the assets and transactions specifically contemplated by this
Agreement; (b) not incur any Indebtedness or obligation, secured or unsecured,
direct or indirect, absolute or contingent (including guaranteeing any
obligation), other than pursuant hereto or as permitted hereunder; (c) not make
any loans or advances to any third party, and shall not acquire obligations or
securities of its Affiliates; (d) pay


50
LEGAL02/37648106v16

--------------------------------------------------------------------------------





its debts and liabilities (including, as applicable, shared personnel and
overhead expenses) only from its own assets; (e) comply with the provisions of
its organizational documents; (f) do all things necessary to observe
organizational formalities and to preserve its existence, and will not amend,
modify or otherwise change its organizational documents, or suffer same to be
amended, modified or otherwise changed, without the prior written consent of
Administrative Agent on behalf of Buyers; (g) maintain all of its books,
records, financial statements and bank accounts separate from those of its
Affiliates (except that such financial statements may be consolidated to the
extent consolidation is required under GAAP or as a matter of applicable law;
provided, that (A) appropriate notation shall be made on such financial
statements if prepared to indicate the separateness of each REO Subsidiary from
such Affiliate and to indicate that such REO Subsidiary’s assets and credit are
not available to satisfy the debts and other obligations of such Affiliate or
any other Person and (B) such assets shall also be listed on each REO
Subsidiary’s own separate balance sheet if prepared and (C) each REO Subsidiary
shall file its own tax returns if filed, except to the extent consolidation is
required or permitted under applicable law); (h) with respect to an REO
Subsidiary only, be, and at all times will hold itself out to the public as, a
legal entity separate and distinct from any other entity (including any
Affiliate), shall correct any known misunderstanding regarding its status as a
separate entity, and shall conduct business in its own name; (i) reserved; (j)
to the fullest extent permitted by law, not engage in or suffer any change of
ownership, dissolution, winding up, liquidation, consolidation or merger in
whole or in part other than such activities that are expressly permitted
hereunder; (k) not commingle its funds or other assets with those of any
Affiliate or any other Person; (l) maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any affiliate or any other person other than as
contemplated hereunder; (m) not and will not hold itself out to be responsible
for the debts or obligations of any other Person; (n) cause each of its direct
and indirect owners to agree not to (i) file or consent to the filing of any
bankruptcy, insolvency or reorganization case or proceeding with respect to an
REO Subsidiary; institute any proceedings under any applicable insolvency law or
otherwise seek any relief under any laws relating to the relief from debts or
the protection of debtors generally with respect to an REO Subsidiary; (ii) seek
or consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for such REO Subsidiary, or a
substantial portion of its properties; or (iii) make any assignment for the
benefit of an REO Subsidiary’s creditors.

15.    Events of Default
Each of the following shall constitute an “Event of Default” hereunder:
a.    Payment Failure. Failure of Seller to (i) make any payment of Price
Differential or Repurchase Price or any other sum which has become due, on a
Payment Date or a Repurchase Date or otherwise, whether by acceleration or
otherwise, under the terms of this Agreement, any other warehouse and security
agreement or any other document evidencing or securing Indebtedness of Seller to
Administrative Agent, Buyers or to any Affiliate of Administrative Agent or
Buyers, or (ii) cure any Margin Deficit when due pursuant to Section 6 hereof.
b.    Cross Default. (A) Seller, Guarantor or any of their Affiliates shall be
in default under (i) any Indebtedness, in the aggregate, in excess of (x)
$5,000,000 of Seller or of such Affiliate


51
LEGAL02/37648106v16

--------------------------------------------------------------------------------





or (y) $250,000 with respect to any REO Subsidiary which default (1) involves
the failure to pay (subject to any applicable cure period) a matured obligation,
or (2) permits the acceleration (subject to any applicable cure period) of the
maturity of obligations by any other party to or beneficiary with respect to
such Indebtedness, or (ii) any other contract or contracts, in the aggregate in
excess of (x) $5,000,000 to which Seller, Guarantor or such Affiliate is a party
or (y) $250,000 to which any REO Subsidiary is a party which default (1)
involves the failure to pay (subject to any applicable cure period) a matured
obligation, or (2) permits the acceleration (subject to any applicable cure
period) of the maturity of obligations by any other party to or beneficiary of
such contract, or (B) there shall occur an “Event of Default” as such term is
defined under the Ditech Repurchase Agreement.
c.    Assignment. Assignment or attempted assignment by any Seller Party or
Guarantor of this Agreement or any rights hereunder without first obtaining the
specific written consent of Administrative Agent, or the granting by any Seller
Party of any security interest, lien or other encumbrances on any Purchased
Asset or Contributed REO Property, as applicable, to any person other than
Administrative Agent.
d.    Insolvency. An Act of Insolvency shall have occurred with respect to any
Seller Party, Guarantor or any Affiliate.
e.    Material Adverse Change. Any material adverse change in the Property,
business, financial condition or operations of any Seller Party, Guarantor or
any of their Affiliates shall occur, in each case as determined by
Administrative Agent in its sole good faith discretion, or any other condition
shall exist which, in Administrative Agent’s sole good faith discretion,
constitutes a material impairment of any Seller Party’s ability to perform its
obligations under this Agreement or any other Program Agreement.
f.    Breach of Financial Representation or Covenant or Obligation. A breach by
any Seller Party of any of the representations, warranties or covenants or
obligations set forth in Sections13.a(1) (Seller Party Existence), 13.a(7)
(Solvency), 13.a(12) (Material Adverse Change), 13.a(19) (Adjusted Tangible Net
Worth), 13(a)(29) (Compliance with 1933 Act), 14.b) (Prohibition of Fundamental
Changes), 14.o) (Existence), 14(z) (Plan Assets), 14(dd) (Financial Covenants),
14(ee) (Most Favored Status) or 14(ff) (SPE Covenant; Separateness) of this
Agreement.
Breach of Non‑Financial Representation or Covenant. A breach by any Seller Party
of any other material representation, warranty or covenant set forth in this
Agreement (and not otherwise specified in Section 15(f) above) or any other
Program Agreement, if such breach is not cured within five (5) Business Days or
with respect to an event set forth in Section 14(c), thirty (30) calendar days,
of such Seller Party’s or Guarantor’s knowledge thereof (other than the
representations and warranties set forth in Schedule 1-A, Schedule 1-B, Schedule
1-C and Schedule 1-D which shall be considered solely for the purpose of
determining the Asset Value, the existence of a Margin Deficit and the
obligation to repurchase any Transaction Mortgage Loan, GNMA HMBS or REO
Property unless (i) such party shall have made any such representations and
warranties with knowledge that they were materially false or misleading at the
time made, (ii) any such representations and warranties have been determined by
Administrative Agent in its sole discretion to be


52
LEGAL02/37648106v16

--------------------------------------------------------------------------------





materially false or misleading on a regular basis, or (iii) Administrative
Agent, in its sole discretion, determines that such breach of a material
representation, warranty or covenant materially and adversely affects (A) the
condition (financial or otherwise) of such party, its Subsidiaries or
Affiliates; or (B) Administrative Agent’s determination to enter into this
Agreement or Transactions with such party, then such breach shall constitute an
immediate Event of Default and no Seller Party shall have any cure right
hereunder).
g.    Change of Control. The occurrence of a Change in Control.
h.    Failure to Transfer. Any Seller Party fails to either (i) transfer the
Purchased Assets or pledge the Contributed REO Properties, as applicable, to
Administrative Agent for the benefit the applicable Buyer or (ii) transfer
Contributed REO Properties to an REO Subsidiary on the applicable Purchase Date
(provided the Administrative Agent, on behalf of the applicable Buyer, has
tendered the related Purchase Price).
i.    Judgment. A final judgment or judgments for the payment of money in excess
of (i) $5,000,000 in the aggregate shall be rendered against Seller Parties,
Guarantor or any of their Affiliates or (ii) $250,000 against any REO Subsidiary
by one or more courts, administrative tribunals or other bodies having
jurisdiction and the same shall not be satisfied, discharged (or provision shall
not be made for such discharge) or bonded, or a stay of execution thereof shall
not be procured, within thirty (30) calendar days from the date of entry
thereof.
j.    Government Action. Any Governmental Authority or any person, agency or
entity acting or purporting to act under governmental authority shall have taken
any action to condemn, seize or appropriate, or to assume custody or control of,
all or any substantial part of the Property of any Seller Party, Guarantor or
any Affiliate thereof, or shall have taken any action to displace the management
of any Seller Party, Guarantor or any Affiliate thereof or to materially curtail
its authority in the conduct of the business which adversely impacts the value
of the Purchased Assets, or any Seller Party, Guarantor or any Affiliate
thereof, or takes any action in the nature of enforcement to remove, limit or
restrict the approval of any Seller Party, Guarantor or Affiliate as an issuer,
buyer or a seller/servicer of Purchased Assets or Contributed REO Properties or
securities backed thereby which is reasonably likely to have a material adverse
impact on the value of the Purchased Assets, or any Seller Party, Guarantor or
any Affiliate thereof, and such action provided for in this Section 15(k) shall
not have been discontinued or stayed within thirty (30) calendar days.
k.    Inability to Perform. An officer of any Seller Party or Guarantor shall
admit its inability to, or its intention not to, perform any of such Seller
Party’s Obligations hereunder or Guarantor’s obligations hereunder or under the
Guaranty.
l.    Security Interest. This Agreement shall for any reason cease to create a
valid, first priority security interest in any material portion of the Purchased
Assets, Contributed REO Properties or other Repurchase Assets purported to be
covered hereby.
m.    Financial Statements. Seller’s or Guarantor’s audited annual financial
statements or the notes thereto or other opinions or conclusions stated therein
shall be qualified or limited by reference to the status of Seller or Guarantor
as a “going concern” or a reference of similar import.


53
LEGAL02/37648106v16

--------------------------------------------------------------------------------





n.    Guarantor Breach. A breach by Guarantor of any representation, warranty or
covenant set forth in the Guaranty or any other Program Agreement (subject to
any applicable cure periods), any “event of default” by Guarantor under the
Guaranty, any repudiation of the Guaranty by the Guarantor, or if the Guaranty
is not enforceable against the Guarantor.
o.    Servicer Default. A Servicer has defaulted, in any material respect, under
the applicable Servicing Agreement and Seller has not, within thirty (30)
calendar days, (i) replaced such Servicer with a successor Servicer approved by
Administrative Agent in its sole discretion or (ii) repurchased all Transaction
Mortgage Loans subject to the applicable Servicing Agreement.
p.    Take-out Payments. A breach by Seller of any representation, warranty or
covenant or obligation set forth in Section 14(x) immediately upon receipt of
written notice to Seller of such breach from Administrative Agent.
q.    Custodian. With respect to HECM Buyout, the Custodian fails to maintain
its good standing under the GNMA Guide or FHA Regulations and is not replaced or
Seller fails to repurchase all HECM Buyouts within sixty (60) calendar days.
An Event of Default shall be deemed to be continuing unless expressly waived by
Administrative Agent in writing.

16.    Remedies Upon Default
In the event that an Event of Default shall have occurred and be continuing, and
subject to the Omnibus Master Refinancing Amendment:
a.    Administrative Agent may, at its option (which option shall be deemed to
have been exercised immediately upon the occurrence of an Act of Insolvency of
any Seller Party or any Affiliate), declare an Event of Default to have occurred
hereunder and, upon the exercise or deemed exercise of such option, the
Repurchase Date for each Transaction hereunder shall, if it has not already
occurred, be deemed immediately to occur (except that, in the event that the
Purchase Date for any Transaction has not yet occurred as of the date of such
exercise or deemed exercise, such Transaction shall be deemed immediately
canceled). Administrative Agent shall (except upon the occurrence of an Act of
Insolvency of a Seller Party or any Affiliate) give notice to Seller of the
exercise of such option as promptly as practicable.
b.    If Administrative Agent exercises or is deemed to have exercised the
option referred to in subparagraph (a) of this Section, (i) Seller’s obligations
in such Transactions to repurchase all Purchased Assets, Contributed REO
Properties and Repurchase Assets, at the Repurchase Price therefor on the
Repurchase Date determined in accordance with subparagraph (a) of this Section,
shall thereupon become immediately due and payable, (ii) all Income paid after
such exercise or deemed exercise shall be retained by Administrative Agent and
applied, in Administrative Agent’s sole discretion, to the aggregate unpaid
Repurchase Prices for all outstanding Transactions and any other amounts owing
by Seller hereunder, and (iii) Seller shall immediately deliver to
Administrative Agent the Asset Files relating to any Purchased Assets,
Contributed REO Properties and Repurchase Assets subject to such Transactions
then in a Seller Party’s possession or control.


54
LEGAL02/37648106v16

--------------------------------------------------------------------------------





c.    Administrative Agent also shall have the right to obtain physical
possession, and to commence an action to obtain physical possession, of all
Records and files of each Seller Party relating to the Purchased Assets and
Contributed REO Properties and all documents relating to the Purchased Assets,
Contributed REO Properties and Repurchase Assets (including, without limitation,
any legal, credit or servicing files with respect to the Purchased Assets,
Contributed REO Properties and Repurchase Assets) which are then or may
thereafter come in to the possession of any Seller Party or any third party
acting for such Seller Party. To obtain physical possession of any Purchased
Assets, Contributed REO Properties or Repurchase Assets held by Custodian,
Administrative Agent shall present to Custodian a Trust Receipt. Without
limiting the rights of Administrative Agent hereto to pursue all other legal and
equitable rights available to Administrative Agent for any Seller Party’s
failure to perform its obligations under this Agreement, each of the Seller
Parties acknowledges and agrees that the remedy at law for any failure to
perform obligations hereunder would be inadequate and Administrative Agent shall
be entitled to specific performance, injunctive relief, or other equitable
remedies in the event of any such failure. The availability of these remedies
shall not prohibit Administrative Agent from pursuing any other remedies for
such breach, including the recovery of monetary damages.
d.    Administrative Agent shall have the right to direct all servicers then
servicing any Purchased Assets and Contributed REO Properties to remit all
collections thereon to Administrative Agent, and if any such payments are
received by any Seller Party, such Seller Party shall not commingle the amounts
received with other funds of such Seller Party and shall promptly pay them over
to Administrative Agent. Administrative Agent shall also have the right to
terminate any one or all of the servicers then servicing any Purchased Assets
and Contributed REO Properties with or without cause. In addition,
Administrative Agent shall have the right to immediately sell the Purchased
Assets and Contributed REO Properties and liquidate all Repurchase Assets. Such
disposition of Purchased Assets, Contributed REO Properties and Repurchase
Assets may be, at Administrative Agent’s option, on either a servicing-released
or a servicing-retained basis. Administrative Agent shall not be required to
give any warranties as to the Purchased Assets, Contributed REO Properties or
Repurchase Assets with respect to any such disposition thereof. Administrative
Agent may specifically disclaim or modify any warranties of title or the like
relating to the Purchased Assets, Contributed REO Properties or Repurchase
Assets. The foregoing procedure for disposition of the Purchased Assets,
Contributed REO Properties or Repurchase Assets and liquidation of the
Repurchase Assets shall not be considered to adversely affect the commercial
reasonableness of any sale thereof. Each Seller Party agrees that it would not
be commercially unreasonable for Administrative Agent to dispose of the
Purchased Assets, Contributed REO Properties or the Repurchase Assets or any
portion thereof by using internet sites that provide for the auction of assets
similar to the Purchased Assets, Contributed REO Properties or the Repurchase
Assets, or that have the reasonable capability of doing so, or that match buyers
and sellers of assets. Administrative Agent shall be entitled to place the
Purchased Assets and Contributed REO Properties in a pool for issuance of
mortgage-backed securities at the then-prevailing price for such securities and
to sell such securities for such prevailing price in the open market.
Administrative Agent shall also be entitled to sell any or all of such Purchased
Assets, Contributed REO Properties and Repurchase Assets individually for the
prevailing price. Administrative Agent shall also be entitled, in its sole
discretion to elect, in lieu of selling all or a portion of such Purchased
Assets, Contributed REO Properties and Repurchase Assets, to give the Seller
credit for such Purchased Assets,


55
LEGAL02/37648106v16

--------------------------------------------------------------------------------





Contributed REO Properties and the Repurchase Assets in an amount equal to the
Market Value of the Purchased Assets, Contributed REO Properties and Repurchase
Assets against the aggregate unpaid Repurchase Price and any other amounts owing
by the Seller hereunder.
e.    Upon the happening of one or more Events of Default, Administrative Agent
may apply any proceeds from the liquidation of the Purchased Assets, Contributed
REO Properties and Repurchase Assets to the Repurchase Prices hereunder and all
other Obligations in the manner Administrative Agent deems appropriate in its
sole discretion.
f.    Each Seller Party shall be liable to Administrative Agent and each Buyer
for (i) the amount of all reasonable legal or other expenses (including, without
limitation, all costs and expenses of Administrative Agent and each Buyer in
connection with the enforcement of this Agreement or any other agreement
evidencing a Transaction), whether in action, suit or litigation or bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally,
further including, without limitation, the reasonable fees and expenses of
counsel (including the costs of internal counsel of Administrative Agent and
Buyers) incurred in connection with or as a result of an Event of Default, (ii)
damages in an amount equal to the cost (including all fees, expenses and
commissions) of entering into replacement transactions and entering into or
terminating hedge transactions in connection with or as a result of an Event of
Default, and (iii) any other loss, damage, cost or expense directly arising or
resulting from the occurrence of an Event of Default in respect of a
Transaction.
g.    Seller further recognizes that Administrative Agent may be unable to
effect a public sale of any or all of the REO Subsidiary Interests, by reason of
certain prohibitions contained in the 1934 Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not a view to the distribution or resale thereof. In view of the
nature of the REO Properties, Seller agrees that liquidation of any REO Property
may be conducted in a private sale and at such price as Administrative Agent may
deem commercially reasonable. Administrative Agent shall be under no obligation
to delay a sale of any of the REO Subsidiary Interests for the period of time
necessary to permit the Seller to register the REO Subsidiary Interests for
public sale under the 1934 Act, or under applicable state securities laws, even
if Seller would agree to do so.
h.    To the extent permitted by applicable law, Seller shall be liable to
Administrative Agent and each Buyer for interest on any amounts owing by Seller
hereunder, from the date Seller becomes liable for such amounts hereunder until
such amounts are (i) paid in full by Seller or (ii) satisfied in full by the
exercise of Administrative Agent’s and Buyers’ rights hereunder. Interest on any
sum payable by Seller under this Section 16(h) shall accrue at a rate equal to
the Post Default Rate.
i.    Administrative Agent shall have, in addition to its rights hereunder, any
rights otherwise available to it under any other agreement or applicable law.
j.    Administrative Agent may exercise one or more of the remedies available to
Administrative Agent immediately upon the occurrence of an Event of Default and,
except to the extent provided in subsections (a) and (d) of this Section, at any
time thereafter without notice to


56
LEGAL02/37648106v16

--------------------------------------------------------------------------------





Seller Parties. All rights and remedies arising under this Agreement as amended
from time to time hereunder are cumulative and not exclusive of any other rights
or remedies which Administrative Agent may have.
k.    Administrative Agent may enforce its rights and remedies hereunder without
prior judicial process or hearing, and each Seller Party hereby expressly waives
any defenses such Seller Party might otherwise have to require Administrative
Agent to enforce its rights by judicial process. Each Seller Party also waives
any defense (other than a defense of payment or performance) such Seller Party
might otherwise have arising from the use of nonjudicial process, enforcement
and sale of all or any portion of the Repurchase Assets, or from any other
election of remedies. Each Seller Party recognizes that nonjudicial remedies are
consistent with the usages of the trade, are responsive to commercial necessity
and are the result of a bargain at arm’s length.
l.    Administrative Agent shall have the right to perform reasonable due
diligence with respect to any Seller Party and the Purchased Assets, the
Contributed REO Properties and the Repurchase Assets, which review shall be at
the expense of Seller.

17.    Reports
a.    Default Notices. Seller shall furnish to Administrative Agent
(i) promptly, copies of any material and adverse notices (including, without
limitation, notices of defaults, breaches, potential defaults or potential
breaches) and any material financial information that is not otherwise required
to be provided by Seller hereunder which is given to Seller’s lenders and
(ii) immediately, notice of the occurrence of any (A) Event of Default
hereunder, (B) default or breach by Seller or Servicer of any obligation under
any Program Agreement or any material contract or agreement of Seller or
Servicer or (C) event or circumstance that such party reasonably expects has
resulted in, or will, with the passage of time, result in, a Material Adverse
Effect or an Event of Default or such a default or breach by such party.
b.    Financial Notices. Seller shall furnish to Administrative Agent:
(1)    as soon as available and in any event within forty-five (45) calendar
days after the end of each calendar month (other than a calendar month which is
also the last month in a fiscal quarter), the unaudited consolidated balance
sheets of Seller and its consolidated Subsidiaries as of the end of such period
and the related unaudited consolidated statements of comprehensive income for
the Seller and its consolidated Subsidiaries for such period and the portion of
the fiscal year through the end of such period, accompanied by a certificate of
a Responsible Officer of Seller, which certificate shall state that said
consolidated financial statements fairly present in all material respects the
consolidated financial condition and results of operations of Seller and its
consolidated Subsidiaries in accordance with GAAP consistently applied, as at
the end of, and for, such period;
(2)    as soon as available and in any event within (x) forty-five (45) calendar
days after the end of each of the first three fiscal quarters, the unaudited
consolidated balance sheets of Seller and its consolidated Subsidiaries as of
the end of such period and the related unaudited consolidated statements of
comprehensive income and stockholders’ equity and of cash flows for the Seller
and its consolidated Subsidiaries for such period and the portion of the fiscal
year through


57
LEGAL02/37648106v16

--------------------------------------------------------------------------------





the end of such period, accompanied by a certificate of a Responsible Officer of
Seller, which certificate shall state that said consolidated financial
statements fairly present in all material respects the consolidated financial
condition and results of operations of Seller and its consolidated Subsidiaries
in accordance with GAAP consistently applied, as at the end of, and for, such
period;
(3)    as soon as available and in any event within ninety (90) calendar days
after the end of each fiscal year of Seller, the consolidated balance sheets of
Seller and its consolidated Subsidiaries as at the end of such fiscal year and
the related consolidated statements of comprehensive income and stockholders’
equity and of cash flows for the Seller and its consolidated Subsidiaries for
such year, setting forth in each case in comparative form the figures for the
previous year, accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion and the scope of
audit shall be acceptable to Administrative Agent in its sole discretion, shall
have no “going concern” qualification and shall state that said consolidated
financial statements fairly present the consolidated financial condition and
results of operations of Seller and its respective consolidated Subsidiaries as
at the end of, and for, such fiscal year in accordance with GAAP;
(4)    Reserved;
(5)    at the time the Seller furnishes each set of financial statements
pursuant to Section 17(b)(1), (1) or (3) above, an Officer’s Compliance
Certificate of a Responsible Officer of Seller in the form attached as Exhibit A
to the Pricing Side Letter;
(6)    as soon as available and in any event within thirty (30) calendar days of
receipt thereof;
(a)    if applicable, copies of any 10‑Ks, 10‑Qs, registration statements and
other “corporate finance” SEC filings by Guarantor, within 5 Business Days of
their filing with the SEC; provided, that, Guarantor or any Affiliate will
provide Administrative Agent with a copy of the annual 10‑K filed with the SEC
by Guarantor or its Affiliates, no later than ninety (90) calendar days after
the end of the year; provided, however, that this clause (6)(a) is deemed to be
satisfied by Seller arranging for Administrative Agent to receive automatic
email notifications from Guarantor with respect to such items;
(b)    solely with respect to Seller as an originator or purchaser of
Transaction Mortgage Loans and not in its capacity as a Servicer, copies of
relevant portions of all final written Agency, FHA, VA, Governmental Authority
and investor audits, examinations, evaluations, monitoring reviews and reports
of its operations (including those prepared on a contract basis) which provide
for or relate to (i) material corrective action required or (ii) material
sanctions proposed, imposed or required, including without limitation notices of
defaults, notices of termination of approved status, notices of imposition of
supervisory agreements or interim servicing agreements, and notices of
probation, suspension, or non‑renewal;
(c)    such other information regarding the financial condition, operations, or
business of any Seller Party as Administrative Agent may reasonably request; and


58
LEGAL02/37648106v16

--------------------------------------------------------------------------------





(d)    the particulars of any Event of Termination in reasonable detail.
c.    Notices of Certain Events. As soon as possible and in any event within
five (5) Business Days of knowledge thereof, Seller shall furnish to
Administrative Agent notice of the following events:
(1)    Upon knowledge of a Responsible Officer of Seller or a Person listed on
Schedule 2 hereto, with respect to any Transaction Mortgage Loan, GNMA HMBS or
REO Property, that the underlying Mortgaged Property has been damaged by waste,
fire, earthquake or earth movement, windstorm, flood, tornado or other casualty,
or otherwise damaged so as to affect adversely the value of such Transaction
Mortgage Loan, GNMA HMBS or REO Property in an amount in excess of $5,000;
(2)    any material issues raised upon examination of any Seller Party or its
facilities by any Governmental Authority to the extent such matters may be
disclosed;
(3)    any default related to any Repurchase Asset or any lien or security
interest (other than security interests created hereby or by the other Program
Agreements) on, or claim asserted against, any of the Purchased Assets,
Contributed REO Properties or Repurchase Assets; and
(4)    any other event, circumstance or condition that has resulted, or has a
possibility of resulting, in a Material Adverse Effect with respect to a Seller
Party or Servicer; and
d.    Portfolio Performance Data. On the first Reporting Date of each calendar
month, Seller will furnish to Administrative Agent (i) in the event the
Transaction Mortgage Loans and Contributed REO Properties are serviced on a
“retained” basis, an electronic Transaction Mortgage Loan and Contributed REO
Property performance data, including, without limitation, delinquency reports
and volume information, broken down by product (i.e., delinquency, foreclosure
and net charge off reports) and (ii) electronically, in a format mutually
acceptable to Administrative Agent and Seller, servicing information, including,
without limitation, those fields reasonably requested by Administrative Agent
from time to time, on a loan by loan basis and in the aggregate, with respect to
the Transaction Mortgage Loans and Contributed REO Properties serviced by Seller
or any Servicer for the month (or any portion thereof) prior to the Reporting
Date. In addition to the foregoing information on each Reporting Date, Seller
will furnish to Administrative Agent such information upon the occurrence and
continuation of an Event of Default.
e.    Reserved.
f.    Other Reports. Seller shall deliver to Administrative Agent any other
reports or information reasonably requested by Administrative Agent or as
otherwise required pursuant to this Agreement.

18.    Repurchase Transactions


59
LEGAL02/37648106v16

--------------------------------------------------------------------------------





To the extent the Buyers are constituted solely of CS Buyers and any Affiliate
thereof, and subject to Section 4(a), Section 4(c), Section 6 and this Section
18, a Buyer may, in its sole election, engage in repurchase transactions (as
“seller” thereunder) with any or all of the Transaction Mortgage Loans, GNMA
HMBS and/or Repurchase Assets or pledge, hypothecate, assign, transfer or
otherwise convey any or all of the Transaction Mortgage Loans, GNMA HMBS and/or
Repurchase Assets with a counterparty of Buyers’ choice (such transaction, a
“Repledge Transaction”). Any Repledge Transaction shall be effected by notice to
the Administrative Agent, and shall be reflected on the books and records of the
Administrative Agent. No such Repledge Transaction shall relieve such Buyer of
its obligations to transfer Transaction Mortgage Loans, GNMA HMBS and Repurchase
Assets to Seller (and not substitutions thereof) pursuant to the terms hereof.
In furtherance, and not by limitation of, the foregoing, it is acknowledged that
each counterparty under a Repledge Transaction (a “Repledgee”), is a repledgee
as contemplated by Sections 9-207 and 9-623 of the UCC (and the relevant
Official Comments thereunder). Administrative Agent and Buyers are each hereby
authorized to share any information delivered hereunder with the Repledgee.

19.    Single Agreement
Administrative Agent, Buyers and each Seller Party acknowledge they have and
will enter into each Transaction hereunder, in consideration of and in reliance
upon the fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, each of Administrative Agent, Buyers and each Seller Party agrees
(i) to perform all of its obligations in respect of each Transaction hereunder,
and that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, and (ii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.

20.    Notices and Other Communications
Any and all notices (with the exception of Transaction Requests which shall be
delivered via electronic mail or other electronic medium agreed to by the
Administrative Agent and the Seller), statements, demands or other
communications hereunder may be given by a party to the other by mail, email,
facsimile, messenger or otherwise to the address specified below, or so sent to
such party at any other place specified in a notice of change of address
hereafter received by the other. All notices, demands and requests hereunder may
be made orally, to be confirmed promptly in writing, or by other communication
as specified in the preceding sentence. In all cases, to the extent that the
related individual set forth in the respective “Attention” line is no longer
employed by the respective Person, such notice may be given to the attention of
a Responsible Officer of the respective Person or to the attention of such
individual or individuals as subsequently notified in writing by a Responsible
Officer of the respective Person.
If to a Seller Party:




60
LEGAL02/37648106v16

--------------------------------------------------------------------------------





Reverse Mortgage Solutions, Inc.
14405 Walters Road, Suite 200
Houston, TX 77014
Attention: Treasurer, Andrew G. Dokos
Telephone: 832- 616-5815
Email: Andrew.dokos@rmsnav.com
With a copy to:

Reverse Mortgage Solutions, Inc.
14405 Walters Road, Suite 200
Houston, TX 77014
Attention: General Counsel
And a copy to:

Walter Investment Management Corp.
345 St. Peter Street, Suite 1100
St. Paul, MN 55102
Attention: Cheryl Collins
Telephone: 651-293-3410
Fax: 651-293-5746
Email: Cheryl.collins@walterinvestment.com
If to Administrative Agent:
For Transaction Requests:

Credit Suisse First Boston Mortgage Capital LLC
c/o Credit Suisse Securities (USA) LLC
One Madison Avenue, 2nd Floor
New York, New York 10010
Attention: Christopher Bergs, Resi Mortgage Warehouse Ops
Phone: 212‑538‑5087
E‑mail: christopher.bergs@credit‑suisse.com
with a copy to:

Credit Suisse First Boston Mortgage Capital LLC
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue, 4th Floor
New York, NY 10010
Attention: Margaret Dellafera
E‑mail: margaret.dellafera @credit‑suisse.com
and


61
LEGAL02/37648106v16

--------------------------------------------------------------------------------







if to Barclays:


Barclays Bank PLC
745 Seventh Avenue, 5th Floor
New York, New York 10019
Attention: Joseph O’Doherty
Phone Number: 212-528-7482
E mail: joseph.o’doherty@barclays.com


with a copy to:


Barclays Bank PLC
745 Seventh Avenue, 20th Floor
New York, New York 10019
Attention: Legal Department—RMBS Warehouse Lending


For all other Notices:

Credit Suisse First Boston Mortgage Capital LLC
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue, 4th Floor
New York, New York 10010
Attention: Margaret Dellafera
Phone Number: 212‑325‑6471
Fax Number: 212‑743‑4810
E‑mail: margaret.dellafera@credit‑suisse.com
with a copy to:

Credit Suisse First Boston Mortgage Capital LLC
c/o Credit Suisse Securities (USA) LLC
One Madison Avenue, 9th Floor
New York, NY 10010
Attention: Legal Department—RMBS Warehouse Lending
Fax Number: (212) 322‑2376
and
Barclays Bank PLC
745 Seventh Avenue, 5th Floor
New York, New York 10019
Attention: Joseph O’Doherty
Attention: Legal Department—RMBS Warehouse Lending
Phone Number: 212-528-7482


62
LEGAL02/37648106v16

--------------------------------------------------------------------------------





E mail: joseph.o’doherty@barclays.com



21.    Entire Agreement; Severability
This Agreement and the Administration Agreement shall supersede any existing
agreements (other than the Omnibus Master Refinancing Amendment) between the
parties containing general terms and conditions for repurchase transactions.
Each provision and agreement herein shall be treated as separate and independent
from any other provision or agreement herein and shall be enforceable
notwithstanding the unenforceability of any such other provision or agreement.
Notwithstanding anything herein to the contrary, the Omnibus Master Refinancing
Amendment shall supersede this Agreement.

22.    Non assignability
a.    Assignments. The Program Agreements are not assignable by any Seller
Party. Subject to Section 36 (Acknowledgement of Assignment and Administration
of Repurchase Agreement) hereof, Administrative Agent and Buyers may from time
to time assign all or a portion of their rights and obligations under this
Agreement and the Program Agreements pursuant to the Administration Agreement;
provided, however that Administrative Agent shall maintain, solely for this
purpose as a non-fiduciary agent of any Seller Party, for review by any Seller
Party upon written request, a register of assignees and participants (the
“Register”) and a copy of an executed assignment and acceptance by
Administrative Agent and assignee (“Assignment and Acceptance”), specifying the
percentage or portion of such rights and obligations assigned and Seller shall
only be required to deal directly with the Administrative Agent.  The entries in
the Register shall be conclusive absent manifest error, and the Seller Parties,
Administrative Agent and Buyers shall treat each Person whose name is recorded
in the Register pursuant to the preceding sentence as a Buyer hereunder. Upon
such assignment and recordation in the Register, (a) such assignee shall be a
party hereto and to each Program Agreement to the extent of the percentage or
portion set forth in the Assignment and Acceptance, and shall succeed to the
applicable rights and obligations of Administrative Agent and Buyers hereunder,
as applicable, and (b) Administrative Agent and Buyers shall, to the extent that
such rights and obligations have been so assigned by them to either (i) an
Affiliate of Administrative Agent or Buyers which assumes the obligations of
Administrative Agent and Buyers, as applicable or (ii) another Person approved
by any Seller Party (such approval not to be unreasonably withheld) which
assumes the obligations of Administrative Agent and Buyers, as applicable, be
released from its obligations hereunder and under the Program Agreements. Any
assignment hereunder shall be deemed a joinder of such assignee as a Buyer
hereto. Unless otherwise stated in the Assignment and Acceptance, the Seller
Parties shall continue to take directions solely from Administrative Agent
unless otherwise notified by Administrative Agent in writing. Administrative
Agent and Buyers may distribute to any prospective or actual assignee this
Agreement, the other Program Agreements, any document or other information
delivered to Administrative Agent and/or Buyers by any Seller Party.
b.    Participations. Any Buyer may sell participations to one or more Persons
in or to all or a portion of its rights and obligations under this Agreement and
under the Program Agreements; provided, however, that (i) such Buyer’s
obligations under this Agreement and the other Program


63
LEGAL02/37648106v16

--------------------------------------------------------------------------------





Agreements shall remain unchanged, (ii) such Buyer shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) Seller Parties shall continue to deal solely and directly with
Administrative Agent and/or Buyers in connection with such Buyer’s rights and
obligations under this Agreement and the other Program Agreements except as
provided in Section 7. Administrative Agent and Buyers may distribute to any
prospective or actual participant this Agreement, the other Program Agreements
any document or other information delivered to Administrative Agent and/or
Buyers by any Seller Party.

23.    Set‑off; Netting
In addition to any rights and remedies of the Administrative Agent and Buyers
hereunder and by law, the Administrative Agent and Buyers shall have such setoff
and netting rights as set forth in more detail in the Netting Agreement.

24.    Binding Effect; Governing Law; Jurisdiction
a.    This Agreement shall be binding and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Each Seller Party
acknowledges that the obligations of Administrative Agent and Buyers hereunder
or otherwise are not the subject of any guaranty by, or recourse to, any direct
or indirect parent or other Affiliate of Administrative Agent and Buyers. THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF.
b.    EACH OF SELLER PARTIES AND ADMINISTRATIVE AGENT HEREBY WAIVES TRIAL BY
JURY. EACH OF SELLER PARTIES AND BUYER HEREBY IRREVOCABLY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, ARISING OUT OF OR
RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR PROCEEDING. EACH OF SELLER
PARTIES AND ADMINISTRATIVE AGENT HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT
MAY HAVE TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE
STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK, WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE
PROGRAM AGREEMENTS.

25.    No Waivers, Etc.
No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 6(a), Section 16(a) or otherwise, will not
constitute a waiver of any right to do so at a later date.


64
LEGAL02/37648106v16

--------------------------------------------------------------------------------






26.    Intent
a.    The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended, a “securities contract” as that term is defined in Section 741 of
Title 11 of the United States Code, as amended, and a “master netting agreement”
as that term is defined in Section 101(38A)(A) of the Bankruptcy Code, that all
payments hereunder are deemed “margin payments” or “settlement payments” as
defined in Title 11 of the United States Code, and that the pledge of the
Repurchase Assets constitutes “a security agreement or other arrangement or
other credit enhancement” that is “related to” the Agreement and Transactions
hereunder within the meaning of Sections 101(38A)(A), 101(47)(A)(v) and
741(7)(A)(xi) of the Bankruptcy Code. Seller Parties and Administrative Agent
and Buyers further recognize and intend that this Agreement is an agreement to
provide financial accommodations and is not subject to assumption pursuant to
Bankruptcy Code Section 365(a).
b.    Administrative Agent’s or a Buyer’s right to liquidate the Purchased
Assets and Repurchase Assets delivered to it in connection with the Transactions
hereunder or to accelerate or terminate this Agreement or otherwise exercise any
other remedies pursuant to Section 16 hereof is a contractual right to
liquidate, accelerate or terminate such Transaction as described in Bankruptcy
Code Sections 555, 559 and 561; any payments or transfers of property made with
respect to this Agreement or any Transaction to satisfy a Margin Deficit shall
be considered a “margin payment” as such term is defined in Bankruptcy Code
Section 741(5).
c.    Reserved.
d.    It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).
e.    This Agreement is intended to be a “repurchase agreement” and a
“securities contract,” within the meaning of Section 101(47), Section 555,
Section 559 and Section 741 under the Bankruptcy Code.
f.    Each party agrees that this Agreement is intended to create mutuality of
obligations among the parties, and as such, the Agreement constitutes a contract
which (i) is between all of the parties and (ii) places each party in the same
right and capacity.

27.    Disclosure Relating to Certain Federal Protections
The parties acknowledge that they have been advised that:
a.    in the case of Transactions in which one of the parties is a broker or
dealer registered with the SEC under Section 15 of the 1934 Act, the Securities
Investor Protection Corporation has


65
LEGAL02/37648106v16

--------------------------------------------------------------------------------





taken the position that the provisions of the SIPA do not protect the other
party with respect to any Transaction hereunder;
b.    in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and
c.    in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.

28.    Power of Attorney
Each Seller Party hereby authorizes Administrative Agent to file such financing
statement or statements relating to the Repurchase Assets without such Seller
Party’s signature thereon as Administrative Agent, at its option, may deem
appropriate. Each Seller Party hereby respectively appoints Administrative Agent
as such Seller Party’s agent and attorney-in-fact to execute any such financing
statement or statements in such Seller Party’s name and, upon the occurrence and
continuance of an Event of Default, to perform all other acts which
Administrative Agent deems appropriate to perfect and continue its ownership
interest in and/or the security interest granted hereby, if applicable, and to
protect, preserve and realize upon the Repurchase Assets, including, but not
limited to, the right to endorse notes, complete blanks in documents, transfer
servicing, and sign assignments on behalf of such Seller Party as its agent and
attorney-in-fact. This agency and power of attorney is coupled with an interest
and is irrevocable without Administrative Agent’s consent. Notwithstanding the
foregoing, the power of attorney hereby granted may be exercised only during the
occurrence and continuance of any Default hereunder. Seller shall pay the filing
costs for any financing statement or statements prepared pursuant to this
Section 28. In addition the foregoing, each Seller Party agrees to execute a
Power of Attorney, in the form of Exhibit D hereto, to be delivered on the date
hereof.

29.    Buyers May Act Through Administrative Agent
Each Buyer has designated the Administrative Agent for the purpose of performing
any action hereunder.

30.    Indemnification; Obligations
a.    Seller agrees to hold Administrative Agent, Buyers and each of their
respective Affiliates and their officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) harmless from and indemnify each
Indemnified Party (and will reimburse each Indemnified Party as the same is
incurred) against all liabilities, losses, damages, judgments, costs and
expenses (including, without limitation, reasonable fees and expenses of
counsel) of any kind which may be imposed on, incurred by, or asserted against
any Indemnified Party by any third party relating to or arising out of this
Agreement, any Transaction Request, any Program Agreement or any transaction


66
LEGAL02/37648106v16

--------------------------------------------------------------------------------





contemplated hereby or thereby resulting from anything other than the
Indemnified Party’s gross negligence or willful misconduct. Seller also agrees
to reimburse each Indemnified Party for all reasonable expenses in connection
with the enforcement of this Agreement and the exercise of any right or remedy
provided for herein, any Transaction Request and any Program Agreement,
including, without limitation, the reasonable fees and disbursements of counsel.
Seller’s agreements in this Section 30 shall survive the payment in full of the
Repurchase Price and the expiration or termination of this Agreement. Seller
hereby acknowledges that its obligations hereunder are recourse obligations of
Seller and are not limited to recoveries each Indemnified Party may have with
respect to the Purchased Assets, Contributed REO Properties and Repurchase
Assets. Each of Seller, Administrative Agent and each Buyer also agrees not to
assert any claim against the other or any of such party’s, or any of such
party’s respective officers, directors, employees, attorneys and agents, on any
theory of liability, for special, indirect, consequential or punitive damages
arising out of or otherwise relating to the facility established hereunder, the
actual or proposed use of the proceeds of the Transactions, this Agreement or
any of the transactions contemplated thereby. THE FOREGOING INDEMNITY AND
AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE
NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED
PARTIES.
b.    Without limitation to the provisions of Section 4, if any payment of the
Repurchase Price of any Transaction or Purchase Price Increase is made by Seller
other than on the then scheduled Repurchase Date thereto as a result of an
acceleration of the Repurchase Date pursuant to Section 16 or for any other
reason, Seller shall, upon demand by Administrative Agent, pay to Administrative
Agent on behalf of Buyers an amount sufficient to compensate Buyers for any
losses, costs or expenses that they may reasonably incur as of a result of such
payment.
c.    Without limiting the provisions of Section 30(a) hereof, if Seller fails
to pay when due any costs, expenses or other amounts payable by it under this
Agreement, including, without limitation, fees and expenses of counsel and
indemnities, such amount may be paid on behalf of Seller by Administrative Agent
(subject to reimbursement by Seller), in its sole discretion.

31.    Counterparts
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all such counterparts shall together constitute
one and the same instrument. Delivery of an executed counterpart of a signature
page of this Agreement in a Portable Document Format (PDF) or by facsimile shall
be effective as delivery of a manually executed original counterpart of this
Agreement.

32.    Confidentiality
a.    This Agreement and its terms, provisions, supplements and amendments, and
notices hereunder, are proprietary to Administrative Agent and Buyers and shall
be held by each Seller Party in strict confidence and shall not be disclosed to
any third party without the written consent of Administrative Agent except for
(i) disclosure to Administrative Agent’s, Buyers’, Seller Party’s direct and
indirect Affiliates and Subsidiaries, attorneys or accountants, but only to the
extent such disclosure is necessary and such parties agree to hold all
information in strict confidence,


67
LEGAL02/37648106v16

--------------------------------------------------------------------------------





(ii) disclosure required by law, rule, regulation or order of a court or other
regulatory body, (iii) disclosure to the disclosing party’s direct and indirect
Affiliates and Subsidiaries, attorneys, accountants, but only to the extent such
disclosure is necessary and such parties agree to hold all information in strict
confidence, (iv)  disclosure required by law, rule, regulation or order of a
court or other regulatory body (“Governmental Order”) or rating agency in
connection with any securities issued by Buyer or an Affiliate of a Buyer, (v)
disclosure as Administrative Agent and Buyers deem appropriate in connection
with the enforcement of Administrative Agent’s or Buyers’ rights hereunder or
under any Transaction or in connection with working with Administrative Agent’s
and Buyer’s Affiliates, Subsidiaries and representatives in connection with the
management and/or review of the Transactions, (vi) disclosure of any
confidential terms that are in the public domain other than due to a breach of
this covenant, or (vii) disclosure made to an assignee, participant, repledgee
or any of their direct and indirect Affiliates and Subsidiaries,
representatives, attorneys or accountants, but only to the extent such
disclosure is necessary in connection with the transactions or performing rights
or obligations hereunder. Notwithstanding the foregoing or anything to the
contrary contained herein or in any other Program Agreement, the parties hereto
may disclose to any and all Persons, without limitation of any kind, the
federal, state and local tax treatment of the Transactions, any fact relevant to
understanding the federal, state and local tax treatment of the Transactions,
and all materials of any kind (including opinions or other tax analyses)
relating to such federal, state and local tax treatment and that may be relevant
to understanding such tax treatment; provided that Seller may not disclose the
name of or identifying information with respect to Administrative Agent and
Buyers or any pricing terms (including, without limitation, the Pricing Rate,
Commitment Fee, Purchase Price Percentage, Purchase Price and any other fees
specified in the Pricing Side Letter) or other nonpublic business or financial
information (including any sublimits and financial covenants) that is unrelated
to the federal, state and local tax treatment of the Transactions and is not
relevant to understanding the federal, state and local tax treatment of the
Transactions, without the prior written consent of the Administrative Agent.
b.    Notwithstanding anything in this Agreement to the contrary, each of the
Seller Parties and Administrative Agent shall comply with all applicable local,
state and federal laws, including, without limitation, all privacy and data
protection law, rules and regulations that are applicable to the Purchased
Assets and the Repurchase Assets and/or any applicable terms of this Agreement,
including information pertaining to any Purchased Asset that is not purchased
hereunder or customer or loan information that another lender may share with the
Administrative Agent pursuant to an intercreditor agreement or other agreement
(the “Confidential Information”). Each of Seller Party and Administrative Agent
understands that the Confidential Information may contain “nonpublic personal
information”, as that term is defined in Section 509(4) of the
Gramm‑Leach‑Bliley Act (the “GLB Act”), and each of Seller Party and
Administrative Agent agrees to maintain such nonpublic personal information that
it receives hereunder in accordance with the GLB Act and other applicable
federal and state privacy laws. Seller shall implement such physical and other
security measures as shall be necessary to (a) ensure the security and
confidentiality of the “nonpublic personal information” of the “customers” and
“consumers” (as those terms are defined in the GLB Act) of Administrative Agent
and Buyers or any Affiliate of Administrative Agent or Buyers which the Seller
holds, (b) protect against any threats or hazards to the security and integrity
of such nonpublic personal information, and (c) protect against any unauthorized
access to or use of such nonpublic personal information. Seller represents and
warrants that it has implemented appropriate


68
LEGAL02/37648106v16

--------------------------------------------------------------------------------





measures to meet the objectives of Section 501(b) of the GLB Act and of the
applicable standards adopted pursuant thereto, as now or hereafter in effect.
Upon request, Seller will provide evidence reasonably satisfactory to allow
Administrative Agent and/or Buyers to confirm that the providing party has
satisfied its obligations as required under this Section. Without limitation,
this may include Administrative Agent’s or Buyers’ review of audits, summaries
of test results, and other equivalent evaluations of the Seller. Seller shall
notify Administrative Agent immediately following discovery of any breach or
compromise of the security, confidentiality, or integrity of nonpublic personal
information of the customers and consumers of Administrative Agent, Buyers or
any Affiliate of Buyers provided directly to such Seller Party by Administrative
Agent, Buyers or such Affiliate. Each Seller Party shall provide such notice to
Administrative Agent by personal delivery, by facsimile with confirmation of
receipt, or by overnight courier with confirmation of receipt to the applicable
requesting individual.

33.    Recording of Communications
Administrative Agent, Buyers and Seller Parties shall have the right (but not
the obligation) from time to time to make or cause to be made tape recordings of
communications between its employees and those of the other party with respect
to Transactions. Administrative Agent, Buyers and Seller Parties consent to the
admissibility of such tape recordings in any court, arbitration, or other
proceedings. The parties agree that a duly authenticated transcript of such a
tape recording shall be deemed to be a writing conclusively evidencing the
parties’ agreement.

34.    Periodic Due Diligence Review
Seller acknowledges that Administrative Agent and Buyers have the right to
perform continuing due diligence reviews with respect to each Seller Party and
the Purchased Assets and Contributed REO Properties, for purposes of verifying
compliance with the representations, warranties and specifications made
hereunder, for the purpose of performing quality control review of the Purchased
Assets and Contributed REO Properties or otherwise, and Seller agrees that upon
reasonable (but no less than three (3) Business Days’) prior notice unless an
Event of Default shall have occurred, in which case no notice is required, to
Seller, Administrative Agent, Buyers or their authorized representatives will be
permitted during normal business hours to examine, inspect, and make copies and
extracts of, the Asset Files and any and all documents, data, records,
agreements, instruments or information relating to such Repurchase Assets
(including, without limitation, quality control review) in the possession or
under the control of Seller Parties and/or the Custodian. Seller also shall make
available to Administrative Agent and Buyers a knowledgeable financial or
accounting officer for the purpose of answering questions respecting the Asset
Files and the Repurchase Assets. Without limiting the generality of the
foregoing, Seller acknowledges that Administrative Agent and Buyers may purchase
Purchased Assets and the Contributed REO Properties or enter into Transactions
with respect to Transaction Mortgage Loans from Seller based solely upon the
information provided by Seller to Administrative Agent and Buyers in the Asset
Schedule and the representations, warranties and covenants contained herein, and
that Administrative Agent or Buyers, at their option, have the right at any time
to conduct a partial or complete due diligence review on some or all of the
Purchased Assets, Contributed REO Properties and Repurchase Assets purchased in
a Transaction, including, without limitation, ordering broker’s


69
LEGAL02/37648106v16

--------------------------------------------------------------------------------





price opinions, new credit reports and new appraisals on the related Mortgaged
Properties and otherwise re‑generating the information used to originate such
Transaction Mortgage Loan. Administrative Agent or Buyers may underwrite such
Purchased Assets and Contributed REO Properties itself or engage a mutually
agreed upon third party underwriter to perform such underwriting. Seller agrees
to cooperate with Administrative Agent, Buyers and any third party underwriter
in connection with such underwriting, including, but not limited to, providing
Administrative Agent, Buyers and any third party underwriter with access to any
and all documents, records, agreements, instruments or information relating to
such Purchased Asset and Contributed REO Properties in the possession, or under
the control, of Seller. Seller further agrees that Seller shall pay all
out‑of‑pocket costs and expenses incurred by Administrative Agent and Buyers in
connection with Administrative Agent’s and Buyers’ activities pursuant to this
Section 34; provided that Administrative Agent shall notify Seller of any due
diligence expenses in excess of $25,000 per annum.

35.    Authorizations
Any of the persons whose signatures and titles appear on Schedule 2 are
authorized, acting singly, to act for Seller Parties or Administrative Agent to
the extent set forth therein, as the case may be, under this Agreement. The
Seller Parties may amend Schedule 2 from time to time by delivering a revised
Schedule 2 to Administrative Agent and expressly stating that such revised
Schedule 2 shall replace the existing Schedule 2.

36.    Acknowledgment of Assignment and Administration of Repurchase Agreement
Pursuant to Section 22 (Non assignability) of this Agreement, Administrative
Agent or a Buyer may sell, transfer and convey or allocate certain Transaction
Mortgage Loans, GNMA HMBS and the related Repurchase Assets and related
Transactions to certain affiliates of Administrative Agent or of a Buyer and/or
one or more CP Conduits or CP Conduits affiliated with Barclays (the “Additional
Buyers”), subject, in all cases, to the Administration Agreement. The Seller
Parties each hereby acknowledge and agree to the joinder of such Additional
Buyers and the assignments and the terms and provisions set forth in the
Administration Agreement. The Administrative Agent shall administer the
provisions of this Agreement, subject to the terms of the Administration
Agreement for the benefit of the Buyers and any Repledgees, as applicable. For
the avoidance of doubt, all payments, notices, communications and agreements
pursuant to this Agreement shall be delivered to, and entered into by, the
Administrative Agent for the benefit of the Buyers and/or the Repledgees, as
applicable and the Buyers shall not have any direct right against the Seller
under this Agreement. Furthermore, to the extent that the Administrative Agent
exercises remedies pursuant to this Agreement, solely the Administrative Agent
will have the right to bid on and/or purchase any of the Repurchase Assets
pursuant to Section 16 (Remedies Upon Default). The benefit of all
representations, rights, remedies and covenants set forth in the Agreement shall
inure to the benefit of the Administrative Agent on behalf of each Buyer and
Repledgees, as applicable. All provisions of the Agreement shall survive the
transfers contemplated herein (including any Repledge Transactions) and in the
Administration Agreement, except to the extent such provisions are modified by
the Administration Agreement. In the event of a conflict between the
Administration


70
LEGAL02/37648106v16

--------------------------------------------------------------------------------





Agreement and this Agreement, the terms of the Administration Agreement shall
control. All Transactions shall continue to be deemed a single Transaction and
all of the Repurchase Assets shall be security for all of the Obligations
hereunder, subject to the priority of payments provisions as set forth in the
Administration Agreement.

37.    Acknowledgement Of Anti‑Predatory Lending Policies
Administrative Agent has in place internal policies and procedures that
expressly prohibit its purchase of any High Cost Mortgage Loan.

38.    Documents Mutually Drafted
The Seller Parties, Administrative Agent and the Buyers agree that this
Agreement and each other Program Agreement prepared in connection with the
Transactions set forth herein have been mutually drafted and negotiated by each
party, and consequently such documents shall not be construed against either
party as the drafter thereof.

39.    General Interpretive Principles
For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:
a.    the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;
b.    accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with GAAP;
c.    references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”,
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Agreement;
d.    a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;
e.    the words “herein”, “hereof”, “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular provision;
f.    the term “include” or “including” shall mean without limitation by reason
of enumeration;
g.    all times specified herein or in any other Program Agreement (unless
expressly specified otherwise) are local times in New York, New York unless
otherwise stated;


71
LEGAL02/37648106v16

--------------------------------------------------------------------------------





h.    all references herein or in any Program Agreement to “good faith” means
good faith as defined in Section 5‑102(7) of the UCC as in effect in the State
of New York; and
i.    an Event of Default shall be deemed continuing unless such Event of
Default has been waived in writing.

40.    Conflicts
In the event of any conflict between the terms of this Agreement and any other
Program Agreement, the documents shall control in the following order of
priority: first, the terms of the Pricing Side Letter shall prevail, then the
terms of the Administration Agreement, then the terms of this Agreement shall
prevail, and then the terms of the other Program Agreements shall prevail.
Notwithstanding anything herein to the contrary, the terms of the Omnibus Master
Refinancing Amendment shall prevail over the terms of this Agreement and the
Pricing Side Letter.

41.    Bankruptcy Non-Petition
The parties hereby agree that they shall not institute against, or join any
other person in instituting against, any Buyer that is a CP Conduit any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding,
or other proceeding under any federal or state bankruptcy or similar law, for
one year and one day after the latest maturing commercial paper note issued by
the applicable CP Conduit is paid in full.

42.    Limited Recourse
The obligations of each party under this Agreement or any other Program
Agreement are solely the corporate obligations of such party. No recourse shall
be had for the payment of any amount owing by any party under this Agreement, or
for the payment by any party of any fee in respect hereof or any other
obligation or claim of or against such party arising out of or based on this
Agreement, against any stockholder, partner, member, employee, officer, director
or incorporator or other authorized person of such party. In addition,
notwithstanding any other provision of this Agreement, the parties agree that
all payment obligations of any Buyer that is a CP Conduit under this Agreement
shall be limited recourse obligations of such Buyer, payable solely from the
funds of such Buyer available for such purpose in accordance with its commercial
paper program documents. Each party waives payment of any amount which such
Buyer does not pay pursuant to the operation of the preceding sentence until the
day which is at least one year and one day after the payment in full of the
latest maturing commercial paper note (and waives any “claim” against such Buyer
within the meaning of Section 101(5) of the Bankruptcy Code or any other Debtor
Relief Law for any such insufficiency until such date).

43.    Nominee
a.    Seller Parties, Administrative Agent and the Buyers hereby acknowledge and
agree, and Seller Parties hereby appoint, the Nominee as (i) their nominee as
mortgagee of record and payee on the FHA HERMIT System, as applicable, and the
Nominee hereby accepts such


72
LEGAL02/37648106v16

--------------------------------------------------------------------------------





appointment, and (ii) as nominee and agent of Seller Parties, Administrative
Agent and the Buyers as set forth herein, to the extent applicable.
b.    Following receipt by Nominee of written notice of the occurrence of an
Event of Default, the Nominee agrees to take direction from the Administrative
Agent with respect to the FHA Loans.
c.    It is the intent of the Seller Parties, Servicer, Administrative Agent and
the Buyers that the Servicer or Nominee, as applicable, retains bare legal title
to the Transaction Mortgage Loans and Contributed REO Properties for all
purposes including, without limitation, for purposes of Section 541(d) of the
Bankruptcy Code and accordingly, Servicer and Nominee, in their respective
capacity as servicer or nominee, shall have no property right to the Transaction
Mortgage Loans, GNMA HMBS or Contributed REO Properties.
d.    Administrative Agent may, upon notice to the Seller Parties, terminate the
Servicer as Nominee and appoint itself or another person as the successor
nominee following an Event of Default that is continuing.

44.    Termination of Agreement.
This Agreement shall remain in effect until the Termination Date.
Notwithstanding the foregoing, and as long as no Event of Default has occurred
and is continuing, Seller may terminate this Agreement at any time upon the
failure of Administrative Agent to return any Transaction Mortgage Loan or REO
Property to Seller within five (5) Business Days after the payment by Seller to
the Administrative Agent of the related Repurchase Price, without the payment of
any penalties, breakage costs or termination fees; provided, that, for the
avoidance of doubt, any outstanding Repurchase Price shall be deemed due and
payable upon such Termination Date. If Seller exercises such right of
termination, to the extent permitted by applicable law, Administrative Agent
shall promptly reimburse Seller for the prorated amount of the Commitment Fee
attributable to the number of days remaining from the date such of such
termination until the Termination Date.

45.    Seller Parties Joint and Several; Buyers Several
Seller Parties, Administrative Agent and Buyers hereby acknowledge and agree
that each Seller Party is jointly and severally liable to Administrative Agent
and Buyers for the full, complete and punctual performance and satisfaction of
all obligations of any Seller Party under this Agreement, provided, however,
Buyers (including any Repledgee) agree that Administrative Agent has the sole,
exclusive and non-delegable right and power to enforce this Agreement and any
other Program Agreement against a Seller Party or Guarantor, as applicable, as
agent for the other Buyers/Repledgee and notwithstanding the following text or
any Program Agreement. Accordingly, each Seller Party waives any and all notice
of creation, renewal, extension or accrual of any of the Obligations and notice
of or proof of reliance by Administrative Agent or any Buyer upon such Seller
Party’s joint and several liability. Each Seller Party waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon such Seller Party with respect to the Obligations. When pursuing its
rights and remedies hereunder against any Seller Party, Administrative Agent and
any Buyer may, but shall be under no obligation to, pursue such rights


73
LEGAL02/37648106v16

--------------------------------------------------------------------------------





and remedies hereunder against any Seller Party or any other Person or against
any collateral security for the Obligations or any right of offset with respect
thereto, and any failure by Administrative Agent or any Buyer to pursue such
other rights or remedies or to collect any payments from such Seller Party or
any such other Person to realize upon any such collateral security or to
exercise any such right of offset, or any release of such Seller Party or any
such other Person or any such collateral security, or right of offset, shall not
relieve such Seller Party of any liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of Administrative Agent or such Buyer against such Seller Party.
Seller Parties, Administrative Agent and Buyers hereby acknowledge and agree
that each Buyer is severally liable to the Seller Parties for funding its
respective Pro Rata Portion of the Maximum Available Purchase Price. No Buyer
shall have liability to the Seller for another Buyer’s failure to perform under
the terms of this Agreement. For the avoidance of doubt and notwithstanding
anything contained in the Program Agreements to the contrary, Seller shall be
entitled to enforce any remedies it has under the Program Agreements or pursue
any suits, actions or proceedings at law or in equity directly against any Buyer
who fails to fund or otherwise breaches the terms of any Program Agreement
regardless of whether such Buyer acts in the capacity of Administrative Agent or
otherwise.

46.    Amendment and Restatement
Administrative Agent, CS Buyers and Seller Parties entered into the Existing CS
Repurchase Agreement. Barclays and RMS entered into the Existing Barclays
Repurchase Agreement. Administrative Agent, Buyers and the Seller Parties desire
to enter into this Agreement in order to consolidate, amend and restate the
Existing CS Repurchase Agreement and the Existing Barclays Repurchase Agreement
in their entirety. The consolidation, amendment and restatement of the Existing
CS Repurchase Agreement and the Existing Barclays Repurchase Agreement shall
become effective on the date hereof, and each of Administrative Agent, Buyers
and the Seller Parties shall hereafter be bound by the terms and conditions of
this Agreement and the other Program Agreements. This Agreement consolidates,
amends and restates the terms and conditions of the Existing CS Repurchase
Agreement and the Existing Barclays Repurchase Agreement, and is not a novation
of any of the agreements or obligations incurred pursuant to the terms of the
Existing Repurchase Agreement or the Existing Barclays Repurchase Agreement.
Accordingly, all of the agreements and obligations incurred pursuant to the
terms of the Existing CS Repurchase Agreement and the Existing Barclays
Repurchase Agreement are hereby ratified and affirmed by the parties hereto and
remain in full force and effect. For the avoidance of doubt, it is the intent of
Administrative Agent, Buyers and the Seller Parties that the security interests
and liens granted in the Purchased Assets, Contributed REO Properties or
Repurchase Assets pursuant to Section 8 of the Existing CS Repurchase Agreement
and Section 9 of the Existing Barclays Repurchase Agreement shall continue in
full force and effect. All references to the Existing CS Repurchase Agreement in
any Program Agreement or other document or instrument delivered in connection
therewith shall be deemed to refer to this Agreement and the provisions hereof.
[Signature Pages Follow]




74
LEGAL02/37648106v16

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.
Credit Suisse First Boston Mortgage Capital LLC,
as Administrative Agent
By:
/s/ Margaret Dellafera    
Name: Margaret Dellafera    
Title: Vice President    

Credit Suisse AG, Cayman Islands Branch,
as a Buyer and as a Committed Buyer
By:
/s/ Patrick J. Hart    
Name: Patrick J. Hart    
Title: Authorized Signatory    

By:
/s/ Elie Chau    
Name: Elie Chau    
Title: Authorized Signatory    

Alpine Securitization LTD by Credit
Suisse AG, New York Branch as
Attorney-in-Fact, as a Buyer
By:
/s/ Patrick J. Hart    
Name: Patrick J. Hart    
Title: Vice President    

By:
/s/ Elie Chau    
Name: Elie Chau    
Title: Authorized Signatory    





Signature Page to the Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------






Reverse Mortgage Solutions, Inc., as Seller


By:
/s/ Cheryl Collins    
Name: Cheryl Collins    
Title: Senior Vice President    

RMS REO CS, LLC, as CS REO Subsidiary
By:
/s/ Cheryl Collins    
Name: Cheryl Collins    
Title: Manager    

RMS REO BRC, LLC, as Barclays REO Subsidiary
By:
/s/ Cheryl Collins    
Name: Cheryl Collins    
Title: Manager    





Signature Page to the Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------






Barclays Bank PLC, as a Buyer and as a Committed Buyer
By:
/s/ Joseph O'Doherty    
Name: Joseph O'Doherty    
Title: Managing Director    





Signature Page to the Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------






SCHEDULE 1-A

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO TRANSACTION MORTGAGE LOANS
The Seller Parties makes the following representations and warranties to
Administrative Agent with respect to each Transaction Mortgage Loan that is at
all times subject to a Transaction hereunder and at all times while the Program
Agreements and any Transaction hereunder is in full force and effect. With
respect to those representations and warranties which are made to the best of a
Seller’s knowledge, if it is discovered by such Seller Party or Administrative
Agent that the substance of such representation and warranty is inaccurate,
notwithstanding such Seller Party’s lack of knowledge with respect to the
substance of such representation and warranty, such inaccuracy shall be deemed a
breach of the applicable representation and warranty for purposes of determining
Asset Value.
(a)Reserved.
(b)    No Outstanding Charges. All taxes, governmental assessments, insurance
premiums, water, sewer and municipal charges, leasehold payments or ground rents
which previously became due and owing have been paid, or an escrow of funds has
been established in an amount sufficient to pay for every such item which
remains unpaid and which has been assessed but is not yet due and payable. The
Seller has not advanced funds, or induced, solicited or knowingly received any
advance of funds by a party other than the Mortgagor, directly or indirectly,
for the payment of any amount required under the Transaction Mortgage Loan,
except for interest accruing from the date of the Mortgage Note or date of
disbursement of the proceeds of the Transaction Mortgage Loan, whichever is
earlier.
(c)    Original Terms Unmodified. The terms of the Mortgage Note and Mortgage
have not been impaired, waived, altered or modified in any respect, from the
date of origination; except by a written instrument which has been recorded, if
necessary to protect the interests of Buyers, and which original or (other than
with respect to the Mortgage Note) certified copy has been delivered to the
Custodian and the terms of which are reflected in the Custodial Asset Schedule.
The substance of any such waiver, alteration or modification has been approved
by the title insurer, to the extent required, and its terms are reflected on the
Custodial Asset Schedule. No Mortgagor in respect of the Transaction Mortgage
Loan has been released, in whole or in part, except in connection with an
assumption agreement approved by the title insurer, to the extent required by
such policy, and which assumption agreement is part of the Asset File delivered
to the Custodian and the terms of which are reflected in the Custodial Asset
Schedule.
(d)    No Defenses. The Transaction Mortgage Loan is not subject to any right of
rescission, set‑off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render either the
Mortgage Note or the Mortgage unenforceable, in whole or in part and no such
right of rescission, set‑off, counterclaim or defense has been asserted with
respect thereto, and no Mortgagor in respect of the Transaction Mortgage Loan
was a debtor in any state


Schedule 1-A-1
LEGAL02/37648106v16

--------------------------------------------------------------------------------





or federal bankruptcy or insolvency proceeding at the time the Transaction
Mortgage Loan was originated.
(e)    Hazard Insurance. The Mortgaged Property is insured by a fire and
extended perils insurance policy, issued by a Qualified Insurer, and such other
hazards as are customary in the area where the Mortgaged Property is located,
and to the extent required by Seller as of the date of origination consistent
with the Underwriting Guidelines, against earthquake and other risks insured
against by Persons operating like properties in the locality of the Mortgaged
Property, in an amount not less than the greatest of (i) 100% of the replacement
cost of all improvements to the Mortgaged Property, (ii) the outstanding
principal balance of the Transaction Mortgage Loan, or (iii) the amount
necessary to avoid the operation of any co‑insurance provisions with respect to
the Mortgaged Property, and consistent with the amount that would have been
required as of the date of origination in accordance with the Underwriting
Guidelines. If any portion of the Mortgaged Property is in an area identified by
any federal Governmental Authority as having special flood hazards, and flood
insurance is available, a flood insurance policy meeting the current guidelines
of the Federal Emergency Management Agency is in effect with a generally
acceptable insurance carrier, in an amount representing coverage not less than
the least of (1) the outstanding principal balance of the Transaction Mortgage
Loan (2) the full insurable value of the Mortgaged Property, and (3) the maximum
amount of insurance available under the National Flood Insurance Act of 1968, as
amended by the Flood Disaster Protection Act of 1973. All such insurance
policies (collectively, the “hazard insurance policy”) contain a standard
mortgagee clause naming Seller, its successors and assigns (including, without
limitation, subsequent owners of the Transaction Mortgage Loan), as mortgagee,
and may not be reduced, terminated or canceled without thirty (30) calendar
days’ prior written notice to the mortgagee. No such notice has been received by
any Seller Party. All premiums on such insurance policy have been paid. The
related Mortgage obligates the Mortgagor to maintain all such insurance and, at
such Mortgagor’s failure to do so, authorizes the mortgagee to maintain such
insurance at the Mortgagor’s cost and expense and to seek reimbursement therefor
from such Mortgagor. Where required by state law or regulation, the Mortgagor
has been given an opportunity to choose the carrier of the required hazard
insurance, provided the policy is not a “master” or “blanket” hazard insurance
policy covering a condominium, or any hazard insurance policy covering the
common facilities of a planned unit development. The hazard insurance policy is
the valid and binding obligation of the insurer and is in full force and effect.
Seller Party has not engaged in, and has no knowledge of the Mortgagor’s having
engaged in, any act or omission which would impair the coverage of any such
policy, the benefits of the endorsement provided for herein, or the validity and
binding effect of either including, without limitation, no unlawful fee,
commission, kickback or other unlawful compensation or value of any kind has
been or will be received, retained or realized by any attorney, firm or other
Person, and no such unlawful items have been received, retained or realized by
any Seller Party.
(f)    Environmental Compliance. There does not exist on the Mortgaged Property
any hazardous substances, hazardous wastes or solid wastes, as such terms are
defined in the Comprehensive Environmental Response Compensation and Liability
Act, the Resource Conservation and Recovery Act of 1976, or other applicable
federal, state or local environmental laws including, without limitation,
asbestos, in each case in excess of the permitted limits and allowances set
forth in such environmental laws to the extent such laws are applicable to the


Schedule 1-A-2
LEGAL02/37648106v16

--------------------------------------------------------------------------------





Mortgaged Property. There is no pending action or proceeding directly involving
the Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; there is no violation of any applicable environmental
law (including, without limitation, asbestos), rule or regulation with respect
to the Mortgaged Property; and nothing further remains to be done to satisfy in
full all requirements of each such law, rule or regulation constituting a
prerequisite to use and enjoyment of said property.
(g)    Compliance with Applicable Laws. Any and all requirements of any federal,
state or local law including, without limitation, usury, truth‑in‑lending, real
estate settlement procedures, consumer credit protection, equal credit
opportunity or disclosure laws applicable to the Transaction Mortgage Loan have
been complied with, in all material respects, the consummation of the
transactions contemplated hereby will not involve the violation of any such laws
or regulations, and Seller shall maintain or shall cause its agent to maintain
in its possession, available for the inspection of Administrative Agent, and
shall deliver to Administrative Agent, upon demand, evidence of compliance with
all such requirements.
(h)    No Satisfaction of Mortgage. The Mortgage has not been satisfied,
canceled, subordinated or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would effect any such release,
cancellation, subordination or rescission. Seller has not waived the performance
by the Mortgagor of any action, if the Mortgagor’s failure to perform such
action would cause the Transaction Mortgage Loan to be in default, nor has
Seller waived any default resulting from any action or inaction by the
Mortgagor.
(i)    Location and Type of Mortgaged Property. The Mortgaged Property is
located in an Acceptable State as identified in the Custodial Asset Schedule and
consists of a single parcel of real property with a detached or attached single
family residence erected thereon, or a two‑ to four‑family dwelling, or an
individual unit in a planned unit development or a de minimis planned unit
development; provided, however, that any condominium unit or planned unit
development shall conform with the applicable Fannie Mae and Freddie Mac
requirements regarding such dwellings or shall conform to underwriting
guidelines acceptable to Administrative Agent in its sole discretion and that no
residence or dwelling is a mobile home. No portion of the Mortgaged Property is
used for commercial purposes; provided, that, the Mortgaged Property may be a
mixed use property if such Mortgaged Property conforms to underwriting
guidelines acceptable to Administrative Agent in its sole discretion.
(j)    Valid First Lien. The Mortgage is a valid, subsisting, enforceable and
perfected with respect to each first lien Transaction Mortgage Loan, first
priority lien and first priority security interest on the real property included
in the Mortgaged Property, including all buildings on the Mortgaged Property and
all installations and mechanical, electrical, plumbing, heating and air
conditioning systems located in or annexed to such buildings, and all additions,
alterations and replacements made at any time with respect to the foregoing. The
lien of the Mortgage is subject only to:
a.    the lien of current real property taxes and assessments not yet due and
payable;


Schedule 1-A-3
LEGAL02/37648106v16

--------------------------------------------------------------------------------





b.    covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to prudent
mortgage lending institutions generally and specifically referred to in lender’s
title insurance policy delivered to the originator of the Transaction Mortgage
Loan and (a) referred to or otherwise considered in the appraisal made for the
originator of the Transaction Mortgage Loan or (b) which do not adversely affect
the Appraised Value of the Mortgaged Property set forth in such appraisal;
c.    other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property.
Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Transaction Mortgage Loan establishes and
creates a valid, subsisting and enforceable first lien and first priority
security interest on the property described therein and the applicable Seller
Party has full right to pledge and assign the same to Administrative Agent. The
Mortgaged Property was not, as of the date of origination of the Transaction
Mortgage Loan, subject to a mortgage, deed of trust, deed to secure debt or
other security instrument creating a lien subordinate to the lien of the
Mortgage.
(k)    Validity of Mortgage Documents. The Mortgage Note and the Mortgage and
any other agreement executed and delivered by a Mortgagor or guarantor, if
applicable, in connection with a Transaction Mortgage Loan are genuine, and each
is the legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms. All parties to the Mortgage Note, the Mortgage and
any other such related agreement had legal capacity to enter into the
Transaction Mortgage Loan and to execute and deliver the Mortgage Note, the
Mortgage and any such agreement, and the Mortgage Note, the Mortgage and any
other such related agreement have been duly and properly executed by such
related parties. To the best of Seller’s knowledge, no fraud, error, omission,
misrepresentation, negligence or similar occurrence with respect to a
Transaction Mortgage Loan has taken place on the part of any Person, including,
without limitation, the Mortgagor, any appraiser, any builder or developer, or
any other party involved in the origination of the Transaction Mortgage Loan.
Seller has reviewed all of the documents constituting the Asset File and has
made such inquiries as it deems necessary to make and confirm the accuracy of
the representations set forth herein. To the best of Seller’s knowledge, except
as disclosed to Administrative Agent in writing, all tax identifications and
property descriptions are legally sufficient; and tax segregation, where
required, has been completed.
(l)    Full Disbursement of Proceeds. Except as allowable under the FHA HECM
program, each Transaction Mortgage Loan has no future disbursement obligation,
and any and all requirements as to completion of any on‑site or off‑site
improvement and as to disbursements of any escrow funds therefor have been
complied with. All costs, fees and expenses incurred in making or closing the
Transaction Mortgage Loan and the recording of the Mortgage were paid, and the
Mortgagor is not entitled to any refund of any amounts paid or due under the
Mortgage Note or Mortgage. All broker fees have been properly assessed to the
Mortgagor and no claims will arise as to broker fees that are double charged and
for which the Mortgagor would be entitled to reimbursement.


Schedule 1-A-4
LEGAL02/37648106v16

--------------------------------------------------------------------------------





(m)    Ownership. The applicable Seller Party has full right to sell or pledge,
as applicable, the Transaction Mortgage Loan to Buyers free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest, and has full right and authority subject to no interest or
participation of, or agreement with, any other party, to sell or pledge, as
applicable, each Transaction Mortgage Loan pursuant to this Agreement and
following the sale or pledge, as applicable, of each Transaction Mortgage Loan,
Buyers will own or have received a pledge of, as applicable, such Transaction
Mortgage Loan free and clear of any encumbrance, equity, participation interest,
lien, pledge, charge, claim or security interest except any such security
interest created pursuant to the terms of this Agreement.
(n)    Doing Business. All parties which have had any interest in the
Transaction Mortgage Loan, whether as mortgagee, assignee, pledgee or otherwise,
are (or, during the period in which they held and disposed of such interest,
were) (i) in compliance, in all material respects, with any and all applicable
licensing requirements of the laws of the state wherein the Mortgaged Property
is located, and (ii) either (A) organized under the laws of such state, (B)
qualified to do business in such state, (C) a federal savings and loan
association, a savings bank or a national bank having a principal office in such
state, or (D) not doing business in such state.
(o)    Title Insurance. The Transaction Mortgage Loan is covered by either
(i) an attorney’s opinion of title and abstract of title, the form and substance
of which is acceptable to prudent mortgage lending institutions making mortgage
loans in the area wherein the Mortgaged Property is located or (ii) an American
Land Title Association (“ALTA”) lender’s title insurance policy or other
generally acceptable form of policy or insurance acceptable to Fannie Mae or
Freddie Mac and each such title insurance policy is issued by a title insurer
acceptable to Fannie Mae or Freddie Mac and qualified to do business in the
jurisdiction where the Mortgaged Property is located, insuring Seller, its
successors and assigns, as to the first priority lien of the Mortgage, as
applicable, in the original principal amount of the Transaction Mortgage Loan,
with respect to a Transaction Mortgage Loan (or to the extent a Mortgage Note
provides for negative amortization, the maximum amount of negative amortization
in accordance with the Mortgage), subject only to the exceptions contained in
clauses (a), (b) and (c) of paragraph (i) of this Schedule 1-A, and in the case
of adjustable rate Transaction Mortgage Loans, against any loss by reason of the
invalidity or unenforceability of the lien resulting from the provisions of the
Mortgage providing for adjustment to the Mortgage Interest Rate. Where required
by state law or regulation, the Mortgagor has been given the opportunity to
choose the carrier of the required mortgage title insurance. Additionally, such
lender’s title insurance policy affirmatively insures ingress and egress and
against encroachments by or upon the Mortgaged Property or any interest therein.
The title policy does not contain any special exceptions (other than the
standard exclusions) for zoning and uses and has been marked to delete the
standard survey exception or to replace the standard survey exception with a
specific survey reading. Seller, its successors and assigns, are the sole
insureds of such lender’s title insurance policy, and such lender’s title
insurance policy is valid and remains in full force and effect and will be in
force and effect upon the consummation of the transactions contemplated by this
Agreement. No claims have been made under such lender’s title insurance policy,
and no prior holder or servicer of the related Mortgage, including Seller, has
done, by act or omission, anything which would impair the coverage of such
lender’s title insurance policy, including without limitation, no unlawful fee,
commission, kickback or other unlawful compensation or value of any kind has
been or will be


Schedule 1-A-5
LEGAL02/37648106v16

--------------------------------------------------------------------------------





received, retained or realized by any attorney, firm or other Person, and no
such unlawful items have been received, retained or realized by Seller.
(p)    No Defaults. Except with respect to a Mortgage Loan that is a HECM
Buyout, there is no default, breach, violation or event of acceleration existing
under the Mortgage or the Mortgage Note and no event has occurred which, with
the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event of acceleration,
and neither Seller nor its predecessors have waived any default, breach,
violation or event of acceleration; and neither Seller nor any of its affiliates
nor any of their respective predecessors, have waived any default, breach,
violation or event which would permit acceleration, except with respect to a
Mortgage Loan that is a HECM Buyout.
(q)    No Mechanics’ Liens. There are no mechanics’ or similar liens or claims
which have been filed for work, labor or material (and no rights are outstanding
that under the law could give rise to such liens) affecting the Mortgaged
Property which are or may be liens prior to, or equal or coordinate with, the
lien of the Mortgage.
(r)    Location of Improvements; No Encroachments. All improvements which were
considered in determining the Appraised Value of the Mortgaged Property lie
wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property. No improvement located on or being part of the Mortgaged
Property is in violation, in any material respect, of any applicable zoning and
building law, ordinance or regulation. All seller and/or builder concessions
have been subtracted from the Appraised Value of the Mortgaged Property for
purposes of determining the LTV.
(s)    Origination; Payment Terms. The Transaction Mortgage Loan was originated
by or in conjunction with a mortgagee approved by the Secretary of Housing and
Urban Development pursuant to Sections 203 and 211 of the National Housing Act,
a savings and loan association, a savings bank, a commercial bank, credit union,
insurance company or similar banking institution which is supervised and
examined by a federal or state authority.
(t)    Customary Provisions. The Mortgage contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including, (i) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale, and (ii) otherwise by judicial
foreclosure. Upon default by a Mortgagor on a Transaction Mortgage Loan and
foreclosure on, or trustee’s sale of, the Mortgaged Property pursuant to the
proper procedures, the holder of the Transaction Mortgage Loan will be able to
deliver good and merchantable title to the Mortgaged Property. There is no
homestead or other exemption or other right available to the Mortgagor or any
other person, or restriction on the Seller or any other person, including
without limitation, any federal, state or local, law, ordinance, decree,
regulation, guidance, attorney general action, or other pronouncement, whether
temporary or permanent in nature, that would interfere with, restrict or delay,
either (y) the ability of the Seller, Administrative Agent, a Buyer or any
servicer or any successor servicer to sell the related Mortgaged Property at a
trustee's sale or otherwise, or (z) the ability of the Seller, Administrative
Agent, a Buyer or any servicer or any successor servicer to


Schedule 1-A-6
LEGAL02/37648106v16

--------------------------------------------------------------------------------





foreclose on the related Mortgage. The Mortgage Note and Mortgage are on forms
acceptable to Freddie Mac, Fannie Mae or FHA.
(u)    Occupancy of the Mortgaged Property. As of the Purchase Date the
Mortgaged Property is lawfully occupied under applicable law. To the best of
Seller’s knowledge, all inspections, licenses and certificates required to be
made or issued with respect to all occupied portions of the Mortgaged Property
and, with respect to the use and occupancy of the same, including but not
limited to certificates of occupancy and fire underwriting certificates, have
been made or obtained from the appropriate authorities. Seller has not received
notification from any Governmental Authority that the Mortgaged Property is in
material non‑compliance with such laws or regulations, is being used, operated
or occupied unlawfully or has failed to have or obtain such inspection, licenses
or certificates, as the case may be. Seller has not received notice of any
violation or failure to conform with any such law, ordinance, regulation,
standard, license or certificate. With respect to any Transaction Mortgage Loan
originated with an “owner‑occupied” Mortgaged Property, the Mortgagor
represented at the time of origination of the Transaction Mortgage Loan that the
Mortgagor would occupy the Mortgaged Property as the Mortgagor’s primary
residence.
(v)    No Additional Collateral. The Mortgage Note is not and has not been
secured by any collateral except the lien of the corresponding Mortgage and the
security interest of any applicable security agreement or chattel mortgage
referred to in clause (j) above.
(w)    Deeds of Trust. In the event the Mortgage constitutes a deed of trust, a
trustee, authorized and duly qualified under applicable law to serve as such,
has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by the Custodian or
Administrative Agent to the trustee under the deed of trust, except in
connection with a trustee’s sale after default by the Mortgagor.
(x)    Transfer of Transaction Mortgage Loans. Except with respect to
Transaction Mortgage Loans intended for purchase by GNMA and for Transaction
Mortgage Loans registered with MERS, the Assignment of Mortgage is in recordable
form and is acceptable for recording under the laws of the jurisdiction in which
the Mortgaged Property is located.
(y)    Due‑On‑Sale. Except with respect to Mortgage Loans intended for purchase
by GNMA, the Mortgage contains an enforceable provision for the acceleration of
the payment of the unpaid principal balance of the Transaction Mortgage Loan in
the event that the Mortgaged Property is sold or transferred without the prior
written consent of the mortgagee thereunder.
(z)    No Contingent Interests. The Transaction Mortgage Loan does not have a
shared appreciation or other contingent interest feature.
(aa)    Consolidation of Future Advances. Any future advances made to the
Mortgagor prior to the Purchase Date have been consolidated with the outstanding
principal amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien priority by a title insurance policy, an endorsement to the
policy insuring the mortgagee’s consolidated interest or by other title evidence
acceptable to Fannie


Schedule 1-A-7
LEGAL02/37648106v16

--------------------------------------------------------------------------------





Mae, Freddie Mac and FHA. The consolidated principal amount does not exceed the
original principal amount of the Transaction Mortgage Loan.
(bb)    No Condemnation Proceeding. There have not been any condemnation
proceedings with respect to the Mortgaged Property and Seller has no knowledge
of any such proceedings.
(cc)    Collection Practices; Escrow Deposits; Interest Rate Adjustments. The
origination and collection practices used by the originator, each servicer of
the Transaction Mortgage Loan and Seller with respect to the Transaction
Mortgage Loan have been in all material respects in compliance with Accepted
Servicing Practices, applicable laws and regulations, and have been in all
respects legal and proper. With respect to escrow deposits and Escrow Payments,
all such payments are in the possession of, or under the control of, Seller and
there exist no deficiencies in connection therewith for which customary
arrangements for repayment thereof have not been made. All Mortgage Interest
Rate adjustments have been made in material compliance with state and federal
law and the terms of the related Mortgage Note. Any interest required to be paid
pursuant to state, federal and local law has been properly paid and credited.
(dd)    Conversion to Fixed Interest Rate. Except as allowed by Fannie Mae or
Freddie Mac or otherwise as expressly approved in writing by Administrative
Agent, with respect to adjustable rate Transaction Mortgage Loans, the
Transaction Mortgage Loan is not convertible to a fixed interest rate
Transaction Mortgage Loan.
(ee)    Reserved.
(ff)    Servicemembers Civil Relief Act. The Mortgagor has not notified Seller,
and Seller has no knowledge, of any relief requested or allowed to the Mortgagor
under the Servicemembers Civil Relief Act.
(gg)    Appraisal. The Asset File contains an appraisal of the related Mortgaged
Property signed prior to the funding of the Transaction Mortgage Loan by a
qualified appraiser, duly appointed by Seller, who had no interest, direct or
indirect in the Mortgaged Property or in any loan made on the security thereof,
and whose compensation is not affected by the approval or disapproval of the
Transaction Mortgage Loan, and the appraisal and appraiser both satisfy the
requirements of Fannie Mae, Freddie Mac or FHA and Title XI of the Federal
Institutions Reform, Recovery, and Enforcement Act of 1989 as amended and the
regulations promulgated thereunder, all as in effect on the date the Transaction
Mortgage Loan was originated.
(hh)    Disclosure Materials. The Mortgagor has executed a statement to the
effect that the Mortgagor has received all disclosure materials required by
applicable law with respect to the making of adjustable rate mortgage loans, and
Seller maintains such statement in the Asset File.
(ii)    Construction or Rehabilitation of Mortgaged Property. No Transaction
Mortgage Loan was made in connection with the construction or rehabilitation of
a Mortgaged Property or facilitating the trade‑in or exchange of a Mortgaged
Property.


Schedule 1-A-8
LEGAL02/37648106v16

--------------------------------------------------------------------------------





(jj)    No Defense to Insurance Coverage. No action has been taken or failed to
be taken, no event has occurred and no state of facts exists or has existed on
or prior to the Purchase Date (whether or not known to Seller on or prior to
such date) which has resulted or will result in an exclusion from, denial of, or
defense to coverage under any private mortgage insurance (including, without
limitation, any exclusions, denials or defenses which would limit or reduce the
availability of the timely payment of the full amount of the loss otherwise due
thereunder to the insured) whether arising out of actions, representations,
errors, omissions, negligence, or fraud of Seller, the related Mortgagor or any
party involved in the application for such coverage, including the appraisal,
plans and specifications and other exhibits or documents submitted therewith to
the insurer under such insurance policy, or for any other reason under such
coverage, but not including the failure of such insurer to pay by reason of such
insurer’s breach of such insurance policy or such insurer’s financial inability
to pay.
(kk)    Reserved.
(ll)    No Equity Participation. No document relating to the Transaction
Mortgage Loan provides for any contingent or additional interest in the form of
participation in the cash flow of the Mortgaged Property or a sharing in the
appreciation of the value of the Mortgaged Property. The indebtedness evidenced
by the Mortgage Note is not convertible to an ownership interest in the
Mortgaged Property or the Mortgagor and Seller has not financed nor does it own
directly or indirectly, any equity of any form in the Mortgaged Property or the
Mortgagor.
(mm)    Proceeds of Transaction Mortgage Loan. The proceeds of the Transaction
Mortgage Loan have not been and shall not be used to satisfy, in whole or in
part, any debt owed or owing by the Mortgagor to Seller or any Affiliate or
correspondent of Seller, except in connection with a refinanced Transaction
Mortgage Loan; provided, however, no such refinanced Transaction Mortgage Loan
shall have been originated pursuant to a streamlined mortgage loan refinancing
program.
(nn)    Origination Date. (i) Other than with respect to a HECM Buyout and
Correspondent Mortgage Loans, the Purchase Date is no more than thirty (30)
calendar days following the origination date and (ii) with respect to
Correspondent Mortgage Loans, the Purchase Date is no more than one-hundred and
eighty (180) calendar days following the origination date, unless otherwise
agreed to by Administrative Agent.
(oo)    No Exception. The Custodian has not noted any material exceptions on a
Custodial Asset Schedule with respect to the Transaction Mortgage Loan which
would materially adversely affect the Transaction Mortgage Loan or
Administrative Agent’s or Buyers’ interest in the Transaction Mortgage Loan.
(pp)    Mortgage Submitted for Recordation. The Mortgage either has been or will
promptly be submitted for recordation in the appropriate governmental recording
office of the jurisdiction where the Mortgaged Property is located.


Schedule 1-A-9
LEGAL02/37648106v16

--------------------------------------------------------------------------------





(qq)    Documents Genuine. Such Transaction Mortgage Loan and all accompanying
collateral documents are complete and authentic and all signatures thereon are
genuine.
(rr)    Reserved.
(ss)    Other Encumbrances. To the best of Seller’s knowledge, any property
subject to any security interest given in connection with such Transaction
Mortgage Loan is not subject to any other encumbrances other than a stated first
mortgage, if applicable, and encumbrances which may be allowed under the
Underwriting Guidelines.
(tt)    Description. The information set forth in the Asset Schedule is true and
correct in all material respects.
(uu)    Located in U.S. No collateral (including, without limitation, the
related real property and the dwellings thereon and otherwise) relating to a
Transaction Mortgage Loan is located in any jurisdiction other than in one of
the fifty (50) states of the United States of America or the District of
Columbia or the commonwealth of Puerto Rico.
(vv)    Underwriting Guidelines. Each Transaction Mortgage Loan has been
originated in accordance with the Underwriting Guidelines (including all
supplements or amendments thereto) previously provided to Administrative Agent.
(ww)    Reserved.
(xx)    Committed Mortgage Loans. Other than any HECM Buyout, each Committed
Mortgage Loan is covered by a Take‑out Commitment, does not exceed the
availability under such Take‑out Commitment (taking into consideration mortgage
loans which have been purchased by the respective Take‑out Investor under the
Take‑out Commitment and mortgage loan which Seller has identified to
Administrative Agent as covered by such Take‑out Commitment) and conforms to the
requirements and the specifications set forth in such Take‑out Commitment and
the related regulations, rules, requirements and/or handbooks of the applicable
Take‑out Investor and is eligible for sale to and insurance or guaranty by,
respectively the applicable Take‑out Investor and applicable insurer. Each
Take‑out Commitment is a legal, valid and binding obligation of Seller
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).
(yy)    Submission of Claims. All claims submitted to HUD for FHA Insurance for
any Transaction Mortgage Loan have been submitted via the Home Equity Reverse
Mortgage Information Technology (HERMIT) servicing system in accordance with the
GNMA Guide (or via any other method specified in the GNMA Guide).
(zz)    Tax Service. The Transaction Mortgage Loan is covered by a life of loan,
transferrable real estate tax service contract that may be assigned to
Administrative Agent or Buyers.


Schedule 1-A-10
LEGAL02/37648106v16

--------------------------------------------------------------------------------





([[)    Predatory Lending Regulations; High Cost Loans. No Transaction Mortgage
Loan (i) is classified as High Cost Mortgage Loans (ii) is subject to any law,
regulation or rule that (A) imposes liability on a mortgagee or a lender to a
mortgagee for upkeep to a Mortgaged Property prior to completion of foreclosure
thereon, or (B) imposes liability on a lender to a mortgagee for acts or
omissions of the mortgagee or otherwise defines a mortgagee in a manner that
would include a lender to a mortgagee.
(aaa)    Reserved.
(bbb)    Reserved.
(ccc)    FHA Mortgage Insurance. With respect to the FHA Loans, the FHA Mortgage
Insurance Contract is or eligible to be in full force and effect and there
exists no impairment to full recovery without indemnity to HUD or the FHA under
FHA Mortgage Insurance. All necessary steps have been taken to keep such
guaranty or insurance valid, binding and enforceable and each of such is the
binding, valid and enforceable obligation of the FHA, to the full extent
thereof, without surcharge, set‑off or defense. Each FHA Loan was originated in
accordance with the criteria of an Agency for purchase of such Transaction
Mortgage Loans.
(ddd)    Reserved.
(eee)    Reserved.
(fff)    Reserved.
(ggg)    TRID Compliance. With respect to each Transaction Mortgage Loan where
the Mortgagor’s loan application for the Transaction Mortgage Loan was taken on
or after October 3, 2015, such Transaction Mortgage Loan was originated in
compliance with the TILA-RESPA Integrated Disclosure Rule, if applicable.




Schedule 1-A-11
LEGAL02/37648106v16

--------------------------------------------------------------------------------






SCHEDULE 1-B


REPRESENTATIONS AND WARRANTIES
WITH RESPECT TO REO SUBSIDIARY INTERESTS


The Seller Parties makes the following representations and warranties to
Administrative Agent with respect to the REO Subsidiary Interests that are at
all times subject to a Transaction hereunder and at all times while the Program
Agreements and any Transaction hereunder is in full force and effect. With
respect to those representations and warranties which are made to the best of a
Seller’s knowledge, if it is discovered by such Seller Party or Administrative
Agent that the substance of such representation and warranty is inaccurate,
notwithstanding such Seller Party’s lack of knowledge with respect to the
substance of such representation and warranty, such inaccuracy shall be deemed a
breach of the applicable representation and warranty for purposes of determining
Asset Value.
(a)Ownership. The REO Subsidiary Interests constitute all the issued and
outstanding beneficial interests of all classes of the Capital Stock of such REO
Subsidiary and are certificated.
(b)    Compliance with Law. Each REO Subsidiary Interest complies in all
respects with, or is exempt from, all applicable requirements of federal, state
or local law relating to such REO Subsidiary Interest.
(c)    Good Title. Immediately prior to the sale, transfer and assignment to
Administrative Agent thereof, Seller has good title to, and is the sole owner
and holder of the REO Subsidiary Interests, and Seller is transferring such REO
Subsidiary Interests free and clear of any and all liens, pledges, encumbrances,
charges, security interests or any other ownership interests of any nature
encumbering such REO Subsidiary Interests.
(d)    No Fraud. No fraudulent acts were committed by Seller or any of their
respective Affiliates in connection with the issuance of such REO Subsidiary
Interests.
(e)    No Defaults. No (i) monetary default, breach or violation exists with
respect to any agreement or other document governing or pertaining to the REO
Subsidiary Interests, or (ii) event which, with the passage of time or with
notice and the expiration of any grace or cure period, would constitute a
default, breach or violation of the REO Subsidiary Interests.
(f)    No Modifications. Seller is not a party to any document, instrument or
agreement, and there is no document, that by its terms modifies or affects the
rights and obligations of any holder of the REO Subsidiary Interests and Seller
has not consented to any material change or waiver to any term or provision of
any such document, instrument or agreement and no such change or waiver exists.
(g)    Power and Authority. Seller has full right, power and authority to sell
and assign the REO Subsidiary Interests and the REO Subsidiary Interests have
not been cancelled, satisfied


Schedule 1-B-1
LEGAL02/37648106v16

--------------------------------------------------------------------------------





or rescinded in whole or part nor has any instrument been executed that would
effect a cancellation, satisfaction or rescission thereof.
(h)    Consents and Approvals. Other than consents and approvals obtained as of
the related Purchase Date or those already granted in the documents governing
the REO Subsidiary Interests, no consent or approval by any Person is required
in connection with Seller’s sale and/or Administrative Agent’s acquisition of
the REO Subsidiary Interests, for Administrative Agent’s exercise of any rights
or remedies in respect of the REO Subsidiary Interests or for Administrative
Agent’s sale, pledge or other disposition of the REO Subsidiary Interests. No
third party holds any “right of first refusal”, “right of first negotiation”,
“right of first offer”, purchase option, or other similar rights of any kind,
and no other impediment exists to any such transfer or exercise of rights or
remedies with respect to the REO Subsidiary Interests.
(i)    No Governmental Approvals. No consent, approval, authorization or order
of, or registration or filing with, or notice to, any court or governmental
agency or body having jurisdiction or regulatory authority over Seller is
required for any transfer or assignment by the holder of the REO Subsidiary
Interests to the Administrative Agent.
(j)    Original Certificate. Seller has delivered to Administrative Agent the
original Certificate or other similar indicia of ownership of the REO Subsidiary
Interests, however denominated, re-registered in Administrative Agent’s name.
(k)    No Litigation. Seller has not received written notice of any outstanding
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind for which the holder of the REO
Subsidiary Interests is or may become obligated.
(l)    Duly and Validly Issued. The Certificate has been duly and validly issued
in the name of Administrative Agent.
(m)    No Notices. Seller has not received written notice of any outstanding
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind for which the holder of the REO
Subsidiary Interests is or may become obligated.
(n)    REO Subsidiary Interests as Securities. The REO Subsidiary Interests
(a) constitute “securities” as defined in Section 8-102 of the Uniform
Commercial Code (b) are not dealt in or traded on securities exchanges or in
securities markets, (c) do not constitute investment company securities (within
the meaning of Section 8-103(c) of the Uniform Commercial Code) and (d) are not
held in a securities account (within the meaning of Section 8-103(c) of the
Uniform Commercial Code).
(o)    No Distributions. There are (x) no outstanding rights, options, warrants
or agreements for a purchase, sale or issuance, in connection with the REO
Subsidiary Interests, (y) no agreements on the part of Seller to issue, sell or
distribute the REO Subsidiary Interests (except as contemplated or permitted by
this Agreement), and (z) no obligations on the part of Seller (contingent or
otherwise) to purchase, repurchase, redeem or otherwise acquire any securities
or any interest therein (other than from Administrative Agent or as contemplated
by this Agreement)


Schedule 1-B-2
LEGAL02/37648106v16

--------------------------------------------------------------------------------





or to pay any dividend or make any distribution in respect of the REO Subsidiary
Interests (other than to Administrative Agent or as contemplated by this
Agreement until the repurchase of the REO Subsidiary Interests).
(p)    Conveyance; First Priority Lien. Upon delivery to the Administrative
Agent of the Certificate (and assuming the continuing possession by the
Administrative Agent of such Certificate in accordance with the requirements of
applicable law) and the filing of a financing statement covering the REO
Subsidiary Interests, as applicable, in the appropriate jurisdictions and naming
the Seller as debtor and the Administrative Agent as secured party, Seller has
conveyed and transferred to Administrative Agent all of its right, title and
interest to the REO Subsidiary Interests, including taking all steps as may be
necessary in connection with the endorsement, transfer of power, delivery and
pledge of all REO Subsidiary Interests as “securities” (as defined in Section
8-102 of the Uniform Commercial Code) to Administrative Agent. The Lien granted
hereunder is a first priority Lien on the REO Subsidiary Interests.
(q)    No Waiver. Seller has not waived or agreed to any waiver under, or agreed
to any amendment or other modification of an REO Subsidiary Agreement except as
agreed to by Administrative Agent in writing.
(r)    Status of REO Subsidiary. Since the date of its formation until the date
of this Agreement, no REO Subsidiary has either been engaged in any business or
activity or owned assets other than the assets made subject to Transactions
hereunder and related Repurchase Assets.
(s)    Margin Regulations. The use of all funds acquired by Seller under this
Agreement will not conflict with or contravene any of Regulations D, T, U or X
promulgated by the Board of Governors of the Federal Reserve System as the same
may from time to time be amended, supplemented or otherwise modified.








Schedule 1-B-3
LEGAL02/37648106v16

--------------------------------------------------------------------------------






SCHEDULE 1-C
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO REO PROPERTY
    
The Seller makes the following representations and warranties to the
Administrative Agent, with respect to the REO Property owned or deemed owned by
an REO Subsidiary, that as of the Conversion Date for the contribution of REO
Property by an REO Subsidiary and as of the date of this Agreement and any
Transaction hereunder relating to the REO Subsidiary Interests is outstanding
and on each day while the Program Agreements and any Transaction hereunder is in
full force and effect.
(a)Asset File. (i) The related Deed in the name of an REO Subsidiary shall have
been submitted for recording within fifteen (15) Business Days of the related
Mortgage Loan having been converted to REO Property, (ii) a copy of the recorded
Deed shall be delivered to the applicable Custodian within one hundred and
eighty (180) calendar days of such REO Property being acquired by an REO
Subsidiary, and (iii) all other documents required to be delivered as part of
the Asset File shall be delivered to the applicable Custodian within fifteen
(15) Business Days of such REO Property being acquired by an REO Subsidiary or
held by an attorney in connection with a foreclosure pursuant to a Bailee
Letter.
(b)Ownership. Each REO Subsidiary is the sole owner and holder of the REO
Property and the Servicing Rights related thereto. No REO Subsidiary has
assigned or pledged the REO Property and the related Servicing Rights except as
contemplated in the Agreement, and, except as otherwise disclosed to
Administrative Agent in writing, the REO Property is free and clear of any lien
or encumbrance other than (A) liens for real estate taxes not yet due and
payable, (B) covenants, conditions and restrictions, rights of way, easements
and other matters of public record as of the date of recording of the related
security instrument, such exceptions appearing of record being acceptable to
mortgage lending institutions generally, and (C) other matters to which like
properties are commonly subject which do not, individually or in the aggregate,
materially interfere with the use, enjoyment or marketability of the REO
Property.
(c)Title. Each Deed is genuine, constitutes the legal, valid and binding
conveyance of the REO Property in fee simple to an REO Subsidiary or its
designee.
(d)REO Property as Described. The information set forth in the related Asset
Schedule and all other information or data furnished by, or on behalf of, Seller
to Administrative Agent is true and correct in all material respects as of the
date or dates on which such information is furnished.
(e)Taxes and Assessments. Except as otherwise disclosed to Administrative Agent
in writing, there are no property taxes, governmental charges, levies or
governmental assessments with respect to any REO Property that are delinquent by
more than ninety (90) days; provided, however, that a disclosure of outstanding
charges provided


Schedule 1-C-1
LEGAL02/37648106v16

--------------------------------------------------------------------------------





to Administrative Agent may include the total amount without specifying the
related categories of outstanding charges.
(f)No Litigation. Other than any customary claim or counterclaim arising out of
any eviction, foreclosure or collection proceeding relating to any REO Property
or as otherwise disclosed in writing to Administrative Agent, there is no
litigation, proceeding or governmental investigation pending, or any order,
injunction or decree outstanding, existing or relating to Seller, any REO
Subsidiary or any of their Subsidiaries with respect to the REO Property that
would materially and adversely affect the value of the REO Property.
(g)Existing Insurance. All improvements upon each REO Property are insured by a
borrower or blanket hazard insurance policy in an amount at least equal to the
lesser of (1) 100% of the maximum insurable value of such improvements; (2) the
replacement value of such improvements; and (3) the amount of the BPO valuation.
Each such insurance policy contains a standard mortgagee clause naming an REO
Subsidiary or Servicer, its successors and assigns as loss payee or named
insured, as applicable. If such REO Property at the time of origination of the
related mortgage loan was in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards (and such
flood insurance has been made available) a flood insurance policy meeting the
requirements of the current guidelines of the Federal Insurance Administration
is in effect with respect to such REO Property unless such REO Property is no
longer so identified.
(h)No Mechanics’ Liens. Except as otherwise disclosed to Administrative Agent in
writing, there are no mechanics’ or similar liens or claims which have been
filed for work, labor or material (and no rights are outstanding that under the
law could give rise to such liens) affecting the REO Property which are or may
be liens prior to, or equal or coordinate with, the lien of the Mortgage.
(i)No Damage. Except as otherwise disclosed to Administrative Agent in writing,
the REO Property is undamaged by water, fire, earthquake, earth movement other
than earthquake, windstorm, flood, tornado, defective construction materials or
work, or similar casualty which would cause such REO Property to become
uninhabitable.
(j)No Condemnation. Except as otherwise disclosed to Administrative Agent in
writing, there is no proceeding pending, or to Seller’s knowledge, threatened,
for the total or partial condemnation of the REO Property.
(k)No Hazardous Materials. To Seller’s knowledge, there is no condition
affecting any REO Property (x) relating to lead paint, radon, asbestos or other
hazardous materials, (y) requiring remediation of any condition or (z) relating
to a claim which could impose liability upon, diminish rights of or otherwise
adversely affect Administrative Agent.
(l)Location and Type of REO Property. Unless otherwise agreed in writing by
Administrative Agent, each REO Property is located in the U.S. or a territory of
the U.S. and consists of a one- to four-unit residential property, which may
include, but is


Schedule 1-C-2
LEGAL02/37648106v16

--------------------------------------------------------------------------------





not limited to, a single-family dwelling, townhouse, condominium unit, or unit
in a planned unit development.
(m)No Fraudulent Acts. No fraudulent acts were committed by Seller or any REO
Subsidiary in connection with the acquisition of such REO Property.
(n)Acquisition of REO Property. With respect to each such REO Property, (i) such
REO Property is a Mortgaged Property acquired by an REO Subsidiary through
foreclosure or by deed in lieu of foreclosure or otherwise, which was, prior to
such foreclosure or deed in lieu of foreclosure, subject to the lien of a
Mortgage Loan, and (ii) with respect to each such REO Property, upon the
consummation of the related Transaction, the applicable Custodian shall have
received the related Asset File and such Asset File shall not have been released
from the possession of the applicable Custodian for longer than the time periods
permitted under the Custodial Agreement.
(o)No Occupants. Except as otherwise disclosed in writing to Administrative
Agent, no tenant or other party has any right to occupy or is currently
occupying any REO Property. Other than with respect to an REO Property as to
which the redemption period has not yet expired or the eviction process has not
yet been completed, no holdover borrower has any right to occupy or is currently
occupying any REO Property.
(p)Title Policy. From and after the date that is one (1) Business Day following
the conversion of a Mortgage Loan to an REO Property, the REO Property is
insured by either an American Land Title Association (“ALTA”) title insurance
policy or other generally acceptable form of policy of title insurance
acceptable to prudent mortgage lending institutions in the area where the
related REO Property is located, issued by a title insurer acceptable to prudent
mortgage lenders. With respect to each REO Property, the related REO Subsidiary
is the sole insured of such policy, and such policy is in full force and effect
and will be in full force and effect and inure to the benefit of Seller and its
successors. To the Seller's knowledge, no claims have been made under such
policy and no prior holder of the REO Property, including the related REO
Subsidiary, has done by act or omission, anything that would impair the coverage
of such policy.
(q)FHA/VA Insurance. Each REO Property (i) is covered by FHA Mortgage Insurance
and there exists no impairment to full recovery without indemnity to HUD or the
FHA under the FHA Mortgage Insurance, or (ii) is guaranteed, or eligible to be
guaranteed by a VA Loan Guaranty Agreement, under the VA Regulations and there
exists no impairment to full recovery without indemnity to the VA under the VA
Loan Guaranty Agreement.






Schedule 1-C-3
LEGAL02/37648106v16

--------------------------------------------------------------------------------






SCHEDULE 1-D


REPRESENTATIONS AND WARRANTIES
WITH RESPECT TO GNMA HMBS


The Seller Parties makes the following representations and warranties to
Administrative Agent with respect to the GNMA HMBS that are at all times subject
to a Transaction hereunder and at all times while the Program Agreements and any
Transaction hereunder is in full force and effect. With respect to those
representations and warranties which are made to the best of a Seller’s
knowledge, if it is discovered by such Seller Party or Administrative Agent that
the substance of such representation and warranty is inaccurate, notwithstanding
such Seller Party’s lack of knowledge with respect to the substance of such
representation and warranty, such inaccuracy shall be deemed a breach of the
applicable representation and warranty for purposes of determining Asset Value.
(a)    Compliance with Law. Each GNMA HMBS complies in all respects with, or is
exempt from, all applicable requirements of federal, state or local law relating
to such GNMA HMBS.
(b)    Good Title. Immediately prior to the sale, transfer and assignment to
Administrative Agent thereof, Seller has good title to, and is the sole owner
and holder of the GNMA HMBS, and Seller is transferring such GNMA HMBS free and
clear of any and all liens, pledges, encumbrances, charges, security interests
or any other ownership interests of any nature encumbering such GNMA HMBS.
(c)    No Defaults. No (i) monetary default, breach or violation exists with
respect to any agreement or other document governing or pertaining to the GNMA
HMBS, or (ii) event which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach or
violation of the GNMA HMBS.
(d)    No Modifications. Seller is not a party to any document, instrument or
agreement, and there is no document, that by its terms modifies or affects the
rights and obligations of any holder of the GNMA HMBS and Seller has not
consented to any material change or waiver to any term or provision of any such
document, instrument or agreement and no such change or waiver exists.
(e)    CUSIP. Seller has delivered to Administrative Agent the CUSIP or other
similar indicia of ownership of the GNMA HMBS, however denominated, deposited
into Administrative Agent’s designated account.
(f)    Conveyance; First Priority Lien. Upon deposit of the CUSIP to the
Administrative Agent’s designated account (and assuming the continuing
possession by the Administrative Agent of CUSIP in accordance with the
requirements of applicable law) and the filing of a financing statement covering
the GNMA HMBS, as applicable, in the appropriate jurisdictions and naming the
Seller as debtor and the Administrative Agent as secured party, Seller has
conveyed and transferred to Administrative Agent all of its right,


Schedule 1-D-1
LEGAL02/37648106v16

--------------------------------------------------------------------------------





title and interest to the GNMA HMBS, including taking all steps as may be
necessary in connection with the endorsement, transfer of power, delivery and
pledge of all GNMA HMBS as “securities” (as defined in Section 8-102 of the
Uniform Commercial Code) to Administrative Agent. The Lien granted hereunder is
a first priority Lien on the GNMA HMBS.
(g)    Margin Regulations. The use of all funds acquired by Seller under this
Agreement will not conflict with or contravene any of Regulations D, T, U or X
promulgated by the Board of Governors of the Federal Reserve System as the same
may from time to time be amended, supplemented or otherwise modified.




Schedule 1-D-2
LEGAL02/37648106v16

--------------------------------------------------------------------------------






SCHEDULE 2

AUTHORIZED REPRESENTATIVES
SELLER AND REO SUBSIDIARY AUTHORIZATIONS
Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Seller and any REO Subsidiary under this Agreement:
Authorized Representatives for execution of Program Agreements and amendments
Name
Title
Signature
Jeffrey Baker
President
/s/ Jeffrey Baker
Cheryl A. Collins
Senior Vice President
/s/ Cheryl Collins







Authorized Representatives for execution of Transaction Requests and day-to-day
operational functions
Name
Title
Signature
Jeffrey Baker
President
/s/ Jeffrey Baker


Andrew G. Dokos
Vice President
 
Robbye Johnson
Vice President
 



A-1 to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT AND CS BUYER AUTHORIZATIONS
Any of the persons whose signatures and titles appear below, including any other
authorized officers, are authorized, acting singly, to act for Administrative
Agent and/or CS Buyers under this Agreement:
Name
Title
Signature
Margaret Dellafera
Vice President
/s/ Margaret Dellafera
Elie Chau
Vice President
/s/ Elie Chau
Deirdre Harrington
Vice President
 
Robert Durden
Vice President
 
Ron Tarantino
Vice President
 
Michael Marra
Vice President
 





A-2 to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------






BARCLAYS AUTHORIZATIONS


Any of the persons whose signatures and titles appear below, including any other
authorized officers, are authorized, acting singly, to act for Barclays and
Barclays REO Subsidiary under this Agreement:
Name
Title
Signature
Joseph O'Doherty
Managing Director
/s/ Joseph O'Doherty





A-3 to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------








EXHIBIT A
RESERVED.






A-3 to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------








EXHIBIT B
FORM OF TRADE ASSIGNMENT


[NAME] (“Take-out Investor”)
[Address]
[Address]
Attention: [__]
[DATE]
Ladies and Gentlemen:


Attached hereto is a correct and complete copy of your confirmation of
commitment (the “Commitment”) for the following security (the “Security”):


Trade Date:         [__]
Settlement Date:     [__]
Security Description:    [__]
Coupon:        [__]
Price:            [__]
Par Amount:        [__]
Pool Number:        [__]


The undersigned customer (the “Customer”) has assigned the Security to Credit
Suisse First Boston Mortgage Capital LLC (“Credit Suisse”) as security for
Customer’s Obligations under the Second Amended and Restated Master Repurchase
Agreement, as amended (the “Agreement”), by and among Customer, Credit Suisse
and [________].


This is to confirm that (i) Take-out Investor’s obligation to purchase the
Security on the above terms in accordance with the Commitment is in full force
and effect, (ii) Take-out Investor will accept delivery of the Security directly
from Credit Suisse, (iii) Take-out Investor will pay Credit Suisse for the
Security, (iv) Customer unconditionally guarantees payment to Credit Suisse of
all sums due under the Commitment, (v) Credit Suisse shall deliver the Security
to Take-out Investor on the above terms and in accordance with the Commitment.
Payment will be made “delivery versus payment” to Take-out Investor in
immediately available funds. Capitalized terms used, but not otherwise defined
herein, shall have the respective meanings assigned to such terms in the
Agreement.




B-1
LEGAL02/37648106v16

--------------------------------------------------------------------------------





Very truly yours,


[CUSTOMER]


By:               
 
Name:                
 
Title:             
Agreed to, confirmed and accepted:


[TAKEOUT INVESTOR]


By:               
 
Name:               
 
Title:               









B-2
LEGAL02/37648106v16

--------------------------------------------------------------------------------






EXHIBIT C
RESERVED






C-1
LEGAL02/37648106v16

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF SELLER PARTY POWER OF ATTORNEY
KNOW ALL MEN BY THESE PRESENTS, that [Reverse Mortgage Solutions, Inc.] [RMS REO
CS, LLC] [RMS REO BRC, LLC] (“Seller Party”) hereby irrevocably constitutes and
appoints Credit Suisse First Boston Mortgage Capital LLC (“Administrative
Agent”) and any officer or agent thereof, with full power of substitution, as
its true and lawful attorney‑in‑fact with full irrevocable power and authority
in the place and stead of Seller Party and in the name of Seller Party or in its
own name, from time to time in Administrative Agent’s discretion:
(a)in the name of Seller Party, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any assets
purchased by Administrative Agent on behalf of certain Buyers and/or Repledgees
under the Second Amended and Restated Master Repurchase Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Agreement”)
dated November 30, 2017 (the “Assets”) and to file any claim or to take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by Administrative Agent for the purpose of collecting any and all
such moneys due with respect to any other assets whenever payable;
(b)    to pay or discharge taxes and liens levied or placed on or threatened
against the Assets;
(c)    (i) to direct any party liable for any payment under any Assets to make
payment of any and all moneys due or to become due thereunder directly to
Administrative Agent or as Administrative Agent shall direct; (ii) to ask or
demand for, collect, receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Assets; (iii) to sign and endorse any invoices, assignments,
verifications, notices and other documents in connection with any Assets; (iv)
to commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to collect the Assets or any proceeds
thereof and to enforce any other right in respect of any Assets; (v) to defend
any suit, action or proceeding brought against Seller Party with respect to any
Assets; (vi) to settle, compromise or adjust any suit, action or proceeding
described in clause (v) above and, in connection therewith, to give such
discharges or releases as Administrative Agent may deem appropriate; (vii) to
cause the mortgagee of record to be changed to Administrative Agent on the FHA
or VA system, as applicable; and (viii) generally, to sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any Assets as fully
and completely as though Administrative Agent were the absolute owner thereof
for all purposes, and to do, at Administrative Agent’s option and Seller Party’s
expense, at any time, and from time to time, all acts and things which
Administrative Agent deems necessary to protect, preserve or realize upon the
Assets and Administrative Agent’s Liens thereon and to effect the intent of this
Agreement, all as fully and effectively as Seller Party might do;
(d)    for the purpose of carrying out the transfer of servicing with respect to
the Assets from Seller Party to a successor servicer appointed by Administrative
Agent in its sole discretion and to take any and all appropriate action and to
execute any and all documents and


D-1
LEGAL02/37648106v16

--------------------------------------------------------------------------------





instruments which may be necessary or desirable to accomplish such transfer of
servicing, and, without limiting the generality of the foregoing, Seller Party
hereby gives Administrative Agent the power and right, on behalf of Seller
Party, without assent by Seller Party, to, in the name of Seller Party or its
own name, or otherwise, prepare and send or cause to be sent “good‑bye” letters
to all mortgagors under the Assets, transferring the servicing of the Assets to
a successor servicer appointed by Administrative Agent in its sole discretion;
and
(e)    for the purpose of delivering any notices of sale to mortgagors or other
third parties, including without limitation, those required by law.
Seller Party hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.
Seller Party also authorizes Administrative Agent, from time to time, to
execute, in connection with any sale, any endorsements, assignments or other
instruments of conveyance or transfer with respect to the Assets.
The powers conferred on Administrative Agent hereunder are solely to protect
Administrative Agent’s interests in the Assets and shall not impose any duty
upon it to exercise any such powers. Administrative Agent shall be accountable
only for amounts that it actually receives as a result of the exercise of such
powers, and neither it nor any of its officers, directors, employees or agents
shall be responsible to Seller Party for any act or failure to act hereunder,
except for its or their own gross negligence or willful misconduct.
TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER PARTY HEREBY AGREES THAT ANY
THIRD PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY
ACT HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS
TO SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH
REVOCATION OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND
ADMINISTRATIVE AGENT ON ITS OWN BEHALF AND ON BEHALF OF ADMINISTRATIVE AGENT’S
ASSIGNS, HEREBY AGREES TO INDEMNIFY AND HOLD HARMLESS ANY SUCH THIRD PARTY FROM
AND AGAINST ANY AND ALL CLAIMS THAT MAY ARISE AGAINST SUCH THIRD PARTY BY REASON
OF SUCH THIRD PARTY HAVING RELIED ON THE PROVISIONS OF THIS INSTRUMENT.
[REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURES FOLLOW.]




D-2
LEGAL02/37648106v16

--------------------------------------------------------------------------------






IN WITNESS WHEREOF Seller Party has caused this Power of Attorney to be executed
and Seller Party’s seal to be affixed this ______ day of ____________, 201__.


[REVERSE MORTGAGE SOLUTIONS, INC.]


By:
    
Name:
Title:

[RMS REO CS, LLC] [RMS REO BRC, LLC]
By:
    
Name:
Title:



                        


Signature Page to Seller Party Power of Attorney
LEGAL02/37648106v16

--------------------------------------------------------------------------------






On the ______ day of ____________, 201__ before me, a Notary Public in and for
said State, personally appeared ________________________________, known to me to
be _____________________________________ of [Reverse Mortgage Solutions, Inc.]
[RMS REO CS, LLC] [RMS REO BRC, LLC], the institution that executed the within
instrument and also known to me to be the person who executed it on behalf of
said corporation, and acknowledged to me that such corporation executed the
within instrument.
STATE OF
)
 
 
)
ss.:
COUNTY OF
)
 

IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.
_____________________________
Notary Public
My Commission expires ________________________________






Signature Page to Seller Party Power of Attorney
LEGAL02/37648106v16

--------------------------------------------------------------------------------






EXHIBIT E
RESERVED






E-1
LEGAL02/37648106v16

--------------------------------------------------------------------------------






EXHIBIT F
RESERVED




F-1
LEGAL02/37648106v16

--------------------------------------------------------------------------------






EXHIBIT G
SELLER’S AND REO SUBSIDIARIES’ TAX IDENTIFICATION NUMBER




Seller Tax ID: 77-0672274


CS REO Subsidiary: 81-1530433


Barclays REO Subsidiary: 13-3950486




    
    


G-1
LEGAL02/37648106v16

--------------------------------------------------------------------------------






EXHIBIT H
RESERVED






J-1
LEGAL02/37648106v16

--------------------------------------------------------------------------------






EXHIBIT I
RESERVED




J-1
LEGAL02/37648106v16

--------------------------------------------------------------------------------






EXHIBIT J
FORM OF SERVICER NOTICE
[Date]
[________________], as Servicer
[ADDRESS]
Attention: ___________
Re:
Second Amended and Restated Master Repurchase Agreement, dated as of November
30, 2017 (the “Repurchase Agreement”), by and among Reverse Mortgage Solutions,
Inc. (the “Seller”), RMS REO CS, LLC and RMS REO BRC, LLC (collectively, the
“REO Subsidiaries” and together with Seller, the “Seller Parties”) and Credit
Suisse First Boston Mortgage Capital LLC (the “Administrative Agent”) on behalf
of Buyers and/or certain Repledgees, as applicable, Credit Suisse AG, a company
incorporated in Switzerland, acting through its Cayman Islands Branch, Alpine
Securitization LTD and Barclays Bank PLC (“Buyers”).

Ladies and Gentlemen:
[_____________] (the “Servicer”) is servicing certain mortgage loans and REO
properties for Seller Parties pursuant to that certain Servicing Agreement
between the Servicer and Seller Parties (the “Servicing Agreement”). Pursuant to
the Repurchase Agreement among Administrative Agent, Buyers and the Seller
Parties, the Servicer is hereby notified that Seller Parties have pledged to
Administrative Agent for the benefit of Buyers certain mortgage loans which are
serviced by Servicer which are subject to a security interest in favor of
Administrative Agent.
Section 1.    Defined Terms.
(a)    As used herein, the following terms have the following meanings (all
terms defined in this Section 1 or in other provisions of this Servicer Notice
in the singular to have the same meanings when used in the plural and vice
versa):
“Accepted Servicing Practices” means, with respect to any Mortgage Loan or REO
Property, those mortgage servicing practices or property management practices,
as applicable, of prudent mortgage lending institutions (including as set forth
in the GNMA Guide, the FHA Regulations and the VA Regulations) which service
mortgage loans and manage real estate properties, as applicable, of the same
type as such Mortgage Loan or REO Property in the jurisdiction where the related
Mortgaged Property is located, and which are in accordance with the applicable
Agency servicing practices and procedures for mortgage-backed security pool
mortgages as set forth in the applicable Agency guides, including future
updates.
“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
as such term is defined in the Bankruptcy Code.


J-1
LEGAL02/37648106v16

--------------------------------------------------------------------------------





“Agency” means Freddie Mac, Fannie Mae or GNMA, as applicable.
“Business Day” means any day other than (A) a Saturday or Sunday and (B) a
public or bank holiday in New York City or the State of California or Texas.
“Custodian” has the meaning assigned to such term in the Repurchase Agreement.
“FHA” means the Federal Housing Administration, an agency within HUD, or any
successor thereto, and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
Regulations.
“FHA Mortgage Insurance” means, mortgage insurance authorized under the National
Housing Act, as amended from time to time, and provided by the FHA.
“GNMA” means the Government National Mortgage Association and any successor
thereto.
“GNMA Guide” means the GNMA Mortgage-Backed Securities Guide, Handbook 5500.3,
Rev. 1, as amended from time to time, and any related announcements, directives
and correspondence issued by GNMA.
“GNMA Security” means a mortgage-backed security guaranteed by GNMA pursuant to
the GNMA Guide.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over Seller Parties,
Administrative Agent or Buyers, as applicable.
“HUD” means the United States Department of Housing and Urban Development or any
successor thereto.
“Inbound Account” has the meaning assigned to such term in the Repurchase
Agreement.
“Income” means, with respect to any Mortgage Loan or REO Property at any time
until repurchased by the Seller, any principal received thereon or in respect
thereof and all interest, dividends or other distributions thereon.
“Lien” means any mortgage, lien, pledge, charge, security interest or similar
encumbrance.
“Mortgage Loan” means those mortgage loans subject to Transactions under the
Repurchase Agreement.
“Obligations” has the meaning assigned to such term in the Repurchase Agreement.


J-2
LEGAL02/37648106v16

--------------------------------------------------------------------------------





“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Program Agreements” means, collectively, this Agreement, the Guaranty, each
Custodial Agreement, the Pricing Side Letter, the Master Exit Fee Letter, the
Electronic Tracking Agreement, the Assignment, Assumption and Appointment
Agreement, the Collection Account Control Agreement, the Netting Agreement, the
Power of Attorney, each Servicing Agreement, and each Servicer Notice, if
entered into.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.
“Purchased Asset” has the meaning assigned to such term in the Repurchase
Agreement.
“Responsible Officer” means as to any Person, the chief executive officer or,
with respect to financial matters, the chief financial officer of such Person.
“Servicer Material Adverse Effect” means any (a) material adverse change to the
property, business, operations or financial condition of Servicer, (b) material
impairment of the ability of Servicer to perform its obligations under any of
the Program Agreements to which it is a party, (c) material adverse effect on
the validity, binding effect or enforceability against the Servicer of any of
the Program Agreements to which Servicer is a party, or (d) material adverse
effect on the rights and remedies of Administrative Agent as against Servicer
under any of the Program Agreements to which Servicer is a party.
“Servicer Termination Event” has the meaning assigned to such term in Section
5(a).
“Servicing Advances” has the meaning assigned to such term in the Servicing
Agreement.
“Servicing Fees” has the meaning assigned to such term in the Servicing
Agreement.
“REO Property” means those REO properties subject to Transactions under the
Repurchase Agreement.
“VA” means the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.
“VA Loan Guaranty Agreement” means the obligation of the United States to pay a
specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended.
(b)    Capitalized terms used herein but not herein defined shall have the
meanings ascribed thereto in the Repurchase Agreement.


J-3
LEGAL02/37648106v16

--------------------------------------------------------------------------------





Section 2.    Remittance of Collections.
(a)    The Servicer shall segregate all amounts collected on account of such
Mortgage Loans and REO Properties in the Inbound Account in accordance with the
terms and provisions of the Servicing Agreement. Following receipt by Servicer
of written notice of the occurrence of an Event of Default, each of the Seller
Parties hereby notifies and instructs the Servicer and the Servicer is hereby
authorized and instructed to remit any and all amounts which would be otherwise
payable to Seller Parties with respect to the Mortgage Loans and/or REO Property
to the following account which instructions are irrevocable without the prior
written consent of Administrative Agent:
[INSERT INBOUND ACCOUNT]
(b)    To the extent any of HUD or VA deducts, from amounts otherwise due on
account of Mortgage Loans or REO Property subject to this Servicer Notice, any
amounts owing by Servicer to HUD or VA, Servicer shall give prompt written
notice thereof to Seller and Administrative Agent and shall deposit, within two
(2) Business Days following notice or knowledge of such deduction by HUD or VA,
such deducted amounts into the Inbound Account.
Section 3.    Agency Matters.
(a)    Servicer shall maintain its status as an approved servicer for the
Agency, HUD and VA, in each case in good standing (each such approval, a
“Servicer Approval”). Servicer has adequate financial standing, servicing
facilities, procedures and experienced personnel necessary for the sound
servicing of mortgage loans and REO Property of the same types as may from time
to time constitute Mortgage Loans and REO Properties and in accordance with
Accepted Servicing Practices.
(b)    Should Servicer for any reason, cease to possess all such Servicer
Approvals, or should notification to the Agency or, to HUD, FHA or VA be
required with respect to any non-compliance or breach, Servicer shall so notify
Seller Parties and Administrative Agent immediately in writing. Notwithstanding
the preceding sentence, Servicer shall take, all necessary action to maintain
all of its Servicer Approvals at all times during the term of the Repurchase
Agreement and each outstanding Transaction. Servicer shall service all Mortgage
Loans and REO Properties in accordance with the FHA Regulations or VA
Regulations, as applicable.
Section 4.    Covenants of Servicer. On and as of the date of this Servicer
Notice and on each day until this Servicer Notice is no longer in force,
Servicer covenants to permit representatives of Administrative Agent, upon five
(5) Business Days’ prior notice (unless a Servicer Termination Event shall have
occurred and is continuing, in which case, one (1) Business Day’s prior notice
shall be required), during normal business hours, to examine, copy and make
extracts from its books and records, to inspect any of its Properties, and to
discuss its business and affairs with its officers, all to the extent requested
by Administrative Agent as relating to the Mortgage Loans and underlying REO
Property.


J-4
LEGAL02/37648106v16

--------------------------------------------------------------------------------





Section 5.    Servicer Termination Events.
(a)    Servicer’s right to service pursuant to each Servicing Agreement shall
terminate upon the occurrence of any of the following (each a “Servicer
Termination Event”):
(i)
An Event of Default;

(ii)
This Servicer Notice is deemed unenforceable;

(iii)
Servicer materially breaches or fails to comply with (A) the Servicing Agreement
and such breach or failure continues uncured or unremedied for a period of
thirty (30) calendar days or Servicer fails to diligently pursue a cure or
remedy (without regard to any other cure periods) or (B) this Servicer Notice
(relating to the deposit or transfer of funds) and such breach or failure
continues uncured or unremedied for a period of two (2) Business Days (without
regard to any other cure periods), in each case, after a Responsible Officer of
a Seller Party or Servicer first learns of it;

(iv)
Servicer is unable to comply with the eligibility requirements, or ceases to be
an approved servicer, of, in each case, GNMA, HUD or VA;

(v)
Servicer fails to make any required servicing advance, to the extent that such
failure would be reasonably likely to impair FHA Mortgage Insurance coverage or
VA Loan Guaranty Agreement coverage, with respect to the principal portion of
any Mortgage Loan or would be reasonably likely to give rise to a liability to
HUD, FHA or VA, as determined by Administrative Agent in its good faith
discretion;

(vi)
Servicer fails to make a required deposit to the Inbound Account (i) which is
not cured within one (1) Business Day of Seller Party’s knowledge of such
failure, or (ii) to the extent such failure or failures occur on multiple
occasions (regardless of any subsequent cure);

(vii)
Servicer provides a notice of its intent to resign as Servicer of the Mortgage
Loans and REO Property and a new Servicer reasonably acceptable to
Administrative Agent is not promptly appointed;

(viii)
Servicer is subject to FHA, HUD or VA fees or penalties which have not been paid
or is subject to a set-off by any of FHA, HUD or VA which (A) is reasonably
likely to result in a Servicer Material Adverse Effect or (B) failure or
failures occur on a persistent and material basis after notice or knowledge
thereof (regardless of any subsequent cure); or

(ix)
There shall occur a Servicer Material Adverse Effect, in the determination of
Administrative Agent.



J-5
LEGAL02/37648106v16

--------------------------------------------------------------------------------





(b)     Upon the occurrence of a Servicer Termination Event at the Request of
Administrative Agent, Servicer shall transfer the servicing to a successor
servicer in accordance with the terms of the Servicing Agreement.
Section 6.    Notice of Event of Default.
(a)    Upon an Event of Default, Administrative Agent may send Servicer notice
thereof (a “Notice of Default”) and Administrative Agent shall identify in the
Notice of Default the Mortgage Loans and REO Property subject to an Event of
Default.
(b)    Servicer may conclusively rely on any information or Notice of Default
delivered by Administrative Agent, and Seller Parties shall indemnify and hold
Servicer harmless for any and all claims asserted against it, and for any
liabilities, losses, damages, judgments, costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) imposed upon it for any
actions taken by Servicer in connection with the delivery of such information or
Notice of Default.
(c)    Following receipt of a Notice of Default from Administrative Agent,
Servicer shall follow the instructions of Administrative Agent exclusively with
respect to the Mortgage Loans and REO Properties, and shall deliver to
Administrative Agent any information with respect to the Mortgage Loans and REO
Properties reasonably requested by Administrative Agent.
(d)    Following receipt of a Notice of Default from Administrative Agent,
Seller and Servicer shall cooperate in changing the mortgagee of record to a
successor appointed by Administrative Agent.
Section 7.    Indemnification. Without limiting the rights of Seller Parties and
Administrative Agent and Buyers set forth in this Servicer Notice, Servicer
shall indemnify Seller Parties and Administrative Agent and Buyers for any and
all liabilities, losses, damages, judgments, costs and expenses (including,
without limitation, reasonable fees and expenses of counsel) suffered for any
breach of a representation, warranty or covenant in connection with or relating
to or arising out of the Servicing Agreement and this Servicer Notice. Without
prejudice to the survival of any other agreement of Servicer hereunder, the
covenants and obligations of Servicer contained in this Section 7 shall survive
the termination of this Servicer Notice.
Section 8.    Delay Not Waiver; Remedies are Cumulative. No failure on the part
of Administrative Agent or Buyers to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise by Administrative Agent of any right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. All rights and remedies of Administrative
Agent or Buyers provided for herein are cumulative and in addition to any and
all other rights and remedies provided by law, the Program Agreements and the
other instruments and agreements contemplated hereby and thereby, and are not
conditional or contingent on any attempt by Administrative Agent or Buyers to
exercise any of their rights under any other related document. Administrative
Agent may exercise at any time after the occurrence of a Servicer Termination
Event one or more remedies, as either may desire, and may thereafter at any time
and from time to time exercise any other remedy or remedies.


J-6
LEGAL02/37648106v16

--------------------------------------------------------------------------------





Section 9.    Counterparts. This Servicer Notice may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Servicer Notice by
signing any such counterpart.
Section 10.    Entire Agreement. This Servicer Notice embodies the entire
agreement and understanding of the parties hereto and thereto and supersede any
and all prior agreements, arrangements and understandings relating to the
matters provided for herein and therein. No alteration, waiver, amendments, or
change or supplement hereto shall be binding or effective unless the same is set
forth in writing by a duly authorized representative of each party hereto.
Section 11.    Successors and Assigns. This Servicer Notice shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.
Section 12.    Severability. If any provision of this Servicer Notice is
declared invalid by any court of competent jurisdiction, such invalidity shall
not affect any other provision of this Servicer Notice, and this Servicer Notice
shall be enforced to the fullest extent permitted by law.
Section 13.    Back-up Administrative Agent; Successor Administrative Agent. In
the event that the Administrative Agent gives the Servicer written notice that a
back-up Administrative Agent (the “Back-up Administrative Agent”) has been
appointed under the Repurchase Agreement, then to the extent that the Servicer
subsequently receives written notice from the Back-up Administrative Agent that
it has assumed the role of Administrative Agent thereunder (in such case, the
“Successor Administrative Agent”), then the Successor Administrative Agent shall
assume all rights and obligations of the Administrative Agent hereunder, with no
further action required by the parties, and the Servicer shall follow the
directions of the Successor Administrative Agent hereunder for all directions to
be given by the Administrative Agent hereunder.
Section 14.    Servicer as Bailee. Servicer hereby acknowledges and agrees that
on receipt of any Asset File, it shall hold such Asset File as bailee for
Administrative Agent.
Section 15.    Governing Law; Jurisdiction; Waiver of Trial by Jury.
(a)    THIS SERVICER NOTICE SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED
BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION 5 1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:
(i)    SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS SERVICER NOTICE AND/OR ANY OTHER PROGRAM AGREEMENT, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON
EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
FEDERAL COURTS OF THE UNITED STATES


J-7
LEGAL02/37648106v16

--------------------------------------------------------------------------------





OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY
THEREOF;
(ii)    CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;
(iii)    AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
IN THE REPURCHASE AGREEMENT OR AT SUCH OTHER ADDRESS OF WHICH ADMINISTRATIVE
AGENT SHALL HAVE BEEN NOTIFIED; AND
(iv)    AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.
(c)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS SERVICER NOTICE AGREEMENT, ANY
OTHER PROGRAM AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Administrative Agent
promptly upon receipt. Any notices to Administrative Agent should be delivered
to the following addresses: Eleven Madison Avenue, New York, New York 10010;
Attention: Margaret Dellafera; Telephone: 212‑325‑6471.
Very truly yours,

[____________________]
By:________________________________
Name:
Title:




J-8
LEGAL02/37648106v16

--------------------------------------------------------------------------------







ACKNOWLEDGED:
[____________________]
as Servicer
By:_________________________________
Title:
Telephone:
Facsimile:


REVERSE MORTGAGE SOLUTIONS, INC.
By:_________________________________
Name:
Title:



J-9
LEGAL02/37648106v16

--------------------------------------------------------------------------------






RMS REO CS, LLC
By: _____________________________    
Name:
Title:
ACKNOWLEDGED AND AGREED:

Credit Suisse First Boston Mortgage Capital LLC,
as Administrative Agent


By:
____________________________________
Name:    ______________________________
Title:    ______________________________

Credit Suisse AG, Cayman Islands Branch,
as a Buyer and as a Committed Buyer


By:
____________________________________
Name:    ______________________________
Title:    ______________________________

By:
____________________________________
Name:    ______________________________
Title:    ______________________________

Alpine Securitization LTD as a Buyer, by Credit Suisse AG, New York Branch as
Attorney-in-Fact
By:
____________________________________
Name:    ______________________________
Title:    ______________________________

By:
____________________________________
Name:    ______________________________
Title:    ______________________________



J-10
LEGAL02/37648106v16

--------------------------------------------------------------------------------





Barclays Bank PLC, as a Buyer and as a Committed Buyer
By:
____________________________________
Name:    ______________________________
Title:    ______________________________



J-11
LEGAL02/37648106v16